Exhibit 10.2

CREDIT AGREEMENT

 

among

 

GTSI CORP., as the Borrower,

 

The Persons party hereto as the Guarantors,

 

The financial institutions party hereto as the Lenders,

 

and

CRYSTAL CAPITAL FUND, L.P., as the Administrative Agent

 

 

June 2, 2006


--------------------------------------------------------------------------------


INDEX

 

 



 

Page

 

ARTICLE 1.

 

DEFINITIONS, ACCOUNTING PRINCIPLES AND OTHER INTERPRETIVE MATTERS

 

1

 

 

 

 

 

 

 

Section 1.1

 

Definitions

 

1

 

 

 

 

 

 

 

Section 1.2

 

Accounting Principles

 

26

 

 

 

 

 

 

 

Section 1.3

 

Other Interpretive Matters

 

27

 

 

 

 

 

 

 

ARTICLE 2.

 

THE TERM LOAN

 

27

 

 

 

 

 

 

 

Section 2.1

 

Extension of Credit

 

27

 

 

 

 

 

 

 

Section 2.2

 

Manner of Borrowing and Disbursement of the Term Loan

 

28

 

 

 

 

 

 

 

Section 2.3

 

Interest

 

29

 

 

 

 

 

 

 

Section 2.4

 

Fees

 

29

 

 

 

 

 

 

 

Section 2.5

 

Prepayment of the Term Loan

 

30

 

 

 

 

 

 

 

Section 2.6

 

Repayment

 

31

 

 

 

 

 

 

 

Section 2.7

 

Notes; Loan Accounts

 

32

 

 

 

 

 

 

 

Section 2.8

 

Manner of Payment

 

33

 

 

 

 

 

 

 

Section 2.9

 

Reserved

 

36

 

 

 

 

 

 

 

Section 2.10

 

Pro Rata Treatment

 

36

 

 

 

 

 

 

 

Section 2.11

 

Application of Payments

 

36

 

 

 

 

 

 

 

Section 2.12

 

Use of Proceeds

 

38

 

 

 

 

 

 

 

Section 2.13

 

All Obligations to Constitute One Obligation

 

38

 

 

 

 

 

 

 

Section 2.14

 

Maximum Rate of Interest

 

38

 

 

 

 

 

 

 

ARTICLE 3.

 

GUARANTY

 

39

 

 

 

 

 

 

 

Section 3.1

 

Guaranty

 

39

 

 

 

 

 

 

 

Section 3.2

 

Special Provisions Applicable to Subsidiary Guarantors

 

43

 

 

 

 

 

 

 

ARTICLE 4.

 

CONDITIONS PRECEDENT

 

43

 

 

 

 

 

 

 

Section 4.1

 

Conditions Precedent to Term Loan

 

43

 

 

 

 

 

 

 

ARTICLE 5.

 

REPRESENTATIONS AND WARRANTIES

 

48

 

 

 

 

 

 

 

Section 5.1

 

General Representations and Warranties

 

48

 

 

 

 

 

 

 

Section 5.2

 

Representations and Warranties Relating to Accounts

 

59

 

 


--------------------------------------------------------------------------------




 

Section 5.3

 

Representations and Warranties Relating to Inventory

 

60

 

 

 

 

 

 

 

Section 5.4

 

Survival of Representations and Warranties, etc

 

60

 

 

 

 

 

 

 

ARTICLE 6.

 

GENERAL COVENANTS

 

60

 

 

 

 

 

 

 

Section 6.1

 

Preservation of Existence and Similar Matters

 

60

 

 

 

 

 

 

 

Section 6.2

 

Compliance with Applicable Law

 

60

 

 

 

 

 

 

 

Section 6.3

 

Maintenance of Properties

 

60

 

 

 

 

 

 

 

Section 6.4

 

Accounting Methods and Financial Records

 

61

 

 

 

 

 

 

 

Section 6.5

 

Insurance

 

61

 

 

 

 

 

 

 

Section 6.6

 

Payment of Taxes and Claims

 

61

 

 

 

 

 

 

 

Section 6.7

 

Visits and Inspections

 

62

 

 

 

 

 

 

 

Section 6.8

 

Conduct of Business

 

62

 

 

 

 

 

 

 

Section 6.9

 

ERISA

 

62

 

 

 

 

 

 

 

Section 6.10

 

Lien Perfection

 

63

 

 

 

 

 

 

 

Section 6.11

 

Location of Collateral

 

63

 

 

 

 

 

 

 

Section 6.12

 

Protection of Collateral

 

63

 

 

 

 

 

 

 

Section 6.13

 

Assignments and Records of Accounts

 

64

 

 

 

 

 

 

 

Section 6.14

 

Administration of Accounts

 

64

 

 

 

 

 

 

 

Section 6.15

 

The Blocked Account

 

65

 

 

 

 

 

 

 

Section 6.16

 

Further Assurances

 

67

 

 

 

 

 

 

 

Section 6.17

 

Broker’s Claims

 

67

 

 

 

 

 

 

 

Section 6.18

 

Indemnity

 

67

 

 

 

 

 

 

 

Section 6.19

 

Environmental Matters

 

68

 

 

 

 

 

 

 

Section 6.20

 

Assignment of Claims Act

 

70

 

 

 

 

 

 

 

Section 6.21

 

Formation of Subsidiaries

 

70

 

 

 

 

 

 

 

Section 6.22

 

Notifications Relating to Contracts with the Federal Government

 

71

 

 

 

 

 

 

 

Section 6.23

 

Inventory Appraisals; Delivery of Appraisals under Senior Credit Facility
Documents, Etc

 

71

 

 

 

 

 

 

 

Section 6.24

 

Post Closing Conditions

 

71

 

 

 

 

 

 

 

ARTICLE 7.

 

INFORMATION COVENANTS

 

72

 

 

 

 

 

 

 

Section 7.1

 

Monthly and Quarterly Financial Statements and Information

 

72

 

 

2


--------------------------------------------------------------------------------




 

Section 7.2

 

Annual Financial Statements and Information; Certificate of No Default

 

73

 

 

 

 

 

 

 

Section 7.3

 

Compliance Certificates

 

73

 

 

 

 

 

 

 

Section 7.4

 

Access to Accountants

 

73

 

 

 

 

 

 

 

Section 7.5

 

Additional Reports

 

74

 

 

 

 

 

 

 

Section 7.6

 

Notice of Litigation and Other Matters

 

76

 

 

 

 

 

 

 

ARTICLE 8.

 

NEGATIVE COVENANTS

 

78

 

 

 

 

 

 

 

Section 8.1

 

Funded Debt

 

78

 

 

 

 

 

 

 

Section 8.2

 

Guaranties

 

79

 

 

 

 

 

 

 

Section 8.3

 

Liens

 

79

 

 

 

 

 

 

 

Section 8.4

 

Restricted Payments and Purchases

 

79

 

 

 

 

 

 

 

Section 8.5

 

Investments

 

80

 

 

 

 

 

 

 

Section 8.6

 

Affiliate Transactions

 

80

 

 

 

 

 

 

 

Section 8.7

 

Liquidation; Change in Ownership, Name, or Year; Disposition or Acquisition
of Assets; Etc 

 

80

 

 

 

 

 

 

 

Section 8.8

 

Minimum Senior Credit Facility Availability

 

82

 

 

 

 

 

 

 

Section 8.9

 

Minimum EBITDA

 

82

 

 

 

 

 

 

 

Section 8.10

 

Fixed Charge Coverage Ratio

 

83

 

 

 

 

 

 

 

Section 8.11

 

Capital Expenditures

 

83

 

 

 

 

 

 

 

Section 8.12

 

Limitation on Leases

 

84

 

 

 

 

 

 

 

Section 8.13

 

Sales and Leasebacks

 

84

 

 

 

 

 

 

 

Section 8.14

 

Amendment and Waiver

 

84

 

 

 

 

 

 

 

Section 8.15

 

ERISA Liability

 

84

 

 

 

 

 

 

 

Section 8.16

 

Prepayments

 

85

 

 

 

 

 

 

 

Section 8.17

 

Negative Pledge

 

85

 

 

 

 

 

 

 

Section 8.18

 

Inconsistent Agreements

 

85

 

 

 

 

 

 

 

Section 8.19

 

Senior Credit Facility

 

85

 

 

 

 

 

 

 

ARTICLE 9.

 

DEFAULT

 

85

 

 

 

 

 

 

 

Section 9.1

 

Events of Default

 

85

 

 

 

 

 

 

 

Section 9.2

 

Remedies

 

88

 

 

 

 

 

 

 

ARTICLE 10.

 

THE ADMINISTRATIVE AGENT

 

89

 

 

3


--------------------------------------------------------------------------------




 

Section 10.1

 

Appointment and Authorization

 

89

 

 

 

 

 

 

 

Section 10.2

 

Interest Holders

 

89

 

 

 

 

 

 

 

Section 10.3

 

Consultation with Counsel

 

90

 

 

 

 

 

 

 

Section 10.4

 

Documents

 

90

 

 

 

 

 

 

 

Section 10.5

 

Administrative Agent and Affiliates

 

90

 

 

 

 

 

 

 

Section 10.6

 

Responsibility of the Administrative Agent

 

90

 

 

 

 

 

 

 

Section 10.7

 

Action by Administrative Agent

 

91

 

 

 

 

 

 

 

Section 10.8

 

Notice of Default

 

91

 

 

 

 

 

 

 

Section 10.9

 

Responsibility Disclaimed

 

91

 

 

 

 

 

 

 

Section 10.10

 

Indemnification

 

92

 

 

 

 

 

 

 

Section 10.11

 

Credit Decision

 

92

 

 

 

 

 

 

 

Section 10.12

 

Successor Administrative Agent

 

93

 

 

 

 

 

 

 

Section 10.13

 

Administrative Agent May File Proofs of Claim

 

93

 

 

 

 

 

 

 

Section 10.14

 

Collateral

 

94

 

 

 

 

 

 

 

Section 10.15

 

Release of Collateral

 

94

 

 

 

 

 

 

 

ARTICLE 11.

 

MISCELLANEOUS

 

95

 

 

 

 

 

 

 

Section 11.1

 

Notices

 

95

 

 

 

 

 

 

 

Section 11.2

 

Expenses

 

96

 

 

 

 

 

 

 

Section 11.3

 

Waivers

 

97

 

 

 

 

 

 

 

Section 11.4

 

Set-Off

 

97

 

 

 

 

 

 

 

Section 11.5

 

Assignment

 

98

 

 

 

 

 

 

 

Section 11.6

 

Counterparts

 

100

 

 

 

 

 

 

 

Section 11.7

 

Governing Law

 

100

 

 

 

 

 

 

 

Section 11.8

 

Severability

 

100

 

 

 

 

 

 

 

Section 11.9

 

Headings

 

101

 

 

 

 

 

 

 

Section 11.10

 

Source of Funds

 

101

 

 

 

 

 

 

 

Section 11.11

 

Entire Agreement

 

101

 

 

 

 

 

 

 

Section 11.12

 

Amendments and Waivers

 

101

 

 

 

 

 

 

 

Section 11.13

 

Other Relationships

 

102

 

 

 

 

 

 

 

Section 11.14

 

Pronouns

 

102

 

 

 

 

 

 

 

Section 11.15

 

Disclosure

 

102

 

 

4


--------------------------------------------------------------------------------




 

Section 11.16

 

Replacement of Lender

 

103

 

 

 

 

 

 

 

Section 11.17

 

Confidentiality

 

103

 

 

 

 

 

 

 

Section 11.18

 

Revival and Reinstatement of Obligations

 

103

 

 

 

 

 

 

 

Section 11.19

 

Electronic Transmissions

 

104

 

 

 

 

 

 

 

ARTICLE 12.

 

YIELD PROTECTION

 

105

 

 

 

 

 

 

 

Section 12.1

 

Reserved

 

105

 

 

 

 

 

 

 

Section 12.2

 

Reserved

 

105

 

 

 

 

 

 

 

Section 12.3

 

Reserved

 

105

 

 

 

 

 

 

 

Section 12.4

 

Reserved.

 

105

 

 

 

 

 

 

 

Section 12.5

 

Capital Adequacy

 

105

 

 

 

 

 

 

 

ARTICLE 13.

 

JURISDICTION, VENUE AND WAIVER OF JURY TRIAL

 

105

 

 

 

 

 

 

 

Section 13.1

 

Jurisdiction and Service of Process

 

105

 

 

 

 

 

 

 

Section 13.2

 

Consent to Venue

 

106

 

 

 

 

 

 

 

Section 13.3

 

Waiver of Jury Trial

 

107

 

 

5


--------------------------------------------------------------------------------




EXHIBITS

Exhibit A

—

Form of Administrative Questionnaire

Exhibit B

—

Form of Assignment and Acceptance

Exhibit C

—

Form of Blocked Account Agreement

Exhibit D

—

Form of Borrowing Base Certificate

Exhibit E-1

—

Form of Collateral Access Agreement — Landlord

Exhibit E-2

—

Form of Collateral Access Agreement — Bailee

Exhibit F

—

Form of Compliance Certificate

Exhibit G

—

Form of Request for Term Loan

Exhibit H

—

Form of Term Loan Note

Exhibit I

—

Form of Guaranty Supplement

 

SCHEDULES

Schedule 1(a)

—

Term Loan Ratios

Schedule 1(b)

—

Liens

Schedule 1.1(c)

—

Permitted Investments

Schedule 1.1(d)

—

Corporate Qualifications

Schedule 5.1(c)-1

—

Subsidiaries

Schedule 5.1(c)-2

—

Partnerships/Joint Ventures

Schedule 5.1(d)

—

Outstanding Capital Stock Ownership

Schedule 5.1(h)

—

Material Contracts

Schedule 5.1(i)

—

Labor Matters

Schedule 5.1(j)

—

Taxes

Schedule 5.1(m)

—

Investments/Guaranties as of the Agreement Date

Schedule 5.1(n)

—

Litigation

Schedule 5.1(o)

—

ERISA

Schedule 5.1(p)

—

Intellectual Property; Licenses and Certifications

Schedule 5.1(v)

—

Insurance

Schedule 5.1(w)

—

Brokers’ Fees

Schedule 5.1(x)-1

—

Leased Real Property

Schedule 5.1(x)-2

—

Owned Real Property

Schedule 5.1(y)-1

—

Environmental Matters — Hazardous Materials

Schedule 5.1(y)-2

—

Environmental Matters — Compliance

Schedule 5.1(y)-3

—

Environmental Matters — Notices

Schedule 5.1(y)-4

—

Environmental Matters — Handling of Hazardous Materials

Schedule 5.1(y)-5

—

Environmental Matters — Actions and Orders

Schedule 5.1(y)-6

—

Environmental Matters — Releases

Schedule 6.11

—

Location of Collateral

Schedule 6.15

—

Bank and Investment Accounts

Schedule 8.6

—

Affiliate Transactions

 

6


--------------------------------------------------------------------------------


CREDIT AGREEMENT

THIS CREDIT AGREEMENT dated as of June 2, 2006, is by and among GTSI CORP., a
Delaware corporation, as borrower (the “Borrower”), the Persons party hereto
from time to time as Guarantors, the financial institutions party hereto from
time to time as Lenders and CRYSTAL CAPITAL FUND, L.P., as the Administrative
Agent.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders make available to it the Term Loan, on the terms and conditions set
forth herein, to, among other things, refinance existing Funded Debt and to fund
transaction costs and working capital needs of the Borrower; and

WHEREAS, the Administrative Agent and the Lenders are willing to make the Term
Loan available to the Borrower upon the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

ARTICLE 1.

DEFINITIONS, ACCOUNTING PRINCIPLES AND
OTHER INTERPRETIVE MATTERS

Section 1.1             Definitions. For the purposes of this Agreement:

“Account Debtor” shall mean any Person who is obligated to make payments in
respect of an Account.

“Accounts” shall mean all “accounts,” as such term is defined in the UCC, of
each Borrower Party whether now existing or hereafter created or arising,
including, without limitation, (a) all accounts receivable, other receivables,
book debts and other forms of obligations (other than forms of obligations
evidenced by chattel paper (as defined in the UCC) or instruments (as defined in
the UCC)) (including any such obligations that may be characterized as an
account or contract right under the UCC), (b) all of each Borrower Party’s
rights in, to and under all purchase orders or receipts for goods or services,
(c) all of each Borrower Party’s rights to any goods represented by any of the
foregoing (including unpaid sellers’ rights of rescission, replevin, reclamation
and stoppage in transit and rights to returned, reclaimed or repossessed goods),
(d) all rights to payment due to a Borrower Party for property sold, leased,
licensed, assigned or otherwise


--------------------------------------------------------------------------------




disposed of, for a policy of insurance issued or to be issued, for a secondary
obligation incurred or to be incurred, for energy provided or to be provided,
for the use or hire of a vessel under a charter or other contract, arising out
of the use of a credit card or charge card, or for services rendered or to be
rendered by such Borrower Party or in connection with any other transaction
(whether or not yet earned by performance on the part of such Borrower Party),
(e) all health care insurance receivables and (f) all collateral security of any
kind, given by any Account Debtor or any other Person with respect to any of the
foregoing.

“additional amounts” shall have the meaning specified in Section 2.8(b)(i).

“Administrative Agent” shall mean Crystal Capital Fund, L.P. acting as
administrative agent for the Lender Group, and any successor Administrative
Agent appointed pursuant to Section 10.12.

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at 1 Federal Street, Ninth Floor, Boston, Massachusetts 02110,
Attention: Michael Pizette, or such other office as may be designated by the
Administrative Agent pursuant to the provisions of Section 11.1.

“Administrative Questionnaire” shall mean a questionnaire substantially in the
form of Exhibit A.

“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, or that is a director, officer, manager or partner of
such Person. For purposes of this definition, “control”, when used with respect
to any Person, includes, without limitation, the direct or indirect beneficial
ownership of ten percent (10%) or more of the outstanding Equity Interests of
such Person or the power to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.

“Agreement” shall mean this Credit Agreement, together with all Exhibits and
Schedules hereto.

“Agreement Date” shall mean the date as of which this Agreement is dated.

“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism or
money laundering, including Executive Order No. 13224 and the USA Patriot Act.

“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations, and orders of governmental bodies
or regulatory agencies applicable, whether by law or by virtue of contract, to
such Person, and all orders and decrees of all courts and arbitrators in
proceedings or actions to which the Person in question is a party or by which it
is bound.

2


--------------------------------------------------------------------------------




“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity that administers or
manages a Lender.

“Assignment and Acceptance” shall mean that certain form of Assignment and
Acceptance attached hereto as Exhibit B, pursuant to which each Lender may, as
further provided in Section 11.5, sell all or a portion of the Term Loan held by
it.

“Authorized Signatory” shall mean, with respect to any Borrower Party, such
senior personnel of such Borrower Party as may be duly authorized and designated
in writing to the Administrative Agent by such Borrower Party to execute
documents, agreements, and instruments on behalf of such Borrower Party.

“Availability Block” shall mean $10,000,000.

“Bank Product Reserves” shall mean all reserves that the Senior Credit Facility
Agent, from time to time, establishes under the Senior Credit Facility Agreement
in its reasonable discretion for any “Bank Products” (as defined in the Senior
Credit Facility Agreement as in effect on the date hereof) then provided or
outstanding; provided that such Bank Product Reserves shall be maintained by the
Senior Credit Facility Agent in a manner consistent with its usual and customary
underwriting criteria and the methodology used by it on the Agreement Date with
respect to the Senior Credit Facility.

“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C.
Section 101 et seq.), as now or hereafter amended, and any successor statute.

“Base Rate” shall mean, at any time, the “prime rate” as published in the Wall
Street Journal.

“Blocked Account” shall have the meaning specified in Section 6.15.

“Blocked Account Agreement” shall mean any agreement executed by a depository
bank, the Administrative Agent, for the benefit of the Lender Group, the other
parties thereto (if any) and acknowledged and agreed to by the applicable
Borrower Party, in the form of Exhibit C or such other form acceptable to the
Administrative Agent in its sole discretion.

“Blocked Person” shall have the meaning specified in Section 5.1(cc)(ii).

“Borrower” shall have the meaning specified in the preamble.

“Borrower Parties” shall mean, collectively, the Borrower and the Guarantors;
and “Borrower Party” shall mean any one of the foregoing Borrower Parties.

“Borrower Payments” shall have the meaning specified in Section 2.8(b)(i).

3


--------------------------------------------------------------------------------




“Borrowing Base Certificate” shall mean a certificate of an Authorized Signatory
of the Borrower substantially in the form of Exhibit D.

“Business Day” shall mean any day excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the Commonwealth of Massachusetts or is a
day on which banking institutions located in such state are closed.

“Capital Expenditures” shall mean, for any period, on a consolidated basis for
the Borrower Parties, the aggregate of all expenditures made by the Borrower
Parties during such period that, in conformity with GAAP, are required to be
included in or reflected on the consolidated balance sheet as a capital asset of
the Borrower Parties, including, without limitation, Capitalized Lease
Obligations of the Borrower Parties.

“Capitalized Lease Obligation” shall mean that portion of any obligation of a
Person as lessee under a lease which at the time would be required to be
capitalized on the balance sheet of such lessee in accordance with GAAP.

“Cash Equivalents” shall mean, collectively, (a) marketable, direct obligations
of the US and its agencies maturing within three hundred sixty-five (365) days
of the date of purchase, (b) commercial paper issued by corporations, each of
which shall (i) have a consolidated net worth of at least $250,000,000, and
(ii) conduct substantially all of its business in the US, which commercial paper
will mature within one hundred eighty (180) days from the date of the original
issue thereof and is rated “P-1” or better by Moody’s or “A-1” or better by S&P,
(c) certificates of deposit, Eurodollar time deposits, overnight bank deposits
and bankers’ acceptances, in each case  maturing within three hundred sixty-five
(365) days of the date of purchase and issued by a US national or state bank
having deposits totaling more than $250,000,000, and whose short-term debt is
rated “P-1” or better by Moody’s or “A-1” or better by S&P, and (d) shares of
any money market or similar fund that has net assets whose dollar equivalent
exceeds $250,000,000 and any other investment that is, in each case, either
(i) described on Schedule 1.1(c) or (ii) approved in writing by the
Administrative Agent (such approval not to be unreasonably withheld).

“Change in Control” shall mean the occurrence of one or more of the following
events:  (a) any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the SEA) of
thirty-five percent (35%) or more of the outstanding shares of the voting Equity
Interest of the Borrower; (b) as of any date a majority of the board of
directors of the Borrower consists (other than vacant seats) of individuals who
were not either (i) directors of the Borrower as of the Agreement Date,
(ii) selected or nominated to become directors by the board of directors of the
Borrower of which a majority consisted of individuals described in clause (i),
or (iii) selected or nominated to become directors by the board of directors of
the Borrower of which a majority consisted of individuals described in clause
(i) and individuals described in clause (ii), or (c) except as specifically
permitted hereunder, the

4


--------------------------------------------------------------------------------




Borrower ceases to directly or indirectly own and control one hundred percent
(100%) of the outstanding Equity Interests of all of its Subsidiaries.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all property pledged as collateral security for the
Obligations pursuant to the Security Documents or otherwise, and all other
property of any Borrower Party that is now or hereafter in the possession or
control of any member of the Lender Group, or on which any member of the Lender
Group has been granted a Lien.

“Collateral Access Agreement” shall mean any agreement of any lessor,
warehouseman, processor, consignee or other Person in possession of, having a
Lien upon or having rights or interests in, any of the Collateral in favor of
the Administrative Agent, for the benefit of the Lender Group, substantially in
the form of Exhibit E-1 or Exhibit E-2 or otherwise in form and substance
satisfactory to the Administrative Agent, waiving Liens or certain other rights
or interests such Person may hold in regard to the property of any of the
Borrower Parties and providing the Administrative Agent access to its
Collateral.

“Compliance Certificate” shall mean a certificate executed by an Authorized
Signatory of the Borrower substantially in the form of Exhibit F.

“Confidential Information” shall have the meaning specified in Section 11.17.

“Consulting Agreement” shall mean, individually and collectively, (i) that
certain Engagement Contract, dated March 13, 2006, by and between FTI
Consulting, Inc. and the Borrower (as may be amended from time to time with the
consent of the Administrative Agent), and (ii) any other agreement with respect
to which the Borrower has engaged a third-party advisor which is mutually and
reasonably acceptable to the Borrower and the Administrative Agent with respect
to identity and term and scope of engagement.

“Copyright Security Agreements” shall mean, collectively, the Copyright Security
Agreements made by the Borrower Parties in favor of the Administrative Agent, on
behalf of the Lender Group, from time to time.

“Corporate Qualification Reserve” shall mean a reserve in the amount of
$5,000,000 (or such lesser amount as shall be acceptable to the Administrative
Agent) to be imposed until such time as Borrower has delivered to Administrative
Agent a certificate of good standing from the Secretary of State of each of the
jurisdictions listed on Schedule 1.1(d), in each case evidencing that Borrower
is qualified and in good standing as a foreign corporation in such jurisdictions
under the name “GTSI Corp” (other than the State of California or such other
state as the Administrative Agent may

5


--------------------------------------------------------------------------------




approve) and, with respect to the State of California or such other state, the
Borrower shall take such steps to qualify and be in good standing as a foreign
corporation as may be reasonably acceptable to the Administrative Agent.

“Crystal Capital” shall mean Crystal Capital Fund, L.P.

“Customer Dispute” shall mean all instances in which (a) a customer of the
Borrower has rejected or returned the goods and such return or rejection has not
been accepted by the Borrower as a valid return or rejection, or (b) a customer
of the Borrower has otherwise affirmatively asserted grounds for nonpayment of
an Account, including, without limitation, any repossession of goods by the
Borrower, or any claim by an Account Debtor of total or partial failure of
delivery, set-off, counterclaim, or breach of warranty.

“Default” shall mean any Event of Default, and any of the events specified in
Section 9.1 regardless of whether there shall have occurred any passage of time
or giving of notice (or both) that would be necessary in order to constitute
such event an Event of Default.

“Default Rate” shall mean a simple per annum interest rate equal to, with
respect to all outstanding Obligations, the sum of (a) the rate of interest
otherwise applicable to the Term Loan, plus (b) two percent (2.00%).

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior twelve month period, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to the Borrower’s
Accounts during such period, by (b) the Borrower’s billings with respect to
Accounts during such period.

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce (a) the advance rate against Federal Government Eligible Accounts by 1
percentage point for each percentage point by which Dilution is in excess of
zero (0.0%) and (b) the advance rate against Other Eligible Accounts by 1
percentage point for each percentage point by which Dilution is in excess of
five percent (5.0%).

“Disbursement Account” shall mean account number 202969908 maintained at
SunTrust Bank, or as otherwise designated to the Administrative Agent by the
Borrower.

“Dividends” shall mean any direct or indirect distribution, dividend, or payment
to any Person on account of any Equity Interests of any Borrower Party.

“Dollars” or “$” shall mean the lawful currency of the United States of America.

6


--------------------------------------------------------------------------------




“Domestic Subsidiary” shall mean any Subsidiary of the Borrower that is
organized and existing under the laws of the US or any state or commonwealth
thereof or under the laws of the District of Columbia.

“EBITDA” shall mean, with respect to the Borrower on a consolidated basis with
its Subsidiaries for any period, the net income for such period determined in
accordance with GAAP, plus, without duplication and to the extent reflected as
charges in the statement of net income for such period, the sum of (i) income
taxes, (ii) Interest Expense, and (iii) depreciation and amortization expense;
provided, however, that if any such calculation includes any period in which an
acquisition or sale of a Person or all or substantially all of the assets of a
Person occurred, then such calculation shall be made on a Pro Forma Basis;
provided, further, the net income (or loss) of the Borrower and its Subsidiaries
for any such period shall exclude therefrom (to the extent otherwise included
therein) (a) any extraordinary gains, (b) any non-cash extraordinary losses,
(c) with respect to any such amount that was deducted under clause (b) of this
definition as an expense in a prior period, any cash payments of accrued
expenses that were not included in the calculation of EBITDA when the applicable
accrual was made, (d) any gains attributable to write-ups of assets or gains due
to the forgiveness of debt or trade liabilities, (e) any equity interest of the
Borrower or any Subsidiary of the Borrower in the unremitted earnings of any
Person that is not a Subsidiary, (f) any income (or loss) of any Person accrued
prior to the date it becomes a Subsidiary or is merged into or consolidated with
the Borrower or any Subsidiary on the date that such Person’s assets are
acquired by the Borrower or any Subsidiary and (g) any non-cash gains, income,
loss, expense, or charge to earnings due to change in GAAP accounting rules.

“E-Fax” means any system used to receive or transmit faxes electronically.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.

“Eligible Accounts” shall mean, at any particular date, all Accounts of the
Borrower that the Administrative Agent, in the exercise of its Permitted
Discretion (exercised in a manner consistent with the Senior Credit Facility
Agent’s Discretion), determines to be Eligible Accounts; provided that, without
limiting the right of the Administrative Agent to establish other criteria of
ineligibility, Eligible Accounts shall not include any of the following
Accounts:

(a)           (i) Accounts with respect to which more than one hundred twenty 
(120) days have elapsed since the original invoice therefor or 90 days since the
due date of the original invoice if the Federal Government is the Account Debtor
for such Account or (ii) Accounts with respect to which more than ninety (90)
days have elapsed since the original invoice therefor or 60 days since the due
date of the original invoice if any Person other than the Federal Government is
the Account Debtor for such Account;

7


--------------------------------------------------------------------------------




(b)           Accounts with respect to which any of the representations,
warranties, covenants and agreements contained in Section 5.2 are not or have
ceased to be complete and correct or have been breached;

(c)           Accounts (or any other Account due from the same Account Debtor),
with respect to which, in whole or in part, a check, promissory note, draft,
trade acceptance or other instrument for the payment of money has been received,
presented for payment and returned uncollected for any reason;

(d)           Accounts as to which the Borrower has not performed, as of the
applicable date of calculation, all of its obligations then required to have
been performed, including, without limitation, the delivery of merchandise or
rendition of services applicable to such Accounts;

(e)           Accounts as to which any one or more of the following events has
occurred with respect to the Account Debtor on such Accounts:  death or judicial
declaration of incompetency of such Account Debtor who is an individual; the
filing by or against such Account Debtor of a request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as a
bankrupt, winding-up, or other relief under the bankruptcy, insolvency, or
similar laws of the US, any state or territory thereof, or any foreign
jurisdiction, now or hereafter in effect; the making of any general assignment
by such Account Debtor for the benefit of creditors; the appointment of a
receiver or trustee for such Account Debtor or for any of the assets of such
Account Debtor, including, without limitation, the appointment of or taking
possession by a “custodian,” as defined in Bankruptcy Code; the institution by
or against such Account Debtor of any other type of insolvency proceeding (under
the bankruptcy laws of the US or otherwise) or of any formal or informal
proceeding for the dissolution or liquidation of, settlement of claims against,
or winding up of affairs of, such Account Debtor; the sale, assignment, or
transfer of all or substantially all of the assets of such Account Debtor unless
the obligations of such Account Debtor in respect of the Accounts are assumed by
and assigned to such purchaser or transferee; the nonpayment generally by such
Account Debtor of its debts as they become due; or the cessation of the business
of such Account Debtor as a going concern;

(f)            those Accounts of an Account Debtor for whom fifty percent (50%)
or more of the aggregate Dollar amount of such Account Debtor’s outstanding
Accounts are classified as ineligible under the criteria (other than this clause
(f)) set forth herein;

(g)           Accounts which represent the remaining obligations for partially
paid Accounts (excluding Accounts with respect to which the applicable purchase
order has been modified or adjusted and acknowledged by the applicable Account
Debtor, it being expressly understood that such modification or adjustment shall
not modify the original invoice date with respect to any such Account);

8


--------------------------------------------------------------------------------




(h)           Accounts owed by an Account Debtor which: (i) does not maintain
its chief executive office in the US or Canada; or (ii) is not organized under
the laws of the US or any state or territory thereof; or (iii) is the government
of any foreign country or sovereign state, or of any state, municipality, or
other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof; except to the extent that such
Accounts are secured or payable by a letter of credit or acceptance, or insured
under foreign credit insurance in each case, on terms and conditions
satisfactory to the Administrative Agent in its Permitted Discretion (exercised
in a manner consistent with the Senior Credit Facility Agent’s Discretion);

(i)            Accounts owed by an Account Debtor which is an Affiliate or
employee of the Borrower, except for Accounts owed by EYAK with respect to which
not more than 30 days have elapsed since the original invoice therefor;
provided, however, the aggregate amount of all accounts owed by EYAK included in
Eligible Accounts shall not exceed $500,000;

(j)            Accounts which are owed by an Account Debtor to which the
Borrower is indebted in any way, or which are subject to any right of setoff by
the Account Debtor, unless (i) the Account Debtor has entered into an agreement
acceptable to the Administrative Agent to waive setoff rights or (ii) the
Account Debtor is the Federal Government or a Governmental Authority and such
setoff rights exist as a result of claims unrelated to any Account;

(k)           Accounts which are subject to any Customer Dispute, but only to
the extent of the amount in dispute;

(l)            Accounts which are owed by the Federal Government, unless funds
with respect to such Accounts have been appropriated and allocated by the
Federal Government;

(m)          Accounts which are owed by any state, municipality, territory or
other political subdivision of the US, or any department, agency, public
corporation, or other instrumentality thereof and as to which the Administrative
Agent determines in its Permitted Discretion that the Administrative Agent’s
security interest therein is not or cannot be perfected;

(n)           Accounts which represent third-party leasing transactions;

(o)           Accounts which represent sales on a guaranteed sale, sale and
return, sale on approval, consignment or other repurchase or return basis;

(p)           Accounts which represent sales on a bill-and-hold arrangement,
unless the Account Debtor has an absolute obligation to pay such Account
pursuant to a written agreement in form and substance satisfactory to the
Administrative Agent and the Inventory associated with such Account is
physically segregated from all other Inventory

9


--------------------------------------------------------------------------------




and appropriately reflected in the books and records of the Borrower; provided,
however, the aggregate amount of all accounts which represent sales on a
bill-and-hold arrangement included in Eligible Accounts shall not exceed
$7,500,000 or such greater amount as may be agreed to by Administrative Agent in
its Permitted Discretion (exercised in a manner consistent with the Senior
Credit Facility Agent’s Discretion);

(q)           Accounts which represent any contractual obligation, based on a
percentage of sales or otherwise, that must be collected from the Account Debtor
and paid by the Borrower to a third party as a “pass-through” item, but only to
the extent of the amount of such pass-through;

(r)            Accounts which are evidenced by a promissory note or other
instrument or by chattel paper;

(s)           Accounts as to which the applicable Account Debtor has not been
sent an invoice or for which are partially billed (excluding Accounts with
respect to which the applicable purchase order has been modified or adjusted and
acknowledged by the applicable Account Debtor, it being expressly understood
that such modification or adjustment shall not modify the original invoice date
with respect to any such Account);

(t)            Accounts with respect to which the Account Debtor thereunder is
located in any state requiring the filing of a Notice of Business Activities
Report or similar report in order to permit the Borrower to seek judicial
enforcement in such state of payment of such Account, unless if, at the time the
Accounts were created and at all times thereafter, (i) the Borrower has filed
and has maintained effective a current Notice of Business Activities Report with
the appropriate office or agency of such state, or (ii) the Borrower was and has
continued to be exempt from the filing of such Report and has provided the
Administrative Agent with satisfactory evidence thereof;

(u)           Accounts which are not a bona fide, valid and, to the best of the
Borrower’s knowledge, enforceable obligation of the Account Debtor thereunder;

(v)           Accounts which represent “demo” equipment which has been sent to
an Account Debtor except for any Account related to a true sale of such demo
equipment to such Account Debtor;

(w)          Accounts which are owed by an Account Debtor with whom the Borrower
has any agreement or understanding for deductions from the Accounts, except for
discounts or allowances which are made in the ordinary course of business for
prompt payment or volume purchases and which discounts or allowances are
reflected in the calculation of the face value of each invoice related to such
Accounts, or Accounts with respect to which a debit or chargeback has been
issued or generated;

(x)            Accounts which are not subject to a valid and continuing first
priority Lien (subject to the SunTrust Intercreditor Agreement) in favor of the

10


--------------------------------------------------------------------------------




Administrative Agent, for the benefit of the Lender Group, pursuant to the
Security Documents as to which all action necessary or desirable to perfect such
security interest shall have been taken, and to which the Borrower has good and
marketable title, free and clear of any Liens (other than Liens in favor of the
Administrative Agent, for the benefit of the Lender Group and the Senior Credit
Facility Agent);

(y)           Accounts which are owed by an Account Debtor other than the
Federal Government to the extent that such Account, together with all other
Accounts owing by the same Account Debtor and its Affiliates, exceed 20% of all
Eligible Accounts from Account Debtor other than the Federal Government;

(z)            Accounts which represent rebates, refunds or other similar
transactions, but only to the extent of the amount of such rebate, refund or
similar transaction;

(aa)         Accounts as to which a security agreement, financing statement,
equivalent security or Lien instrument or continuation statement is on file or
of record in any public office, except as may have been filed in favor of the
Administrative Agent, for the benefit of the Lender Group, pursuant to the
Security Documents;

(bb)         Accounts which include past due credits, but only to the extent of
such past due credits;

(cc)         Accounts which include credits for freight and returned
merchandise, but only to the extent of such credits; or

(dd)         Accounts for which payment terms have been extended beyond normal
and customary payment terms.

“Eligible Inventory” shall mean, as of any particular date, the portion of the
Inventory of the Borrower and its Subsidiary Guarantors that the Administrative
Agent, in the exercise of its Permitted Discretion, determines to be Eligible
Inventory; provided that without limiting the right of the Administrative Agent
to establish other criteria of ineligibility, Eligible Inventory shall not
include any of the following Inventory:

(a)           Inventory that is not owned solely by the Borrower;

(b)           Inventory that does not conform to all of the warranties and
representations regarding the same which are set forth in this Agreement or any
of the other Loan Documents;

(c)           Inventory that is not located in the continental US either (i) on
real property owned by the Borrower, or (ii) on leased premises in regard to
which the landlord thereof, and any bailee, warehouseman or similar party that
will be in possession

11


--------------------------------------------------------------------------------




of such Inventory, shall have executed and delivered to the Administrative Agent
a Collateral Access Agreement;

(d)           Inventory that is subject to any claim of reclamation, Lien 
(other than the Liens in favor of Administrative Agent and the Senior Credit
Facility Agent), adverse claim, interest or right of any other Person;

(e)           Inventory that is not in good condition or does not meet all
standards imposed by any Person having regulatory authority over such goods or
their use and/or sale, or Inventory that is not currently saleable in the normal
course of the Borrower’s business;

(f)            Inventory scheduled for return to vendors, Inventory which is
obsolete or slow-moving (for purposes of this subsection, what constitutes
“obsolete or slow-moving” Inventory shall be determined by the Administrative
Agent in its Permitted Discretion including, without limitation, Inventory
on-hand more than 90 days), Inventory which is not finished goods or which
constitutes work-in-process, raw materials, subassemblies, packaging and
shipping material, manufacturing supplies, samples, prototypes, displays or
display items, bill-and-hold goods, goods that are returned or marked for
return, repossessed goods, defective or damaged goods or goods held on
consignment;

(g)           Inventory that is not personal property in which the Borrower has
granted a valid and continuing first Lien in favor of the Administrative Agent,
for the benefit of the Lender Group, pursuant to the Security Documents, or as
to which all action necessary to perfect such security interest has not been
taken; or

(h)           Inventory consisting of software or services related goods.

“Environmental Laws” shall mean, collectively, any and all applicable federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees or requirements of any Governmental Authority
regulating, relating to or imposing liability or standards of conduct concerning
environmental protection matters, including without limitation, Hazardous
Materials or human health, as now or may at any time during the term of this
Agreement be in effect.

“Equity Interests” shall mean, as applied to any Person, any capital stock,
membership interests, partnership interests or other equity interests of such
Person, regardless of class or designation, and all warrants, options, purchase
rights, conversion or exchange rights, voting rights, calls or claims of any
character with respect thereto.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect on the Agreement Date and as such Act may be amended thereafter from time
to time.

12


--------------------------------------------------------------------------------




“ERISA Affiliate” shall mean, with respect to any Borrower Party, any trade or
business (whether or not incorporated) that together with such Borrower Party,
are treated as a single employer under Section 414 of the Code.

“ERISA Event” shall mean, with respect to any Borrower Party or any ERISA
Affiliate, (a) any “reportable event” within the meaning of Section 4043 of
ERISA with respect to a Title IV Plan for which the thirty (30) day notice
period has not been waived; (b) the withdrawal of any Borrower Party or ERISA
Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (c) the complete or partial withdrawal of any Borrower Party or any ERISA
Affiliate from any Multiemployer Plan; (d) the filing of a notice of intent to
terminate a Title IV Plan or the treatment of a plan amendment as a termination
under Section 4041 of ERISA; (e) the institution or threatened institution of
proceedings to terminate a Title IV Plan or Multiemployer Plan by the PBGC;
(f) the reorganization or insolvency of a Multiemployer Plan under Section 4241
or 4245 of ERISA; (g) the failure by any Borrower Party or ERISA Affiliate to
make when due required contributions to a Multiemployer Plan or Title IV Plan
unless such failure is cured within thirty (30) days; (h) any other event or
condition that would reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of
liability under Section 4069 or 4212(c) of ERISA, or (i) the revocation or
threatened revocation of a Plan’s tax-qualified status under Code
Section 401(a).

“E-System” means any electronic system, including Intralinks® and any other
internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent, any of its Affiliates or any
other Person, providing for access to data protected by passcodes or other
security system.

“Event of Default” shall mean any of the events specified in Section 9.1,
provided that any requirement for notice or lapse of time, or both, has been
satisfied.

“Executive Order No. 13224” shall mean Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

“EYAK” shall mean Eyak Technology, LLC, a Delaware limited liability company.

“Federal Funds Rate” shall mean, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
“H.15(519)”) on the preceding Business Day opposite the caption “Federal Funds
(Effective)”; or, if for any relevant day such rate is not so published on any
such preceding Business Day, the rate for such day will be the arithmetic mean
as determined by the Administrative Agent of the rates for the last transaction
in overnight Federal funds arranged prior to 12:00 noon

13


--------------------------------------------------------------------------------




(Boston, Massachusetts time) on that day by each of three (3) leading brokers of
Federal funds transactions in New York, New York selected by the Administrative
Agent.

“Federal Government” shall mean the US or any agency, department or
instrumentality thereof.

“Federal Government Eligible Accounts” shall mean Eligible Accounts for which
the Federal Government is the Account Debtor.

“Fee Letter” shall mean that certain fee letter, dated as of June 2, 2006,
executed by the Borrower and Crystal Capital, the rights and obligations of
which shall survive the execution of this Agreement.

“Financial Covenants” shall mean the financial covenants applicable to the
Borrower Parties from time to time pursuant to Sections 8.8, 8.9, 8.10 and 8.11.

“Fixed Charge Coverage Ratio” shall mean, with respect to the Borrower and its
Subsidiaries on a consolidated basis for any period, calculated on a Pro Forma
Basis during such period, if applicable, the ratio of (a) the greater of
(i) (x) EBITDA for such period minus (y) the sum of (A) Capital Expenditures
made during such period and (B) cash tax payments made during such period, or
(ii) zero, to (b) the sum of (i) scheduled payments of principal made with
respect to Funded Debt during such period, (ii) Interest Expense during such
period other than non-cash amortization of loan fees and (iii) Restricted
Purchases and Restricted Payments paid during such period.

“Foreign Lender” shall have the meaning specified in Section 2.8(b).

“Fund” shall mean any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“Funded Debt” shall mean, with respect to the Borrower and its Subsidiaries on a
consolidated basis and without duplication, as of any calculation date, (a) any
obligation of such Person for borrowed money, including, without limitation, all
of the Obligations; (b) any obligation of such Person evidenced by bonds,
debentures, notes or other similar instruments; (c) any obligation of such
Person to pay the deferred purchase price of property or for services (other
than in the ordinary course of business); (d) any Capitalized Lease Obligation;
(e) any obligation or liability of others secured by a Lien on property owned by
such Person, whether or not such obligation or liability is assumed; (f) any
debt, liability or obligation of such Person arising from or in connection with
any Hedge Agreements and, without double counting, any other debt, liability or
obligation arising from or in connection with any Bank Products; (g) any
reimbursement obligations (contingent or otherwise) of such Person with respect
to letters of credit, bankers acceptances and similar instruments issued for the
account of such Person; (h) any Guaranty (except items of shareholders’ equity
or Equity Interests or surplus or general

14


--------------------------------------------------------------------------------




contingency or deferred tax reserves); (i) any financial obligation of such
Person under purchase money mortgages; (j) any financial obligation of such
Person under asset securitization vehicles; (k) any obligations of such Person
under conditional sales contracts and similar title retention instruments with
respect to property acquired; (l) the Senior Credit Facility Obligations; and
(m) any financial obligation of such Person as issuer of Equity Interests
redeemable in whole or in part at the option of a Person other than such issuer,
at a fixed and determinable date or upon the occurrence of an event not solely
within the control of such issuer; provided, however, that notwithstanding
anything in GAAP to the contrary, the amount of all obligations shall be the
full face amount of such obligations.

“GAAP” shall mean generally accepted accounting principles and practices set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
US accounting profession).

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to any
government.

“Guarantors” shall mean, collectively, the Subsidiary Guarantors and any other
Person that has executed a Guaranty Supplement or other document guaranteeing
the Obligations; and “Guarantor” shall mean any one of the foregoing Guarantors.

“Guaranty” or “guaranteed,” as applied to an obligation (each a “primary
obligation”), shall mean and include (a) any guaranty, direct or indirect, in
any manner, of any part or all of such primary obligation, and (b) any
agreement, direct or indirect, contingent or otherwise, the practical effect of
which is to assure in any way the payment or performance (or payment of damages
in the event of non-performance) of any part or all of such primary obligation,
including, without limiting the foregoing, any reimbursement obligations as to
amounts drawn down by beneficiaries of outstanding letters of credit, and any
obligation of any Person, whether or not contingent, (i) to purchase any such
primary obligation or any property or asset constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of such primary obligation or (B) to maintain working capital, equity
capital or the net worth, cash flow, solvency or other balance sheet or income
statement condition of any other Person, (iii) to purchase property, assets,
securities or services primarily for the purpose of assuring the owner or holder
of any primary obligation of the ability of the primary obligor with respect to
such primary obligation to make payment thereof or (iv) otherwise to assure or
hold harmless the owner or holder of such primary obligation against loss in
respect thereof. All references in this Agreement to “this Guaranty” shall be to
the Guaranty provided for pursuant to the terms of Article 3.

“Guaranty Supplement” shall have the meaning specified in Section 6.21.

15


--------------------------------------------------------------------------------


“Hazardous Materials” shall mean any hazardous materials, hazardous wastes,
hazardous constituents, hazardous or toxic substances, petroleum products
(including crude oil or any fraction thereof), friable asbestos containing
materials defined or regulated as such in or under any Environmental Law.

“Hedge Agreement” shall mean any and all transactions, agreements or documents
now existing or hereafter entered into between or among any Borrower Party, on
the one hand, and a third party, on the other hand, which provides for an
interest rate, credit or equity swap, cap, floor, collar, forward foreign
exchange transaction, currency swap, cross currency rate swap, currency option,
or any combination of, or option with respect to, these or similar transactions,
for the purpose of hedging such Borrower Party’s exposure to fluctuations in
interest or exchange rates, loan, credit exchange, security or currency
valuations.

“Indemnified Person” shall have the meaning specified in Section 10.10.

“Intercreditor Agreements” shall mean, individually or collectively, the
SunTrust Intercreditor Agreement and the Vendor Intercreditor Agreements.

“Interest Expense” shall mean, for any period, interest expense and loan fees of
the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP, and including capitalized and non-capitalized interest and
the interest component of Capitalized Lease Obligations.

“Inventory” shall mean all “inventory,” as such term is defined in the UCC, of
each Borrower Party, whether now existing or hereafter acquired, wherever
located, and in any event including inventory, merchandise, goods and other
personal property that are held by or on behalf of a Borrower Party for sale or
lease or are furnished or are to be furnished under a contract of service, goods
that are leased by a Borrower Party as lessor, or that constitute raw materials,
samples, work-in-process, finished goods, returned goods, promotional materials
or materials or supplies of any kind, nature or description used or consumed or
to be used or consumed in such Borrower Party’s business or in the processing,
production, packaging, promotion, delivery or shipping of the same, including
all supplies and embedded software.

“Investment” shall mean, with respect to any Person, any loan, advance or
extension of credit by such Person to, or any Guaranty with respect to the
Equity Interests, Funded Debt or other obligations of, or any contributions to
the capital of, any other Person, or any ownership, purchase or other
acquisition by such Person of any Equity Interests of any other Person, other
than any acquisition of all or substantially all of the Equity Interests of a
Person or all or substantially all of the assets, property or business of a
Person.

“Lender Group” shall mean, collectively, the Administrative Agent and the
Lenders.

16


--------------------------------------------------------------------------------




“Lenders” shall mean those lenders whose names are set forth on the signature
pages to this Agreement under the heading “Lenders” and any assignees of the
Lenders who hereafter become parties hereto pursuant to and in accordance with
Section 11.5; and “Lender” shall mean any one of the foregoing Lenders.

“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
negative pledge agreement, assignment, charge, option, security interest, title
retention agreement, levy, execution, seizure, attachment, garnishment, any
documents, notice, instruments or other filings under the Federal Assignment of
Claims Act of 1940 or other encumbrance of any kind in respect of such property,
whether or not choate, vested, or perfected.

“Loan Account” shall have the meaning specified in Section 2.7.

“Loan Documents” shall mean this Agreement, any Term Loan Notes, the Security
Documents, the Blocked Account Agreements, the Fee Letter, the Guaranty
Supplements, the Intercreditor Agreements, all Collateral Access Agreements, all
Compliance Certificates, all Requests for Term Loan, all Borrowing Base
Certificates, all documents executed in connection with the Federal Assignment
of Claims Act of 1940 (if any), and all other documents, lockbox agreements,
instruments, certificates, and agreements executed or delivered in connection
with or contemplated by this Agreement, including, without limitation, any
security agreements or guaranty agreements from the Borrower’s Subsidiaries to
the Lender Group, or any of them.

“Majority Lenders” shall mean, at any date of determination thereof, the Lenders
whose Term Loan Ratio of the outstanding principal amount of the Term Loan
represent at least 50.1% of the aggregate outstanding principal amount of the
Term Loan at such time.

“Margin Stock” shall have the meaning specified in Section 5.1(t).

“Material Contracts” shall mean, collectively, (a) those contracts with the
Federal Government listed on Schedule 5.1(h) and (b) all other contracts,
leases, instruments, guaranties, licenses or other arrangements (other than the
Loan Documents) to which any Borrower Party or any Subsidiary a of Borrower
Party is or becomes a party as to which the breach, nonperformance, cancellation
or failure to renew by any party thereto could have a Materially Adverse Effect.

“Materially Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration or governmental investigation or proceeding), a
material adverse change in, or a material adverse effect on: (a) the business,
operations, prospects, properties, condition (financial or otherwise), assets or
income of the Borrower and its Subsidiaries, taken as a whole; (b) the ability
of the Borrower and its Subsidiaries, taken as a whole, to perform any material
obligations under any Loan Document; or (c) (i) the validity, binding effect

17


--------------------------------------------------------------------------------




or enforceability of any Loan Document, (ii) the rights, remedies or benefits
available to the Administrative Agent or any Lender under any Loan Document or
(iii) the attachment, perfection or priority of any Lien of the Administrative
Agent under the Security Documents on a material portion of the Collateral. In
determining whether any individual event, act, condition or occurrence of the
foregoing types would result in a Material Adverse Effect, notwithstanding that
a particular event, act, condition or occurrence does not itself have such
effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event, act, condition or occurrence and all other
events, acts, conditions or occurrences of the foregoing types which have
occurred would result in a Material Adverse Effect

“Maturity Date” shall mean June 2, 2010, or such earlier date as payment of the
Term Loan in full at such time shall be due (whether by acceleration or
otherwise).

“Maximum Guaranteed Amount” shall have the meaning specified in Section 3.1(g).

“Moody’s” shall mean Moody’s Investor Service, Inc., or any successor thereto.

“Mortgage” shall mean, collectively, any mortgage, deed of trust or deed to
secure debt entered into by a Borrower Party in favor of the Administrative
Agent, for the benefit of the Lender Group.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Borrower Party or ERISA Affiliate
is making, is obligated to make or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.

“Necessary Authorizations” shall mean all material authorizations, consents,
permits, approvals, licenses, and exemptions from, and all filings and
registrations with, and all reports to, any Governmental Authority whether
federal, state, local, and all agencies thereof, which are required for the
transactions contemplated by the Loan Documents and the conduct of the
businesses and the ownership (or lease) of the properties and assets of the
Borrower Parties.

“Net Cash Proceeds” shall mean, with respect to any sale, lease, transfer,
casualty loss or other disposition or loss of assets by any Borrower Party or
any issuance by any Borrower Party of any Equity Interests or the incurrence by
any Borrower Party of any Funded Debt (other than the Obligations), the
aggregate amount of cash received for such assets or Equity Interests, or as a
result of such Funded Debt, net of reasonable and customary transaction costs
properly attributable to such transaction and payable by such Borrower Party to
a non-Affiliate in connection with such sale, lease, transfer or other
disposition of assets or the issuance of any Equity Interests or the incurrence
of any Funded Debt, including, without limitation, sales commissions and
underwriting discounts.

18


--------------------------------------------------------------------------------




“NOLV” shall mean, as to any particular asset, the value that is estimated to be
recoverable in an orderly liquidation thereof, as determined from time to time
by a qualified appraiser selected by the Administrative Agent, net of all
liquidation costs and expenses.

“Non-Depository Account” shall have the meaning specified in Section 6.15(f).

“Obligations” shall mean (a) all payment and performance obligations as existing
from time to time of the Borrower Parties to the Lender Group, or any of them,
under this Agreement and the other Loan Documents (including any interest, fees
and expenses that, but for the provisions of the Bankruptcy Code, would have
accrued), or as a result of making the Term Loan, and (b) the obligation to pay
an amount equal to the amount of any and all damages which the Lender Group, or
any of them, may suffer by reason of a breach by any Borrower Party of any
obligation, covenant, or undertaking with respect to this Agreement or any other
Loan Document.

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Eligible Accounts” shall mean Eligible Accounts for which the Federal
Government is not the Account Debtor.

“Other Taxes” shall have the meaning specified in Section 2.8(b)(ii).

“Participant” shall have the meaning specified in Section 11.5.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Perfection Certificates” shall mean, collectively, the perfection certificates
delivered by each of the Borrower Parties to the Administrative Agent.

“Permitted Discretion” shall mean a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Inventory Financing” shall mean an inventory financing facility with
terms and conditions, including, without limitation, an intercreditor agreement
between such inventory financing lender and the Administrative Agent, that are
in form and substance acceptable to all Lenders in their Permitted Discretion.

“Permitted Liens” shall mean, as applied to any Person:

(a)           Any Lien in favor of the Administrative Agent or any other member
of the Lender Group given to secure the Obligations;

19


--------------------------------------------------------------------------------




(b)           (i) Liens on real estate for real estate taxes not yet delinquent
and (ii) Liens for taxes, assessments, judgments, governmental charges or
levies, or claims not yet delinquent or the non-payment of which is being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves have been set aside on such Person’s books;

(c)           Liens of carriers, warehousemen, mechanics, laborers, suppliers,
workers and materialmen incurred in the ordinary course of business for sums not
yet due or being diligently contested in good faith, if such reserve or
appropriate provision, if any, as shall be required by GAAP shall have been made
therefor;

(d)           Liens incurred in the ordinary course of business in connection
with worker’s compensation and unemployment insurance or other types of social
security benefits;

(e)           Easements, rights-of-way, restrictions (including zoning or deed
restrictions), and other similar encumbrances on the use of real property which
in the reasonable opinion of the Administrative Agent do not interfere with the
ordinary conduct of the business of such Person;

(f)            Purchase money security interests and Liens securing Capitalized
Lease Obligations provided that such Lien attaches only to the asset (which
asset shall not constitute Inventory) so purchased or leased by such Person and
secures only Funded Debt incurred by such Person in order to purchase or lease
such asset, but only to the extent permitted by Section 8.1(d);

(g)           Deposits to secure the performance of bids, trade contracts,
tenders, sales, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(h)           Liens in favor of vendors and suppliers incurred in the ordinary
course of business that (i) secure indebtedness in a principal amount that is
less than $500,000 in the aggregate for all such Liens permitted under this
clause (i) or (ii) are subject to a Vendor Intercreditor Agreement;

(i)            Liens on assets of the Borrower existing as of the Agreement Date
which are set forth on Schedule 1(b);

(j)            With respect to Collateral consisting of real property, Liens
that are exceptions to the commitments for title insurance issued in connection
with the Mortgage, as accepted by the Administrative Agent in its sole and
absolute discretion;

(k)           Liens securing the Senior Credit Facility Obligations or
Refinancing Debt so long as any such Lien is subject to the SunTrust
Intercreditor Agreement or other

20


--------------------------------------------------------------------------------




intercreditor agreement in form and substance satisfactory to the Administrative
Agent and the Lenders in their Permitted Discretion; and

(l) Liens securing any Permitted Inventory Financing so long as any such Liens
is subject to an intercreditor agreement in form and substance satisfactory to
the Lenders in their Permitted Discretion.

“Person” shall mean an individual, corporation, partnership, trust, joint stock
company, limited liability company, unincorporated organization, other legal
entity or joint venture or a government or any agency or political subdivision
thereof.

“Plan” shall mean an employee benefit plan within the meaning of Section 3(3) of
ERISA that any Borrower Party or ERISA Affiliate maintains, contributes to or
has an obligation to contribute to or has maintained, contributed to or had an
obligation to contribute to at any time within the past six (6) years on behalf
of participants who were employed by any Borrower Party or ERISA Affiliate.

“Pledge Agreement” shall mean that certain Pledge Agreement dated as of the
Agreement Date among the Borrower Parties and the Administrative Agent, on
behalf of, and for the benefit of, the Lender Group.

“Pro Forma Basis” shall mean for purposes of determining compliance with the
Financial Covenants and the defined terms relating thereto, giving pro forma
effect to any acquisition or sale of a Person, all or substantially all of the
business or assets of a Person, and any related incurrence, repayment or
refinancing of Funded Debt, Capital Expenditures or other related transactions
which would otherwise be accounted for as an adjustment permitted by Regulation
S-X under the Securities Act or on a pro forma basis under GAAP, in each case,
as if such acquisition or sale and related transactions were realized on the
first day of the relevant period.

“Prompt Payment Act” shall mean the United States Prompt Payment Act (31 U.S.C.
3901 et seq.), as now or hereafter amended, and any successor statute.

“Property” shall mean any real property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, Inventory or
other asset owned, leased or operated by the Borrower Parties, their
Subsidiaries or any of them (including, without limitation, any surface water
thereon or adjacent thereto, and soil and groundwater thereunder).

“Qualified Cash” shall mean, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of the Borrower and its Subsidiaries that
is in deposit accounts or in investment accounts, or any combination thereof,
and which such deposit account or investment account is the subject of a Blocked
Account Agreement or control agreement in favor of the Administrative Agent.

21


--------------------------------------------------------------------------------




“Refinancing Debt” shall mean Funded Debt that refinances the Senior Credit
Facility Obligations provided that the following conditions are satisfied before
and after giving effect to the incurrence of such Refinancing Debt: (a) the
Refinancing Debt is in an aggregate principal amount that does not exceed the
lesser of (i) $150,000,000 or (ii) the aggregate outstanding principal amount of
the Senior Credit Facility Obligations being refinanced (including unutilized
commitments thereunder), (b) the Refinancing Debt has a later final maturity
date than the Senior Credit Facility, (c) the Refinancing Debt does not bear a
rate of interest that exceeds a market rate (as determined in good faith by the
Administrative Agent) as of the date of such refinancing, (d) the covenants
contained in any instrument or agreement relating to the Refinancing Debt are
not less favorable to Borrower and/or Lenders than those contained in the Senior
Credit Facility Documents, (e) the Refinancing Debt shall be subject to the
SunTrust Intercreditor Agreement in all respects, (f) at the time of and after
giving effect to such refinancing, no Default or Event of Default shall exist
and (g) the proceeds for any such Refinancing Debt shall be used to repay in
full the outstanding obligations under the Senior Credit Facility Documents and
any Liens securing the Senior Credit Facility Obligations shall be immediately
released.

“Register” shall have the meaning specified in Section 11.5(c).

“Reimbursement Obligations” shall mean the payment obligations of the Borrower
under Section 2.15(d).

“Replacement Event” shall have the meaning specified in Section 11.16.

“Replacement Lender” shall have the meaning specified in Section 11.16.

“Request for Term Loan” shall mean any certificate signed by an Authorized
Signatory of the Borrower requesting the Term Loan, which certificate shall be
denominated a “Request for Term Loan,” and shall be in substantially the form of
Exhibit G.

“Reserves” shall mean reserves that the Administrative Agent may establish from
time to time in its Permitted Discretion for such purposes as the Administrative
Agent shall deem necessary. Without limiting the generality of the foregoing,
the following reserves shall be deemed an exercise of the Administrative Agent’s
Permitted Discretion:  (a) reserves for price adjustments and damages,
(b) reserves for accrued but unpaid ad valorem, excise and personal property tax
liability; (c) receivable reserves; (d) Bank Product Reserves; (e) reserves for
accrued, unpaid interest on the Obligations or the Senior Credit Facility
Obligations; (f) reserves for Federal Government claims or offsets; (g) reserves
for any other matter that has a negative impact on the value of the Collateral;
(h) rent reserves; (i) reserves for any changes in the terms of the Borrower’s
trade credit including, without limitation, credit limits and repayment terms;
(j) reserves for consignor payables and (k) the Corporate Qualification Reserve.

22


--------------------------------------------------------------------------------




“Restricted Payment” shall mean (a) Dividends, (b) loans by any Borrower Party
to any holder of Equity Interests in the Borrower, (c) any payment of
management, consulting or similar fees payable by any Borrower Party or any
Subsidiary of a Borrower Party to any Affiliate, or (d) any redemption,
purchase, retirement, defeasance, sinking fund or similar payment or any claim
of rescission with respect to the capital stock of a Borrower Party.

“Restricted Purchase” shall mean any payment on account of the purchase,
redemption, or other acquisition or retirement of any shares of Equity Interests
of any Borrower Party.

“Retiree Welfare Plan” shall mean a Plan that is an “employee welfare benefit
plan” within the meaning of Section 3(1) of ERISA that provides for continuing
coverage or benefits for any participant or any beneficiary of a participant
after such participant’s termination of employment, other than continuation
coverage provided pursuant to Code Section 4980B (or applicable state law
mandating health insurance continuation coverage for employees) and at the sole
expense of the participant or the beneficiary.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., or any successor thereto.

“SEA” shall mean the Securities Exchange Act of 1934 and the rules promulgated
thereunder by the Securities and Exchange Commission, as amended from time to
time or any similar Federal law then in force.

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar Federal law then in force.

“Security Agreement” shall mean that certain Security Agreement dated as of the
Agreement Date among the Borrower Parties and the Administrative Agent, on
behalf of, and for the benefit of, the Lender Group.

“Security Documents” shall mean, collectively, the Copyright Security
Agreements, the Mortgages, the Security Agreement, the Trademark Security
Agreements, the Pledge Agreement, the Perfection Certificates, all UCC-1
financing statements and any other document, instrument or agreement granting
Collateral for the Obligations, as the same may be amended or modified from time
to time.

“Senior Credit Facility” shall mean that certain revolving credit facility
provided to the Borrower pursuant to the Senior Credit Facility Documents.

“Senior Credit Facility Agent” shall mean the “Administrative Agent” and/or the
“Co-Collateral Agents” (as each such term is defined in the Senior Credit
Facility Agreement), as the context may require.

23


--------------------------------------------------------------------------------




“Senior Credit Facility Agent’s Discretion” shall mean the “Permitted
Discretion” (as such term is defined in the Senior Credit Facility Agreement as
in effect on the date hereof) of the Senior Credit Facility Agent under the
Senior Credit Facility Documents with respect to the referenced subject matter
so long as, in the good faith reasonable judgment of the Administrative Agent,
the Senior Credit Facility Agent has not deviated from the underwriting
standards applied in conjunction with the closing of the Senior Credit Facility
Agreement or from a good faith exercise of reasonable (from the perspective of a
secured asset-based lender) business judgment with respect to such subject
matter under the Senior Credit Facility Documents.

“Senior Credit Facility Agreement” shall mean the Credit Agreement dated as of
June 2, 2006 by and among the Borrower, the Guarantors the Senior Credit
Facility Agent, the Senior Credit Facility Lenders and the other parties
thereto, as modified from time to time in accordance with the Intercreditor
Agreement.

“Senior Credit Facility Availability” shall mean “Availability” (as such term is
defined in the Senior Credit Facility Agreement as in effect on the date
hereof).

“Senior Credit Facility Borrowing Base” shall mean “Borrowing Base” (as such
term is defined in the Senior Credit Facility Agreement as in effect on the date
hereof).

“Senior Credit Facility Borrowing Base Certificate” shall mean “Borrowing Base
Certificate” (as such term is defined in the Senior Credit Facility Agreement as
in effect on the date hereof).

“Senior Credit Facility Documents” shall mean the Senior Credit Facility
Agreement and the other “Loan Documents” (as such term is defined in the Senior
Credit Facility Agreement as in effect on the date hereof).

“Senior Credit Facility Lenders” shall mean the “Lender Group” (as such term is
defined in the Senior Credit Facility Agreement as in effect on the date
hereof).

“Senior Credit Facility Outstandings” shall mean the “Aggregate Revolving Credit
Obligations” (as such term is defined in the Senior Credit Facility Agreement as
in effect on the date hereof).

“Senior Credit Facility Obligations” shall mean the “Obligations” (as such term
is defined in the Senior Credit Facility Agreement as in effect on the date
hereof).

“Subsidiary” shall mean, as applied to any Person, (a) any corporation of which
more than fifty percent (50%) of the outstanding stock (other than directors’
qualifying shares) having ordinary voting power to elect a majority of its board
of directors, regardless of the existence at the time of a right of the holders
of any class or classes of securities of such corporation to exercise such
voting power by reason of the happening of any contingency, or any partnership
or limited liability company of which more than

24


--------------------------------------------------------------------------------




fifty percent (50%) of the outstanding partnership interests or membership
interests, as the case may be, is at the time owned by such Person, or by one or
more Subsidiaries of such Person, or by such Person and one or more Subsidiaries
of such Person, and (b) any other entity which is controlled or capable of being
controlled by such Person, or by one or more Subsidiaries of such Person, or by
such Person and one or more Subsidiaries of such Person.

“Subsidiary Guarantors” shall mean all Subsidiaries of the Borrower signatory to
this Agreement as a “Guarantor” and all Subsidiaries of the Borrower that have
executed and delivered a Guaranty Supplement.

“SunTrust Intercreditor Agreement” shall mean that certain Intercreditor
Agreement, dated as of the date hereof, by and among the Administrative Agent,
the Senior Credit Facility Agent, and the Borrower Parties with respect to the
Senior Credit Facility Documents.

“Taxes” shall have the meaning specified in Section 2.8(b)(i).

“Term Loan” shall mean the term loan advanced by the Lenders to the Borrower on
the Agreement Date in the aggregate principal amount of $10,000,000 pursuant to
and in accordance with Section 2.1.

“Term Loan Availability” shall mean, as of any particular time, the result of
(a) the Term Loan Borrowing Base at such time, minus (b) the sum of (i) the
Senior Credit Facility Outstandings at such time and (ii) the outstanding
principal amount of the Term Loan at such time.

“Term Loan Borrowing Base” shall mean, at any particular time, the sum of:

(a)                                  up to 100% times the result of (i) the
amount of Federal Government Eligible Accounts, minus (ii) the amount of the
applicable Dilution Reserve; plus

(b)                                 up to 95% times the result of (i) the amount
of Other Eligible Accounts, minus (ii) the amount of the applicable Dilution
Reserve; plus

(c)                                  an amount equal to (i) during any calendar
period from August 1 of any year through December 15 of such year, the lesser of
(A) up to 35% of the cost of Eligible Inventory and (B) up to 80% of the NOLV of
Eligible Inventory and (ii) at all other times, the lesser of (A) up to 20% of
the cost of Eligible Inventory and (B) up to 55% of the NOLV of Eligible
Inventory; minus

(d)                                 the Availability Block; minus

25


--------------------------------------------------------------------------------




(e)                                  the Reserves.

“Term Loan Ratio” shall mean, with respect to any Lender and on any date, the
ratio, expressed as a percentage, of (a) such Lender’s portion of the
outstanding principal amount of the Term Loan on such date, divided by (b) the
aggregate outstanding principal amount of the Term Loan of all Lenders on such
date. Each Lender’s Term Loan Ratio, as of the Agreement Date, is set forth
(together with Dollar amounts thereof) on Schedule 1(a).

“Term Loan Notes” shall mean those certain promissory notes issued by the
Borrower to each of the Lenders that requests a promissory note, in accordance
with each such Lender’s Term Loan Ratio of the Term Loan, in substantially in
the form of Exhibit H.

“Title IV Plan” shall mean a Plan that is an “employee pension benefit plan,”
within the meaning of Section 3(2) of ERISA, that is covered by Title IV of
ERISA.

“Trademark Security Agreements” shall mean, collectively, the Trademark Security
Agreements made by the Borrower Parties in favor of the Administrative Agent, on
behalf of the Lender Group, from time to time.

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the State of New York; provided, that to the extent
that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, the
Administrative Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of New York, the term “UCC” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection, priority or remedies and for
purposes of definitions related to such provisions.

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, Pub. L. No. 107-56, 115 Stat. 272 (2001), as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

“Unfunded Pension Liability” shall mean at any time, the aggregate amount, if
any, of the sum of (a) the amount by which the present value of all accrued
benefits under each Title IV Plan exceeds the fair market value of all assets of
such Title IV Plan allocable to such benefits in accordance with Title IV of
ERISA, all determined as of the most recent valuation date for each such Title
IV Plan using the actuarial assumptions for funding purposes in effect under
such Title IV Plan, and (b) for a period of five (5) years

26


--------------------------------------------------------------------------------




following a transaction which might reasonably be expected to be covered by
Section 4069 of ERISA, the liabilities (whether or not accrued) that could be
avoided by any Borrower Party or any ERISA Affiliate as a result of such
transaction.

“US” or “United States” shall mean the United States of America.

“Vendor Intercreditor Agreements” shall mean one or more intercreditor
agreements or subordination agreements executed by the Borrower, the applicable
vendor or other supplier, the Administrative Agent and the Senior Credit
Facility Agent, in each case in form and substance satisfactory to the
Administrative Agent and the Senior Credit Facility Agent.

“Voidable Transfer” shall have the meaning specified in Section 11.18.

Section 1.2             Accounting Principles. The classification, character and
amount of all assets, liabilities, capital accounts and reserves and of all
items of income and expense to be determined, and any consolidation or other
accounting computation to be made, and the interpretation of any definition
containing any financial term, pursuant to this Agreement shall be determined
and made in accordance with GAAP consistently applied, unless such principles
are inconsistent with the express requirements of this Agreement; provided that
if because of a change in GAAP after the date of this Agreement the Borrower or
any of its Subsidiaries would be required to alter a previously utilized
accounting principle, method or policy in order to remain in compliance with
GAAP, such determination shall continue to be made in accordance with the
Borrower’s or such Subsidiary’s previous accounting principles, methods and
policies. All accounting terms used herein without definition shall be used as
defined under GAAP. All financial calculations hereunder shall, unless otherwise
stated, be determined for the Borrower on a consolidated basis with its
Subsidiaries.

Section 1.3             Other Interpretive Matters. Each definition of an
agreement in this Article 1 shall include such instrument or agreement as
amended, restated, supplemented or otherwise modified from time to time with, if
required, the prior written consent of the Majority Lenders, except as provided
in Section 11.12 and otherwise to the extent permitted under this Agreement and
the other Loan Documents. Except where the context otherwise requires,
definitions imparting the singular shall include the plural and vice versa.
Except where otherwise specifically provided herein, each reference to a
“Section”, “Article”, “Exhibit” or “Schedule” shall be to a Section or
Article of this Agreement or an Exhibit or Schedule attached to this Agreement.
Except where otherwise specifically restricted, reference to a party to a Loan
Document includes that party and its successors and assigns. An Event of
Default, if one occurs, shall “exist”, “continue” or be “continuing” until such
Event of Default has been waived in writing in accordance with Section 11.12.
All terms used herein which are defined in Article 9 of the UCC and which are
not otherwise defined herein shall have the same meanings herein as set forth
therein.

27


--------------------------------------------------------------------------------




ARTICLE 2.

THE TERM LOAN

Section 2.1             Extension of Credit. Subject to the terms and conditions
of, and in reliance upon the representations and warranties made in, this
Agreement and the other Loan Documents, the Lenders agree, severally in
accordance with their respective Term Loan Ratios, and not jointly, to extend
credit to the Borrower in the form of a term loan in the aggregate principal
amount equal to $10,000,000.

(a)           The Term Loan. Each Lender agrees, severally in accordance with
its Term Loan Ratio and not jointly with the other Lenders, upon the terms and
subject to the conditions of this Agreement, to lend to the Borrower, on the
Agreement Date, an amount equal to such Lender’s ratable share (based upon such
Lender’s Term Loan Ratio) of the aggregate principal amount of the Term Loan.
The Borrower shall not be entitled to reborrow any amounts repaid in respect of
the Term Loan.

Section 2.2             Manner of Borrowing and Disbursement of the Term Loan.

(a)           Disbursement. Each Lender shall make the amount of such Lender’s
ratable share (based upon such Lender’s Term Loan Ratio) of the Term Loan to be
made on the Agreement Date available to the Administrative Agent in same day
funds, to such account of the Administrative Agent as the Administrative Agent
may designate, not later than 2:00 p.m. (Boston, Massachusetts time) on the
Agreement Date. After the Administrative Agent’s receipt of the proceeds of such
Term Loan, upon satisfaction of the conditions precedent set forth in Article 4,
the Administrative Agent shall make the proceeds of such Term Loan available to
the Borrower on the Agreement Date by transferring same day funds equal to the
proceeds of such Term Loan received by the Administrative Agent to the
disbursement account specified in the disbursement letter referred to in
Section 4.1(a)(xiv).

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to 12:00 Noon (Boston, Massachusetts time) on the Agreement Date
that such Lender will not make available to the Administrative Agent such
Lender’s ratable portion of the Term Loan, the Administrative Agent may assume
that such Lender has made or will make such portion available to the
Administrative Agent on the Agreement Date and the Administrative Agent may, in
its sole discretion and in reliance upon such assumption, make available to the
Borrower on such date a corresponding amount. If and to the extent such Lender
shall not have so made such ratable portion available to the Administrative
Agent, such Lender agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, (x) for the first two (2) Business
Days, at the Federal Funds Rate for such Business Days, and (y) thereafter, at
the Base Rate. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so

28


--------------------------------------------------------------------------------




repaid shall constitute such Lender’s portion of the Term Loan for purposes of
this Agreement and if both such Lender and the Borrower shall pay and repay such
corresponding amount, the Administrative Agent shall promptly relend to the
Borrower such corresponding amount. If such Lender does not repay such
corresponding amount immediately upon the Administrative Agent’s demand
therefor, the Administrative Agent shall notify the Borrower and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent. The
failure of any Lender to fund its portion of the Term Loan shall not relieve any
other Lender of its obligation, if any, hereunder to fund its respective portion
of the Term Loan on the Agreement Date, but no Lender shall be responsible for
any such failure of any other Lender. In the event that a Lender for any reason
fails or refuses to fund its portion of the Term Loan in violation of this
Agreement, then, until such time as such Lender has funded its portion of the
Term Loan, or all other Lenders have received payment in full (whether by
repayment or prepayment) of the principal and interest due in respect of the
Term Loan, such non-funding Lender shall not (i) have the right to vote
regarding any issue on which voting is required or advisable under this
Agreement or any other Loan Document and, with respect to any such Lender, the
amount of the Term Loan held by such Lender shall not be counted as outstanding
for purposes of determining “Majority Lenders” hereunder, and (ii) be entitled
to receive any payments of principal, interest or fees from the Borrower or the
Administrative Agent (or the other Lenders) in respect of its ratable portion of
the Term Loan.

Section 2.3             Interest.

(a)           On the Term Loan. Interest on the Term Loan, subject to
Section 2.3(b), shall be determined and payable as follows:

(i)            Payment of Interest; Rate of Interest. Interest on the Term Loan
shall be computed for the actual number of days elapsed on the basis of a
hypothetical year of three hundred sixty (360) days and shall be payable monthly
in arrears on the first day of each calendar month for the prior calendar month,
commencing on July 1, 2006. Interest on the Term Loan then outstanding shall
also be due and payable (x) on the Maturity Date (or the date of any earlier
prepayment in full of the Obligations) and (y) in connection with any prepayment
of the Term Loan. Except as otherwise provided in Section 2.3(b), interest shall
accrue and be payable on the Term Loan (or any portion thereof) at the rate per
annum equal to the greater of (i) the Base Rate plus 5.00% or (ii) 13.00%, such
interest rate to be adjusted monthly on the first day of each calendar month.

(b)           Upon Default. Immediately upon the occurrence and during the
continuance of an Event of Default, interest on the outstanding Obligations
shall accrue at the Default Rate. Interest accruing at the Default Rate shall be
payable on demand and in any event on the Maturity Date (or the date of any
earlier prepayment in full of the Obligations) and shall accrue until the
earliest to occur of (i) waiver of the applicable

29


--------------------------------------------------------------------------------




Event of Default in accordance with Section 11.12, (ii) agreement by the
Majority Lenders to rescind the charging of interest at the Default Rate, or
(iii) payment in full of the Obligations. The Lenders shall not be required to
(A) accelerate the maturity of the Term Loan or (B) exercise any other rights or
remedies under the Loan Documents in order to charge interest hereunder at the
Default Rate.

(c)           Computation of Interest. In computing interest on the Term Loan,
the date of making the Term Loan shall be included and the date of payment shall
be excluded; provided, however, that if the Term Loan (or any portion thereof)
is repaid on the date that it is made, one (1) day’s interest shall be due with
respect to the Term Loan (or such portion thereof).

Section 2.4             Fees.

(a)           Fee Letter. The Borrower agrees to pay to the Administrative Agent
such fees as are set forth in the Fee Letter.

(b)           Early Termination Fee. In the event of any repayment or prepayment
of the Term Loan (or any portion thereof) prior to the date which is twenty-four
(24) months after the Agreement Date for any reason, including, without
limitation, (i) the acceleration of the Obligations after the occurrence of an
Event of Default, (ii) the sale of, or casualty or condemnation of, any
Collateral or the foreclosure and sale of Collateral, (iii) sale of the
Collateral in any bankruptcy or insolvency proceeding, or (iv) the restructure,
reorganization or compromise of the Obligations by the confirmation of a plan of
reorganization, or any other plan of compromise, restructure, or arrangement in
any bankruptcy or insolvency proceeding, then, in view of the impracticability
and extreme difficulty of ascertaining the actual amount of damages to the
Lenders or profits lost by the Lenders as a result of such early termination,
and by mutual agreement of the parties as to a reasonable estimation and
calculation of the lost profits or damages of the Lenders, and as compensation
for the cost of making the Term Loan available to the Borrower, and not as a
penalty, the Borrower shall pay to the Administrative Agent, for the benefit of
the Lenders, an early termination fee (the “Early Termination Fee”) equal to the
greater of (A) the result (not less than $0) of (y) all interest on the Term
Loan that would be payable from the Agreement Date through the date which is
twelve (12) months after the Agreement Date, minus (z) amounts actually paid by
the Borrower in respect of all such interest through the date of prepayment and
(B) one percent (1.00%) of the amount repaid or prepaid. The Early Termination
Fee shall be allocated among the Lenders in accordance with the amount of each
Lender’s Term Loan Ratio of the principal amount of $10,000,000.

(c)           Computation of Fees. In computing any fees payable under this
Section 2.4, the first day of the applicable period shall be included and the
date of the payment shall be excluded.

Section 2.5             Prepayment of the Term Loan.

30


--------------------------------------------------------------------------------


(a)           The principal amount of the Term Loan may be repaid in full or in
part at any time upon thirty (30) days’ prior written notice to the
Administrative Agent, provided that the Borrower shall reimburse the Lenders and
the Administrative Agent, on the earlier of demand or the Maturity Date, for any
reasonable out-of-pocket expense incurred by the Lenders or the Administrative
Agent in connection with such prepayment, as set forth in Section 2.9. Each
prepayment or repayment made under this Section 2.5(a) shall include the accrued
interest on the amount so prepaid or repaid and any Early Termination Fee
payable in accordance with Section 2.4(b). Upon receipt of any notice of
repayment or prepayment, the Administrative Agent shall promptly notify each
Lender of the contents thereof by telephone or telecopy and of such Lender’s
portion of the repayment or prepayment. Other than with respect to amounts
required to be applied to the Term Loan pursuant to Section 2.6(a) or
Section 2.6(c) or Section 6.15, repayments or prepayments of principal hereunder
shall be in minimum amounts of 1,000,000 and integral multiples of $100,000 in
excess thereof. Amounts repaid or prepaid in respect of the Term Loan may not be
reborrowed.

Section 2.6             Repayment.

(a)           The Term Loan. All unpaid principal and accrued interest on the
Term Loan shall be due and payable in full on the Maturity Date.

(b)           Intentionally Omitted.

(c)           Other Mandatory Repayments.

(i)            In the event that after the Agreement Date, any Borrower Party
shall issue any Equity Interests or shall incur any Funded Debt other than
Funded Debt permitted under Section 8.1, one hundred percent (100%) of the Net
Cash Proceeds received by such Borrower Party from such issuance or incurrence
shall be paid on the date of receipt of the proceeds thereof by such Borrower
Party to the Lenders as a mandatory payment of the Term Loan. So long as no
Event of Default exists, all such other Net Cash Proceeds shall be applied in
the manner set forth in Section 2.11(a). Notwithstanding the foregoing, if an
Event of Default exists, all such Net Cash Proceeds shall be applied in the
manner set forth in Section 2.11(b). Amounts repaid in respect of the Term Loan
may not be reborrowed. Nothing in this Section shall authorize any Borrower
Party to incur any Funded Debt except as expressly permitted by this Agreement
or to issue any Equity Interests except to the extent not prohibited by this
Agreement;

(ii)           All Net Cash Proceeds from the sale (other the sale of Inventory
in the ordinary course of business) or casualty or condemnation loss of any
Collateral or other assets of any Borrower Party shall be paid on the date of
receipt thereof by the Borrower Parties as a mandatory payment of the
Obligations. So long as no Event of Default exists, all Net Cash Proceeds shall
be applied in the manner set forth in Section 2.11(a). Notwithstanding the
foregoing,

31


--------------------------------------------------------------------------------




if an Event of Default exists, all such Net Cash Proceeds shall be applied in
the manner set forth in Section 2.11(b). Amounts repaid in respect of the Term
Loan may not be reborrowed; and

(iii)          If at any time (i) the sum of (x) the Senior Credit Facility
Outstandings, plus (y) the outstanding principal amount of the Term Loan exceeds
(ii) the Term Loan Borrowing Base at such time, then the Borrower shall prepay
the Term Loan in an amount equal to such excess;

provided, however, that the Borrower shall not be obligated to prepay the Term
Loan if (i) the Borrower is required to apply such proceeds to the Senior Credit
Facility pursuant to the terms of the Senior Credit Facility Agreement and
(ii) the Borrower actually applies the payment that would otherwise (without
giving effect to this proviso) be required to be applied to the Term Loan
pursuant to this Section 2.6(c) to the Senior Credit Facility, and (iii) such
payment to the Senior Credit Facility is accompanied by, and the Senior Credit
Facility Agent implements and thereafter maintains, a corresponding permanent
reserve against the Senior Credit Facility Borrowing Base in an amount equal to
at least sixty-five percent (65%) of the amount by which such payments exceed
the reduction in the Senior Credit Facility Borrowing Base, if any, caused by
the removal of the subject Collateral from the Senior Credit Facility Borrowing
Base. Nothing contained in this Section 2.6(c) shall permit the disposition of
any Collateral or other assets of the Borrower not otherwise permitted under
this Agreement.

(d)           The Other Obligations. In addition to the foregoing, the Borrower
hereby promises to pay all Obligations, including, without limitation, the
principal amount of the Term Loan, and interest and fees on the foregoing, as
the same become due and payable hereunder and, in any event, on the Maturity
Date.

Section 2.7             Notes; Loan Accounts.

(a)           The Term Loan shall be repayable in accordance with the terms and
provisions set forth herein and, upon request by any Lender, the Term Loan owed
to such Lender shall be evidenced by Term Loan Notes. A Term Loan Note shall be
payable to the order of each Lender requesting such a Note in accordance with
the Term Loan Ratio of such Lender. Each such Note shall be issued by the
Borrower to the applicable Lender and shall be duly executed and delivered by an
Authorized Signatory of the Borrower.

(b)           The Administrative Agent shall open and maintain on its books in
the name of the Borrower a loan account with respect to the Term Loan and
interest thereon (the “Loan Account”). The Administrative Agent shall debit such
Loan Account for the principal amount of the Term Loan made by it on behalf of
the Lenders, accrued interest thereon, and all other amounts which shall become
due from the Borrower pursuant to this Agreement and shall credit the Loan
Account for each payment which the Borrower shall make in respect to the
Obligations. The records of the Administrative

32


--------------------------------------------------------------------------------




Agent with respect to such Loan Account shall be conclusive evidence of the Term
Loan and accrued interest thereon, absent manifest error.

Section 2.8             Manner of Payment.

(a)           When Payments Due.

(i)            Each payment (including any prepayment) by the Borrower on
account of the principal of or interest on the Term Loan, fees, and any other
amount owed to any member of the Lender Group under this Agreement or the other
Loan Documents shall be made not later than 12:00 noon. (Boston, Massachusetts
time) on the date specified for payment under this Agreement or any other Loan
Document to the Administrative Agent at the Administrative Agent’s Office, for
the account of the Lenders or the Administrative Agent, as the case may be, in
Dollars in immediately available funds. Any payment received by the
Administrative Agent after 12:00 noon. (Boston, Massachusetts time) shall be
deemed received on the next Business Day. In the case of a payment for the
account of a Lender, the Administrative Agent will promptly thereafter
distribute the amount so received in like funds to such Lender. If the
Administrative Agent shall not have received any payment from the Borrower as
and when due, the Administrative Agent will promptly notify the Lenders
accordingly.

(ii)           If any payment under this Agreement or any other Loan Document
shall be specified to be made on a day which is not a Business Day, it shall be
made on the next succeeding day which is a Business Day, and such extension of
time shall in such case be included in computing interest and fees, if any, in
connection with such payment.

(b)           No Deduction.

(i)            Any and all payments of principal and interest, or of any fees or
indemnity or expense reimbursements by the Borrower hereunder or under any other
Loan Documents (the “Borrower Payments”) shall be made without setoff or
counterclaim and free and clear of and without deduction for any and all current
or future taxes, levies, imposts, deductions, charges or withholdings with
respect to such Borrower Payments and all interest, penalties or similar
liabilities with respect thereto, excluding taxes imposed on the net income of
any member of the Lender Group by the jurisdiction under the laws of which such
member of the Lender Group is organized or conducts business or any political
subdivision thereof (all such nonexcluded taxes, levies, imposts, deductions,
charges or withholdings and liabilities collectively or individually “Taxes”).
If the Borrower shall be required to deduct any Taxes from or in respect of any
sum payable to any member of the Lender Group hereunder or under any other Loan
Document, (A) the sum payable shall be increased by the amount (an “additional
amount”) necessary so that after making all required deductions (including
deductions

33


--------------------------------------------------------------------------------




applicable to additional sums payable under this Section 2.8(b)(i), such member
of the Lender Group shall receive an amount equal to the sum it would have
received had no such deductions been made, (B) the Borrower shall make such
deductions, and (C) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with Applicable Law.

(ii)           In addition, the Borrower shall pay to the relevant Governmental
Authority in accordance with Applicable Law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document (such taxes being “Other Taxes”).

(iii)          The Borrower shall indemnify the members of the Lender Group for
the full amount of Taxes and Other Taxes with respect to Borrower Payments paid
by such Person, and any liability (including penalties, interest and expenses
(including reasonable attorney’s fees and expenses)) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted by the relevant Governmental Authority. A certificate setting
forth and containing an explanation in reasonable detail of the manner in which
such amount shall have been determined and the amount of such payment or
liability prepared by a member of the Lender Group or the Administrative Agent
on its behalf, absent manifest error, shall be final, conclusive and binding for
all purposes. Such indemnification shall be made within thirty (30) days after
the date the Administrative Agent or such member, as the case may be, makes
written demand therefor. If any Taxes or Other Taxes for which the
Administrative Agent or any member of the Lender Group has received
indemnification from the Borrower hereunder shall be finally determined to have
been incorrectly or illegally asserted and are refunded to the Administrative
Agent or such member, the Administrative Agent or such member, as the case may
be, shall promptly forward to the Borrower any such refunded amount (after
deduction of any Tax or Other Tax paid or payable by any member of the Lender
Group as a result of such refund), not exceeding the increased amount paid by
the Borrower pursuant to this Section 2.8(b).

(iv)          As soon as practicable after the date of any payment of Taxes or
Other Taxes by the Borrower to the relevant Governmental Authority for which the
Administrative Agent or any member of the Lender Group has received
indemnification from the Borrower hereunder, the Borrower will deliver to the
Administrative Agent, at its address, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing payment thereof.

(v)           On or prior to the Agreement Date (or, in the case of any Lender
that becomes a party to this Agreement pursuant to an Assignment and

34


--------------------------------------------------------------------------------




Acceptance, on or prior to the effective date of such Assignment and
Acceptance), each Lender which is organized in a jurisdiction other than the
United States or a political subdivision thereof (a “Foreign Lender”) shall
provide each of the Administrative Agent and the Borrower with either (A) two
(2) properly executed originals of Form W-8ECI or Form W-8BEN (or any successor
forms) prescribed by the Internal Revenue Service or other documents reasonably
satisfactory to the Borrower and the Administrative Agent, as the case may be,
certifying (1) as to such Foreign Lender’s status for purposes of determining
exemption from United States withholding taxes with respect to all payments to
be made to such Foreign Lender hereunder and under any other Loan Documents or
(2) that all payments to be made to such Foreign Lender hereunder and under any
other Loan Documents are subject to such taxes at a rate reduced to zero by an
applicable tax treaty, or (B)(1) a certificate executed by such Lender
certifying that such Lender is not a “bank” and that such Lender qualifies for
the portfolio interest exemption under Section 881(c) of the Code, and (2) two
(2) properly executed originals of Internal Revenue Service Form W-8BEN (or any
successor form), in each case, certifying such Lender’s entitlement to an
exemption from United States withholding tax with respect to payments of
interest to be made hereunder or under any other Loan Documents. Each such
Foreign Lender agrees to provide the Administrative Agent and the Borrower with
new forms prescribed by the Internal Revenue Service upon the expiration or
obsolescence of any previously delivered form, or after the occurrence of any
event requiring a change in the most recent forms delivered by it to the
Administrative Agent and the Borrower.

(vi)          The Borrower shall not be required to indemnify any Foreign
Lender, or to pay any additional amounts to such Foreign Lender pursuant to
Section 2.8(b)(i) or (b)(iii) above to the extent that (A) the obligation to
withhold amounts with respect to United States Federal, state or local
withholding tax existed on the date such Foreign Lender became a party to this
Agreement (or, in the case of a transferee, on the effective date of the
Assignment and Acceptance pursuant to which such transferee became a Lender) or,
with respect to payments to a new lending office, the date such Foreign Lender
designated such new lending office; provided, however, that this clause
(A) shall not apply to any Foreign Lender that became a Lender or new lending
office that became a new lending office as a result of an assignment or
designation made at the request of the Borrower; and provided further, however,
that this clause (A) shall not apply to the extent the indemnity payment or
additional amounts, if any, that any member of the Lender Group through a new
lending office would be entitled to receive (without regard to this clause (A))
do not exceed the indemnity payment or additional amounts that the Person making
the assignment or transfer to such member of the Lender Group making the
designation of such new lending office would have been entitled to receive in
the absence of such assignment, transfer or designation or (B) the obligation to
pay such additional amounts or

35


--------------------------------------------------------------------------------




such indemnity payments would not have arisen but for a failure by such member
of the Lender Group to comply with the provisions of Section 2.8(b)(v) above.

(vii)         Nothing contained in this Section 2.8(b) shall require any member
of the Lender Group to make available to the Borrower any of its tax returns (or
any other information) that it deems confidential or proprietary.

Section 2.9             Intentionally Omitted.

Section 2.10           Pro Rata Treatment.

(a)           The Term Loan. The Term Loan from the Lenders under this Agreement
shall be made pro rata on the basis of their respective Term Loan Ratios.

(b)           Payments. Each payment and prepayment of the principal of the Term
Loan and each payment of interest on the Term Loan received from the Borrower
shall be made by the Administrative Agent to the Lenders pro rata on the basis
of their respective unpaid principal amounts thereof outstanding immediately
prior to such payment or prepayment (except in cases when a Lender’s right to
receive payments is restricted pursuant to Section 2.2(e)). If any Lender shall
obtain any payment (whether involuntary, through the exercise of any right of
set-off or otherwise) on account of the Term Loan in excess of its ratable share
of the Term Loan under its Aggregate Term Loan Ratio (or in violation of any
restriction set forth in Section 2.2(e)), such Lender shall forthwith purchase
from the other Lenders such participation in the Term Loan made by them as shall
be necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery without interest
thereon unless the Lender obligated to repay such amount is required to pay
interest. The Borrower agrees that any Lender so purchasing a participation from
another Lender pursuant to this Section 2.10(b) may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.

Section 2.11           Application of Payments.

(a)           Payments Prior to Event of Default. Prior to the occurrence and
continuance of an Event of Default, all amounts received by the Administrative
Agent from the Borrower (other than payments specifically earmarked for
application to certain principal, interest, fees or expenses hereunder or
payments made pursuant to Section 2.6(c) (which shall be applied as earmarked
or, with respect to payments under Section 2.6(c), as set forth in
Section 2.6(c))), shall be distributed by the Administrative Agent in the
following order of priority:

36


--------------------------------------------------------------------------------




FIRST, to the payment of out-of-pocket costs and expenses (including without
limitation reasonable attorneys’ fees) of the Administrative Agent with
enforcing the rights of the Lenders under the Loan Documents;

SECOND, to payment of any fees owed to the Administrative Agent hereunder or
under any other Loan Document;

THIRD, to the payment of all obligations consisting of accrued fees and interest
payable to the Lenders hereunder;

FOURTH, to the payment of principal then due and payable on the Term Loan; and

FIFTH, to the payment of all other Obligations not otherwise referred to in this
Section 2.11(a) then due and payable.

(b)           Payments Subsequent to Event of Default. Notwithstanding anything
in this Agreement or any other Loan Documents which may be construed to the
contrary, subsequent to the occurrence and during the continuance of an Event of
Default, payments and prepayments with respect to the Obligations made to the
Lender Group, or any of them, or otherwise received by any member of the Lender
Group (from realization on Collateral or otherwise) shall be distributed in the
following order of priority (subject, as applicable, to Section 2.10):

FIRST, to the payment of out-of-pocket costs and expenses (including without
limitation reasonable attorneys’ fees) of the Administrative Agent with
enforcing the rights of the Lenders under the Loan Documents (including, without
limitation, any costs incurred in connection with the sale or disposition of any
Collateral);

SECOND, to payment of any fees owed to the Administrative Agent, hereunder or
under any other Loan Document;

THIRD, to the payment of out-of-pocket costs and expenses (including without
limitation reasonable attorneys’ fees) of the Lenders with enforcing the rights
of its rights under the Loan Documents;

FOURTH, to the payment of all obligations consisting of accrued fees and
interest payable to the Lenders hereunder;

FIFTH, to the payment of the principal of the Term Loan then outstanding,

SIXTH, to any other Obligations not otherwise referred to in this
Section 2.11(b); and

37


--------------------------------------------------------------------------------




SEVENTH, upon satisfaction in full of all Obligations, to the Borrower or as
otherwise required by law.

Section 2.12           Use of Proceeds. The proceeds of the Term Loan shall be
used by the Borrower as follows:

(a)           The proceeds of the Term Loan hereunder shall be used on the
Agreement Date to refinance existing Funded Debt and to fund transaction costs.

(b)           The balance of the proceeds of the Term Loan shall be used for the
Borrower’s general operating needs to the extent not inconsistent with the
provisions of this Agreement.

Section 2.13           All Obligations to Constitute One Obligation. All
Obligations shall constitute one general obligation of the Borrower and shall be
secured by the Administrative Agent’s security interest (on behalf of, and for
the benefit of, the Lender Group) and Lien upon all of the Collateral, and by
all other security interests and Liens heretofore, now or at any time hereafter
granted by any Borrower Party to the Administrative Agent or any other member of
the Lender Group, to the extent provided in the Security Documents under which
such Liens arise.

Section 2.14           Maximum Rate of Interest. The Borrower and the Lender
Group hereby agree and stipulate that the only charges imposed upon the Borrower
for the use of money in connection with this Agreement are and shall be the
specific interest and fees described in this Article 2 and in any other Loan
Document. Notwithstanding the foregoing, the Borrower and the Lender Group
further agree and stipulate that all closing fees, agency fees, syndication
fees, facility fees, underwriting fees, default charges, late charges, funding
or “breakage” charges, increased cost charges, attorneys’ fees and reimbursement
for costs and expenses paid by any member of the Lender Group to third parties
or for damages incurred by the Lender Group, or any of them, are charges to
compensate the Lender Group for underwriting and administrative services and
costs or losses performed or incurred, and to be performed and incurred, by the
Lender Group in connection with this Agreement and the other Loan Documents and
shall under no circumstances be deemed to be charges for the use of money
pursuant to any Applicable Law. In no event shall the amount of interest and
other charges for the use of money payable under this Agreement exceed the
maximum amounts permissible under any law that a court of competent jurisdiction
shall, in a final determination, deem applicable. The Borrower and the Lender
Group, in executing and delivering this Agreement, intend legally to agree upon
the rate or rates of interest and other charges for the use of money and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if the amount of such interest and other
charges for the use of money or manner of payment exceeds the maximum amount
allowable under Applicable Law, then, ipso facto as of the Agreement Date, the
Borrower is and shall be liable only for the payment of such maximum as allowed
by law, and payment

38


--------------------------------------------------------------------------------




received from the Borrower in excess of such legal maximum, whenever received,
shall be applied to reduce the principal balance of the Term Loan to the extent
of such excess.

ARTICLE 3.

GUARANTY

Section 3.1             Guaranty.

(a)           Each Guarantor hereby guarantees to the Administrative Agent, for
the benefit of the Lender Group, the full and prompt payment of the Obligations,
including, without limitation, any interest therein (including, without
limitation, interest as provided in this Agreement, accruing after the filing of
a petition initiating any insolvency proceedings, whether or not such interest
accrues or is recoverable against the Borrower after the filing of such petition
for purposes of the Bankruptcy Code or is an allowed claim in such proceeding),
plus reasonable attorneys’ fees and expenses if the obligations represented by
this Guaranty are collected by law, through an attorney-at-law, or under advice
therefrom.

(b)           Regardless of whether any proposed guarantor or any other Person
shall become in any other way responsible to the Lender Group, or any of them,
for or in respect of the Obligations or any part thereof, and regardless of
whether or not any Person now or hereafter responsible to the Lender Group, or
any of them, for the Obligations or any part thereof, whether under this
Guaranty or otherwise, shall cease to be so liable, each Guarantor hereby
declares and agrees that this Guaranty shall be a joint and several obligation,
shall be a continuing guaranty and shall be operative and binding until the
Obligations shall have been indefeasibly paid in full in cash.

(c)           Each Guarantor absolutely, unconditionally and irrevocably waives
any and all right to assert any defense (other than the defense of payment in
cash in full, to the extent of its obligations hereunder, or a defense that such
Guarantor’s liability is limited as provided in Section 3.1(g)), set-off,
counterclaim or cross-claim of any nature whatsoever with respect to this
Guaranty or the obligations of the Guarantors under this Guaranty or the
obligations of any other Person or party (including, without limitation, the
Borrower) relating to this Guaranty or the obligations of any of the Guarantors
under this Guaranty or otherwise with respect to the Obligations in any action
or proceeding brought by the Administrative Agent or any other member of the
Lender Group to collect the Obligations or any portion thereof, or to enforce
the obligations of any of the Guarantors under this Guaranty.

(d)           The Lender Group, or any of them, may from time to time, without
exonerating or releasing any Guarantor in any way under this Guaranty, (i) take
such further or other security or securities for the Obligations or any part
thereof as they may deem proper, or (ii) release, discharge, abandon or
otherwise deal with or fail to deal with any Guarantor of the Obligations or any
security or securities therefor or any part thereof

39


--------------------------------------------------------------------------------




now or hereafter held by the Lender Group, or any of them, or (iii) amend,
modify, extend, accelerate or waive in any manner any of the provisions, terms,
or conditions of the Loan Documents, all as they may consider expedient or
appropriate in their sole discretion. Without limiting the generality of the
foregoing, or of Section 3.1(e), it is understood that the Lender Group, or any
of them, may, without exonerating or releasing any Guarantor, give up, modify or
abstain from perfecting or taking advantage of any security for the Obligations
and accept or make any compositions or arrangements, and realize upon any
security for the Obligations when, and in such manner, and with or without
notice, all as such Person may deem expedient.

(e)           Each Guarantor acknowledges and agrees that no change in the
nature or terms of the Obligations or any of the Loan Documents, or other
agreements, instruments or contracts evidencing, related to or attendant with
the Obligations (including any novation), shall discharge all or any part of the
liabilities and obligations of such Guarantor pursuant to this Guaranty; it
being the purpose and intent of the Guarantors and the Lender Group that the
covenants, agreements and all liabilities and obligations of each Guarantor
hereunder are absolute, unconditional and irrevocable under any and all
circumstances. Without limiting the generality of the foregoing, each Guarantor
agrees that until each and every one of the covenants and agreements of this
Guaranty is fully performed, and without possibility of recourse, whether by
operation of law or otherwise, such Guarantor’s undertakings hereunder shall not
be released, in whole or in part, by any action or thing which might, but for
this paragraph of this Guaranty, be deemed a legal or equitable discharge of a
surety or guarantor, or by reason of any waiver, omission of the Lender Group,
or any of them, or their failure to proceed promptly or otherwise, or by reason
of any action taken or omitted by the Lender Group, or any of them, whether or
not such action or failure to act varies or increases the risk of, or affects
the rights or remedies of, such Guarantor or by reason of any further dealings
between the Borrower, on the one hand, and any member of the Lender Group, on
the other hand, or any other guarantor or surety, and such Guarantor hereby
expressly waives and surrenders any defense to its liability hereunder except as
otherwise expressly set forth in this Agreement, or any right of counterclaim or
offset of any nature or description which it may have or may exist based upon,
and shall be deemed to have consented to, any of the foregoing acts, omissions,
things, agreements or waivers.

(f)            The Lender Group, or any of them, may, without demand or notice
of any kind upon or to any Guarantor, at any time or from time to time when any
amount shall be due and payable hereunder by any Guarantor, if the Borrower
shall not have timely paid any of the Obligations, set-off and appropriate and
apply to any portion of the Obligations hereby guaranteed, and in such order of
application as the Administrative Agent may from time to time elect in
accordance with this Agreement, any deposits, property, balances, credit
accounts or moneys of any Guarantor in the possession of any member of the
Lender Group or under their respective control for any purpose. If and to the
extent that any Guarantor makes any payment to the Administrative Agent or any
other Person pursuant to or in respect of this Guaranty, any claim which such
Guarantor

40


--------------------------------------------------------------------------------




may have against the Borrower by reason thereof shall be subject and subordinate
to the prior payment in full of the Obligations to the satisfaction of the
Lender Group.

(g)           The creation or existence from time to time of Obligations in
excess of the amount committed to or outstanding on the date of this Guaranty is
hereby authorized, without notice to any Guarantor, and shall in no way impair
or affect this Guaranty or the rights of the Lender Group herein. It is the
intention of each Guarantor and the Administrative Agent that each Guarantor’s
obligations hereunder shall be, but not in excess of, the Maximum Guaranteed
Amount (as herein defined). The “Maximum Guaranteed Amount” with respect to any
Guarantor, shall mean the maximum amount which could be paid by such Guarantor
without rendering this Guaranty void or voidable as would otherwise be held or
determined by a court of competent jurisdiction in any action or proceeding
involving any state or Federal bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws relating to the
insolvency of debtors.

(h)           Upon the bankruptcy or winding up or other distribution of assets
of the Borrower, or of any surety or guarantor (other than the applicable
Guarantor) for any Obligations of the Borrower to the Lender Group, or any of
them, the rights of the Administrative Agent against any Guarantor shall not be
affected or impaired by the omission of any member of the Lender Group to prove
its claim, or to prove the full claim, as appropriate, against the Borrower, or
any such other guarantor or surety, and the Administrative Agent may prove such
claims as it sees fit and may refrain from proving any claim and in its
discretion may value as it sees fit or refrain from valuing any security held by
it without in any way releasing, reducing or otherwise affecting the liability
to the Lender Group of each of the Guarantors.

(i)            Each Guarantor hereby absolutely, unconditionally and irrevocably
expressly waives, except to the extent such waiver would be expressly prohibited
by Applicable Law, the following:  (i) notice of acceptance of this Guaranty,
(ii) notice of the existence or creation of all or any of the Obligations,
(iii) presentment, demand, notice of dishonor, protest and all other notices
whatsoever (other than notices expressly required hereunder or under any other
Loan Document to which any Guarantor is a party), (iv) all diligence in
collection or protection of or realization upon the Obligations or any part
thereof, any obligation hereunder, or any security for any of the foregoing,
(v) all rights to enforce any remedy which the Lender Group, or any of them, may
have against the Borrower, (vi) until the Obligations shall have been paid in
full in cash, all rights of subrogation, indemnification, contribution and
reimbursement from the Borrower for amounts paid hereunder and any benefit of,
or right to participate in, any collateral or security now or hereinafter held
by the Lender Group, or any of them, in respect of the Obligations, and
(vii) any and all rights under any Applicable Law. If a claim is ever made upon
any member of the Lender Group for the repayment or recovery of any amount or
amounts received by such Person in payment of any of the Obligations and such
Person repays all or part of such amount by reason of (A) any judgment, decree

41


--------------------------------------------------------------------------------




or order of any court or administrative body having jurisdiction over such
Person or any of its property, or (B) any settlement or compromise of any such
claim effected by such Person with any such claimant, including the Borrower,
then in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding upon such Guarantor, notwithstanding
any revocation hereof or the cancellation of any promissory note or other
instrument evidencing any of the Obligations, and such Guarantor shall be and
remain obligated to such Person hereunder for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by such
Person.

(j)            This Guaranty is a continuing guaranty of the Obligations and all
liabilities to which it applies or may apply under the terms hereof and shall be
conclusively presumed to have been created in reliance hereon. No failure or
delay by any member of the Lender Group in the exercise of any right, power,
privilege or remedy shall operate as a waiver thereof, and no single or partial
exercise by the Administrative Agent of any right or remedy shall preclude other
or further exercise thereof or the exercise of any other right or remedy and no
course of dealing between any Guarantor and any member of the Lender Group shall
operate as a waiver thereof. No action by any member of the Lender Group
permitted hereunder shall in any way impair or affect this Guaranty. For the
purpose of this Guaranty, the Obligations shall include, without limitation, all
Obligations of the Borrower to the Lender Group, notwithstanding any right or
power of any third party, individually or in the name of the Borrower and the
Lender Group, or any of them, to assert any claim or defense as to the
invalidity or unenforceability of any such Obligation, and no such claim or
defense shall impair or affect the obligations of any Guarantor hereunder.

(k)           This is a guaranty of payment and not of collection. In the event
the Administrative Agent makes a demand upon any Guarantor in accordance with
the terms of this Guaranty, such Guarantor shall be held and bound to the
Administrative Agent directly as debtor in respect of the payment of the amounts
hereby guaranteed. All costs and expenses, including, without limitation,
reasonable attorneys’ fees and expenses, incurred by the Administrative Agent in
obtaining performance of or collecting payments due under this Guaranty shall be
deemed part of the Obligations guaranteed hereby.

(l)            Each Subsidiary Guarantor is a direct or indirect wholly owned
Domestic Subsidiary of the Borrower. Each Guarantor expressly represents and
acknowledges that any financial accommodations by the Lender Group to the
Borrower, including, without limitation, the extension of credit, are and will
be of direct interest, benefit and advantage to such Guarantor.

(m)          The payment obligation of a Guarantor to any other Guarantor under
any Applicable Law regarding contribution rights among co-obligors or otherwise
shall be subordinate and subject in right of payment to the prior payment in
full of the

42


--------------------------------------------------------------------------------




obligations of such Guarantor under the other provisions of this Guaranty, and
such Guarantor shall not exercise any right or remedy with respect to such
rights until payment and satisfaction in full of all such obligations.

Section 3.2             Special Provisions Applicable to Subsidiary Guarantors.

(a)           Pursuant to Section 6.21 of this Agreement, any new Domestic
Subsidiary of the Borrower is required to enter into this Agreement by executing
and delivering to the Administrative Agent a Guaranty Supplement. Upon the
execution and delivery of a Guaranty Supplement by such new Domestic Subsidiary,
such Domestic Subsidiary shall become a Guarantor and Borrower Party hereunder
with the same force and effect as if originally named as a Guarantor or Borrower
Party herein. The execution and delivery of any Guaranty Supplement (and any
other supplement to any Loan Document delivered in connection therewith) adding
an additional Guarantor as a party to this Agreement and the other applicable
Loan Documents shall not require the consent of any other party hereto. The
rights and obligations of each party hereunder shall remain in full force and
effect notwithstanding the addition of any new Guarantor hereunder.

ARTICLE 4.

CONDITIONS PRECEDENT

Section 4.1             Conditions Precedent to Term Loan. The obligations of
the Lenders to make the Term Loan hereunder, are subject to the prior
fulfillment of each of the following conditions:

(a)           The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:

(i)            This duly executed Agreement;

(ii)           A duly executed Term Loan Note payable to the order of each
Lender requesting a promissory note in the amount of such Lender’s Term Loan
Ratio of the aggregate principal amount of the Term Loan;

(iii)          The Security Agreement duly executed by the Borrower Parties,
together with Uniform Commercial Code financing statements related thereto;

(iv)          A Copyright Security Agreement duly executed by the Borrower
Parties;

(v)           A Trademark Security Agreement duly executed by the Borrower
Parties;

43


--------------------------------------------------------------------------------




(vi)          The Pledge Agreement duly executed by the Borrower Parties,
together with (A) copies of the original stock certificates (which original
stock certificates on the Agreement Date are to be delivered to and held by the
Senior Credit Facility Agent subject to the SunTrust Intercreditor Agreement)
evidencing the issued and outstanding shares of capital stock pledged to the
Administrative Agent pursuant to the Pledge Agreement and (B) original stock
powers or other appropriate instruments of transfer executed in blank;

(vii)         The duly executed Blocked Account Agreements required by
Section 6.15;

(viii)        The Fee Letter duly executed by the Borrower;

(ix)           Valuations by the Administrative Agent’s field examiners
reflecting values of the Borrower Parties’ Accounts and other personal property
at levels acceptable to the Administrative Agent;

(x)            The legal opinion of Arent Fox PLLC, counsel to the Borrower,
addressed to the Lender Group;

(xi)           The duly executed Request for Term Loan;

(xii)          A duly executed Borrowing Base Certificate dated as of the
Agreement Date;

(xiii)         Duly executed Collateral Access Agreements with respect to the
Borrower’s leased premises or goods in the possession of bailees;

(xiv)        A loan certificate signed by an Authorized Signatory of each
Borrower Party, including a certificate of incumbency with respect to each
Authorized Signatory of such Borrower Party, together with appropriate
attachments which shall include, without limitation, the following: (A) a copy
of the Certificate of Incorporation of such Borrower Party certified to be true,
complete and correct by the Secretary of State of the State of Delaware, (B) a
true, complete and correct copy of the By-Laws of such Borrower Party, (C) a
true, complete and correct copy of the resolutions of such Person authorizing
the execution, delivery and performance by such Person of the Loan Documents and
the Senior Credit Facility Documents and authorizing the borrowings hereunder
and thereunder, (D) certificates of good standing from each jurisdiction in the
US in which such Borrower Party does business, (E) copies of employment
contracts for the following management level employees of such Borrower Party:
James Leto, and (F) copies of all shareholder agreements currently in effect
relating to the Equity Interests of such Borrower Party or share purchase
agreements for equity interests that have not been issued (other than pursuant
to a Plan) relating to the Equity Interests of such Borrower Party;

44


--------------------------------------------------------------------------------




(xv)         A solvency certificate executed by an Authorized Signatory of the
Borrower regarding the solvency and financial condition of the Borrower Parties,
together with a pro forma balance sheet giving effect to the incurrence of the
Senior Credit Facility Obligations and the incurrence of the Term Loan;

(xvi)        The duly executed SunTrust Intercreditor Agreement;

(xvii)       A certificate signed by an Authorized Signatory of the Borrower
certifying as true, correct and complete (and attaching thereto) a copy of the
fully executed Senior Credit Facility Agreement, together with all exhibits and
schedules thereto, and certifying as to the matters described in Section 4.1(c);

(xviii)      a Vendor Intercreditor Agreement duly executed by each of the
parties thereto;

(xix)         Borrower’s (A) 2006 business plan including its 12 month income
statement, balance sheet, statement of cash flows and availability forecast and
(B) annual projections, including income statement, balance sheet and statement
of cash flows, through the Maturity Date;

(xx)          Certificates of insurance and loss payable endorsements with
respect to the Borrower Parties and certified copies of all insurance policies
of the Borrower Parties, in each case, meeting the requirements of Section 6.5;

(xxi)         Pay-off letters, termination statements, canceled mortgages and
the like required by the Administrative Agent in connection with the removal of
any Liens (other than Permitted Liens), including, without limitation, all tax
liens, against the assets of the Borrower Parties;

(xxii)        Lien search results with respect to the Borrower Parties from all
appropriate jurisdictions and filing offices (including the United States Patent
and Trademark Office and the United States Copyright Office);

(xxiii)       Evidence satisfactory to the Administrative Agent that the Liens
granted pursuant to the Security Documents will be first priority perfected
Liens on the Collateral (subject only to Permitted Liens (including the
Permitted Liens in favor of the Senior Credit Facility Agent securing the Senior
Credit Facility Obligations, which Liens are subject to the SunTrust
Intercreditor Agreement));

(xxiv)       Payment of all fees and expenses payable to the Administrative
Agent, the Affiliates of the Administrative Agent, and the Lenders in connection
with the execution and delivery of this Agreement, including, without
limitation, reasonable fees and expenses of counsel to the Administrative Agent;

45


--------------------------------------------------------------------------------




(xxv)        A flow of funds report and disbursement letter, in each case, duly
executed by the Borrower, which report shall include a statement of all sources
and uses of funds on the Agreement Date and which disbursement letter shall be
acceptable to the Administrative Agent in all respects; and

(xxvi)       All such other documents as the Administrative Agent may reasonably
request, certified by an appropriate governmental official or an Authorized
Signatory if so requested.

(b)           The Lender Group shall have received evidence satisfactory to them
that no change in the business, assets, management, operations, financial
condition, income or prospects of the Borrower shall have occurred since
December 31, 2005, which change has had or would be reasonably expected to have
a Materially Adverse Effect, and the Lender Group shall have received a
certificate of an Authorized Signatory of the Borrower so stating.

(c)           The Lender Group shall have received evidence satisfactory to them
that all conditions to the closing of the transactions contemplated by the
Senior Credit Facility Documents have been satisfied and that the Senior Credit
Facility is in full force and effect, and the Lender Group shall have received a
certificate of an Authorized Signatory of the Borrower so stating.

(d)           The Lender Group shall have received the financial statements
described in Section 5.1(k), each in form and substance to the members of the
Lender Group.

(e)           The Lender Group shall have received evidence satisfactory to them
that all Necessary Authorizations are in full force and effect and are not
subject to any pending or threatened reversal or cancellation, that no other
consents or approvals are required, and that no Default exists after the making
of the Term Loan, and the Lender Group shall have received a certificate of an
Authorized Signatory of the Borrower so stating.

(f)            The Borrower shall have established one or more Blocked Accounts
pursuant to a lockbox arrangement with SunTrust Bank acceptable to the
Administrative Agent.

(g)           The Administrative Agent shall have received confirmation that
(i) the original Uniform Commercial Code financing statements signed (if
required) by the respective Borrower Parties as debtor and naming the
Administrative Agent as secured party have been duly filed in all appropriate
jurisdictions, (ii) the Copyright Security Agreements have been duly filed with
the United States Copyright Office and (iii) the Trademark Security Agreements
have been duly filed with the United States Patent and Trademark Office, in each
case, in such form as shall be satisfactory to the Administrative Agent.

46


--------------------------------------------------------------------------------


(h)           The Administrative Agent shall have received a Borrowing Base
Certificate and a Senior Credit Facility Borrowing Base Certificate, in form and
substance satisfactory to the Lender Group and rolled forward from the Borrowing
Base Certificate and Senior Credit Facility Borrowing Base Certificate
previously verified by the Administrative Agent, reflecting that, among other
things, as of the Agreement Date, after giving effect to (i) the Senior Credit
Facility and any borrowings or other extensions of credit made thereunder and
(ii) the making of the Term Loan under this Agreement, Senior Credit Facility
Availability shall not be less than $25,000,000 (with trade payables being paid
currently in the ordinary course of Borrower’s business, expenses and
liabilities being paid in the ordinary course of business, without acceleration
of sales and without deterioration in working capital and without giving effect
to the additional capital attributable to the proceeds of the Term Loan).

(i)            The Administrative Agent shall have completed to its satisfaction
a pre-funding field audit of the Borrower including, without limitation, a
review of GEMS, and an examination of the Borrower’s reporting capabilities,
assets, liabilities (including review of accounts/trade payables evidencing
payment of such amounts in accordance with their terms or otherwise on terms
consistent with past practices acceptable to the Administrative Agent), books
and records.

(j)            The Administrative Agent shall have received (A) final reports
issued by FTI Consulting pursuant to that certain engagement letter between FTI
Consulting and Paul, Hastings, Janofsky & Walker LLP, on behalf of SunTrust
Bank, dated February 27, 2006, with respect to quality of earnings and field
audit matters of the Borrower and (B) FTI’s report of the Borrower’s 2006
monthly Term Loan Availability and Senior Credit Facility Availability forecast,
to include balance sheet, income statement, statement of cash flows and
confirmation of minimum opening Senior Credit Facility Availability of
$25,000,000 under the Senior Credit Facility (without giving effect to the
additional capital attributable to the proceeds of the Term Loan).

(k)           The Administrative Agent shall have received a true and complete
copy of the duly executed Consulting Agreement certified by an Authorized
Signatory of the Borrower and in full force and effect.

(l)            The Administrative Agent shall have completed background checks
with respect to certain key officers of the Borrower Parties and the results of
such background checks shall be satisfactory to the Administrative Agent.

(m)          The Administrative Agent shall have received daily Senior Credit
Facility Borrowing Base Certificates for a period prior to the Agreement Date as
requested by the Administrative Agent, each in form and substance satisfactory
to the Administrative Agent.

(n)           The Administrative Agent shall have received evidence that the
Borrower has entered into arrangements with its current floor plan suppliers
under

47


--------------------------------------------------------------------------------




commercially reasonable open market terms that are satisfactory to the
Administrative Agent, including, without limitation, acceptable credit limits
and payment terms.

(o)           The Administrative Agent shall have completed such other business
and legal due diligence with respect to the Borrower Parties and the results
thereof shall be acceptable to the Administrative Agent, in its sole discretion.

(p)           All of the representations and warranties of the Borrower Parties
under this Agreement and the other Loan Documents, which, pursuant to
Section 5.3, are made at and as of the time of the making of the Term Loan other
than those that are by their terms true only as of a date certain other than the
date of the making of the Term Loan, shall be true and correct at such time,
both before and after giving effect to the application of the proceeds of the
Term Loan;

(q)           The incumbency of the Authorized Signatories of the Borrower
Parties shall be as stated in the certificate of incumbency contained in the
certificate of such Borrower Party delivered pursuant to Section 4.1(a) or as
subsequently modified and reflected in a certificate of incumbency delivered to
the Administrative Agent and the Lenders;

(r)            Since December 31, 2005, there shall have been no change that has
had or would be reasonably expected to have a Material Adverse Effect;

(s)           There shall not exist on the date of the making of the Term Loan
and after giving effect thereto, a Default; and

(t)            The Administrative Agent and the Lenders shall have received all
such other certificates, reports, statements, opinions of counsel, or other
documents as the Administrative Agent or Lenders may reasonably request and all
of the other conditions to the making of the Term Loan which are set forth in
this Agreement shall have been fulfilled.

The Borrower hereby agrees that the delivery of any Request for Term Loan
hereunder or any telephonic request for the making of the Term Loan hereunder
shall be deemed to be the certification of the Authorized Signatory thereof that
all of the conditions set forth in this Section 4.1 have been satisfied.
Notwithstanding the foregoing, if the conditions, or any of them, set forth
above are not satisfied, such conditions may be waived by the requisite Lenders
under Section 11.12.

48


--------------------------------------------------------------------------------




ARTICLE 5.

REPRESENTATIONS AND WARRANTIES

Section 5.1             General Representations and Warranties. In order to
induce the Lender Group to enter into this Agreement and to make the Term Loan
to the Borrower, each Borrower Party hereby represents, and warrants that:

(a)           Organization; Power; Qualification. Each Borrower Party and each
Subsidiary of a Borrower Party (i) is a corporation, partnership or limited
liability company duly organized, validly existing, and in good standing under
the laws of its state of incorporation or formation, (ii) has the corporate or
other company power and authority to own or lease and operate its properties and
to carry on its business as now being and hereafter proposed to be conducted,
and (iii) is duly qualified and is in good standing as a foreign corporation or
other company, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization.

(b)           Authorization; Enforceability. Each Borrower Party has the power
and has taken all necessary action, corporate or otherwise, to authorize it to
execute, deliver, and perform this Agreement and each of the other Loan
Documents to which it is a party in accordance with the terms thereof and to
consummate the transactions contemplated hereby and thereby. Each of this
Agreement and each other Loan Document to which a Borrower Party is a party has
been duly executed and delivered by such Borrower Party, and is a legal, valid
and binding obligation of such Borrower Party, enforceable in accordance with
its terms.

(c)           Partnerships; Joint Ventures; Subsidiaries. Except as disclosed on
Schedule 5.1(c)-1, no Borrower Party or any Subsidiary of a Borrower Party has
any Subsidiaries, which Subsidiaries are identified on such Schedule as Domestic
Subsidiaries or Foreign Subsidiaries. No Borrower Party or any Subsidiary of a
Borrower Party is a partner or joint venturer in any partnership or joint
venture other than (i) the Subsidiaries listed on Schedule 5.1(c)-1 and (ii) the
partnerships and joint ventures (that are not Subsidiaries) listed on Schedule
5.1(c)-2. Schedule 5.1(c)-1 and Schedule 5.1(c)-2 set forth, for each Person set
forth thereon, a complete and accurate statement of (i) the percentage ownership
of each such Person by the applicable Borrower Party or Subsidiary of a Borrower
Party, (ii) the state or other jurisdiction of incorporation or formation, as
appropriate, of each such Person, (iii) each state in which each such Person is
qualified to do business on the Agreement Date and (iv) all of each such
Person’s trade names, trade styles or doing business forms which such Person has
used or under which such Person has transacted business during the five (5) year
period immediately preceding the Agreement Date.

(d)           Capital Stock and Related Matters. The authorized Equity Interests
as of the Agreement Date of each Borrower Party and each Subsidiary of a

49


--------------------------------------------------------------------------------




Borrower Party that is a corporation and the number of shares of such Equity
Interests that are issued and outstanding as of the Agreement Date (or with
respect to the Borrower, as of the date set forth on Schedule 5.1(d)) are as set
forth on Schedule 5.1(d). All of the shares of such Equity Interests that are
issued and outstanding as of the Agreement Date have been duly authorized and
validly issued and are fully paid and non-assessable. None of such Equity
Interests have been issued in violation of the Securities Act, or the
securities, “Blue Sky” or other Applicable Laws of any applicable jurisdiction.
As of the Agreement Date, the Equity Interests of each such Borrower Party
(other than the Borrower) and each such Subsidiary of a Borrower Party are owned
by the parties listed on Schedule 5.1(d) in the amounts set forth on such
schedule and a description of the Equity Interests of each such party is listed
on Schedule 5.1(d). Except as described on Schedule 5.1(d), no Borrower Party or
any Subsidiary of a Borrower Party has outstanding any stock or securities
convertible into or exchangeable for any shares of its Equity Interests, nor are
there any preemptive or similar rights to subscribe for or to purchase, or any
other rights to subscribe for or to purchase, or any options for the purchase
of, or any agreements providing for the issuance (contingent or otherwise) of,
or any calls, commitments, or claims of any character relating to, any Equity
Interests or any stock or securities convertible into or exchangeable for any
Equity Interests. Except as set forth on Schedule 5.1(d), no Borrower Party or
any Subsidiary of any Borrower Party is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of its Equity
Interests or to register any shares of its Equity Interests, and there are no
agreements restricting the transfer of any shares of such Borrower Party or such
Subsidiary’s Equity Interests or restricting the ability of any Subsidiary of
the Borrower from making distributions, dividends or other Restricted Payments
to the Borrower.

(e)           Compliance with Law, Loan Documents, and Contemplated
Transactions. The execution, delivery, and performance of this Agreement and
each of the other Loan Documents in accordance with their respective terms and
the consummation of the transactions contemplated hereby and thereby do not and
will not (i) violate any Applicable Law, (ii) conflict with, result in a breach
of, or constitute a default under the certificate of incorporation or formation
or by-laws, partnership agreement or operating agreement of any Borrower Party
or under any indenture, agreement, or other instrument to which any Borrower
Party is a party or by which any Borrower Party or any of its properties may be
bound, or (iii) result in or require the creation or imposition of any Lien upon
or with any Borrower Party except Permitted Liens.

(f)            Necessary Authorizations. Each Borrower Party and each Subsidiary
of a Borrower Party has obtained all Necessary Authorizations, and all such
Necessary Authorizations are in full force and effect. None of such Necessary
Authorizations is the subject of any pending or, to the best of each Borrower
Party’s knowledge, threatened attack or revocation, by the grantor of the
Necessary Authorization. No Borrower Party or any Subsidiary of a Borrower Party
is required to

50


--------------------------------------------------------------------------------




obtain any additional Necessary Authorizations in connection with the execution,
delivery, and performance of this Agreement or any other Loan Document in
accordance with their respective terms, or the consummation of the transactions
contemplated hereby or thereby.

(g)           Title to Properties. Each Borrower Party has good, marketable, and
legal title to, or a valid leasehold interest in, all of its properties and
assets, and none of such properties or assets is subject to any Liens, other
than Permitted Liens.

(h)           Material Contracts. Schedule 5.1(h) contains a complete list, as
of the Agreement Date, of each Material Contract, true, correct and complete
copies of which have been delivered to the Administrative Agent. Schedule
5.1(h) further identifies, as of the Agreement Date, each Material Contract that
requires consent to the granting of a Lien in favor of the Administrative Agent
on the rights of any Borrower Party thereunder. No Borrower Party or any
Subsidiary of a Borrower Party is in default under or with respect to any
Material Contract, and any other contract with the Federal Government, to which
it is a party or by which it or any of its properties are bound.

(i)            Labor Matters. Except as disclosed on Schedule 5.1(i):  (i) no
labor contract to which any Borrower Party or any Subsidiary of a Borrower Party
is a party or is otherwise subject is scheduled to expire prior to the Maturity
Date; (ii) no Borrower Party or any Subsidiary of a Borrower Party has, within
the two-year period preceding the date of this Agreement, taken any action which
would have constituted or resulted in a “plant closing” or “mass layoff” within
the meaning of the Federal Worker Adjustment and Retraining Notification Act of
1988 or any similar applicable federal, state or local law, and no Borrower
Party has any reasonable expectation that any such action is or will be required
at any time prior to the Maturity Date; and (iii) on the Agreement Date (A) no
Borrower Party or any Subsidiary of a Borrower Party is a party to any labor
dispute (other than any immaterial disputes with such Borrower Party’s or
Subsidiary’s employees as individuals and not affecting such Borrower Party’s or
Subsidiary’s relations with any labor group or its workforce as a whole) and
(B) there are no pending or, to each Borrower Party’s knowledge, threatened
strikes or walkouts relating to any labor contracts to which any Borrower Party
or any Subsidiary of a Borrower Party is a party or is otherwise subject. Except
as set forth on Schedule 5.1(i), none of the employees of any Borrower Party or
a Subsidiary of a Borrower Party is a party to any collective bargaining
agreement with any Borrower Party or a Subsidiary of a Borrower Party, as
applicable.

(j)            Taxes. Except as set forth on Schedule 5.1(j), all federal, state
and other tax returns of each Borrower Party and each Subsidiary of a Borrower
Party required by law to be filed have been duly filed, all such tax returns are
true, complete and correct in all material respects, and all federal, state, and
other taxes (including without limitation, all real estate and personal
property, income, franchise, transfer and gains taxes), all general or special
assessments, and other governmental charges or levies

51


--------------------------------------------------------------------------------




upon each Borrower Party and each Subsidiary of a Borrower Party and any of
their respective properties, income, profits, and assets, which are due and
payable, have been paid, except any payment of any of the foregoing which such
Borrower Party or such Subsidiary, as applicable, is currently contesting in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of such Borrower Party or
such Subsidiary, as the case may be. No adjustment relating to any tax returns
has been proposed formally or informally by any Governmental Authority and, to
the knowledge of each Borrower Party no basis exists for any such adjustment.
The charges, accruals, and reserves on the books of the Borrower Parties and
their Subsidiaries in respect of taxes are, in the reasonable judgment of the
Borrower Parties, adequate. No Borrower Party or any Subsidiary of a Borrower
Party has been audited, or has knowledge of any pending audit, by the Internal
Revenue Service or any other taxing authority. Except as described in Schedule
5.1(j), no Borrower Party has executed or filed with the Internal Revenue
Service or any other Governmental Authority any agreement or other document
extending, or having the effect of extending, the period for assessment or
collection of any taxes. None of the Borrower Parties and their respective
predecessors are liable for any taxes:  (i) under any agreement (including any
tax sharing agreements) or (ii) to each Borrower Party’s knowledge, as a
transferee. As of the Agreement Date, no Borrower Party has agreed, or been
requested, to make any adjustment under Code Section 481(a), by reason of a
change in accounting method or otherwise, which would have a Materially Adverse
Effect.

(k)           Financial Statements. The Borrower has furnished, or caused to be
furnished, to the Lenders (i) the audited financial statements of the Borrower
which are complete and correct in all material respects and present fairly in
accordance with GAAP the respective financial positions of the Borrower as at
December 31, 2005, and the results of operations for the fiscal year then ended
and (ii) the unaudited financial statements of the Borrower which are complete
and correct in all material respects and present fairly in accordance with GAAP,
subject to normal year end adjustments, the respective financial positions of
the Borrower as at March 31, 2006, and the results of operations for the fiscal
quarter then ended. In addition, the Borrower shall furnish to the Lenders the
balance sheet of the Borrower dated as of the Agreement Date giving pro forma
effect to the borrowings hereunder and under the Subordinated Debt Documents as
of the Agreement Date. Except as disclosed in such financial statements, the
Borrower does not have any material liabilities, contingent or otherwise, and
there are no material unrealized or anticipated losses of the Borrower which
have not heretofore been disclosed in writing to the Lenders.

(l)            Intentionally Omitted.

(m)          Investments and Guaranties. As of the Agreement Date, no Borrower
Party or any Subsidiary of a Borrower Party owns any Equity Interests of any
Person except as disclosed on Schedules 5.1(c)-1 and 5.1(c)-2, or has
outstanding loans

52


--------------------------------------------------------------------------------




or advances to, or guaranties of the obligations of, any Person, except as
reflected in the financial statements referred to in Section 5.1(k) or disclosed
on Schedule 5.1(m).

(n)           Liabilities, Litigation, etc. As of the Agreement Date, except for
liabilities incurred in the normal course of business, no Borrower Party or any
Subsidiary of any Borrower Party has any material (individually or in the
aggregate) liabilities, direct or contingent, except as disclosed or referred to
in the financial statements referred to in Section 5.1(k) or with respect to the
Obligations or the Subordinated Debt. As of the Agreement Date, except as
described on Schedules 5.1(n) and 5.1(y)(1) through (6), there is no litigation,
legal or administrative proceeding, investigation, or other action of any nature
pending or, to the knowledge of the Borrower Parties, threatened against or
affecting any Borrower Party, any Subsidiary of any Borrower Party or any of
their respective properties which could reasonably be expected to result in any
judgment against or liability of such Borrower Party or Subsidiary in excess of
$500,000 in the aggregate with respect to all Borrower Parties and their
Subsidiaries, or the loss of any certification or license material to the
operation of such Borrower Party’s or Subsidiary’s business. None of such
litigation disclosed on Schedules 5.1(n) and 5.1(y)(1) through (6), individually
or collectively, could reasonably be expected to have a Materially Adverse
Effect.

(o)           ERISA. Schedule 5.1(o) lists (i) all ERISA Affiliates and (ii) all
Plans and separately identifies all Title IV Plans, Multiemployer Plans, and
Retiree Welfare Plans. Copies of all such listed Plans, together with a copy of
the latest IRS/DOL 5500-series form for each such Plan, have been delivered to
the Administrative Agent. Except with respect to Multiemployer Plans, each Plan
intended to be qualified under Code Section 401 has been determined by the
Internal Revenue Service to qualify under Section 401 of the Code, the trusts
created thereunder have been determined to be exempt from tax under the
provisions of Sections 501 of the Code, and nothing has occurred that would
cause the loss of such qualification or tax-exempt status. Each Borrower Party
and each ERISA Affiliate and each of their respective Plans are in compliance
with ERISA and the Code and no Borrower Party nor any of its ERISA Affiliates
has incurred any accumulated funding deficiency with respect to any such Plan
within the meaning of ERISA or the Code. No Borrower Party or, to each Borrower
Party’s knowledge, any of its ERISA Affiliates, has made any promises of
retirement or other benefits to employees, except as set forth in the Plans. No
Borrower Party or ERISA Affiliate has incurred any liability to the PBGC in
connection with any such Plan (other than the payment of premiums that are not
past due). No Title IV Plan has any Unfunded Pension Liability. No ERISA Event
or event described in Section 4062(e) of ERISA has occurred and is continuing
with respect to any such Plan. There are no pending, or to the knowledge of any
Borrower Party, threatened claims (other than claims for benefits in the normal
course), sanctions, actions or lawsuits, asserted or instituted against any Plan
or any Person as fiduciary (as defined in Section 3(21) of

53


--------------------------------------------------------------------------------




ERISA) or sponsor of any Plan. No such Plan or trust created thereunder, or
party in interest (as defined in Section 3(14) of ERISA, or any fiduciary (as
defined in Section 3(21) of ERISA), has engaged in a “prohibited transaction”
(as such term is defined in Section 406 of ERISA or Section 4975 of the Code)
which would subject such Plan or any other Plan of any Borrower Party or any of
its ERISA Affiliates, any trust created thereunder, or any such party in
interest or fiduciary, or any party dealing with any such Plan or any such trust
to any material penalty or tax on “prohibited transactions” imposed by
Section 502 of ERISA or Section 4975 of the Code.

(p)           Intellectual Property; Licenses; Certifications. Except as set
forth on Schedule 5.1(p), no Borrower Party or any Subsidiary of a Borrower
Party owns any registered patents, trademarks, service marks or copyrights, and
has no pending registration applications with respect to any of the foregoing.
No other patents, trademarks, service marks or copyrights are necessary for the
operation of the business of the Borrower Parties and their Subsidiaries. Except
as set forth on Schedule 5.1(p), no material licenses or certifications are
necessary for the operation of the Borrower Parties’ and their Subsidiaries’
business.

(q)           Compliance with Law; Absence of Default. Each Borrower Party and
each Subsidiary of a Borrower Party is in material compliance with all
Applicable Laws, including, without limitation, the Prompt Payment Act, and with
all of the provisions of its certificate of incorporation or formation and
by-laws or other governing documents, and no event has occurred or has failed to
occur which has not been remedied or waived, the occurrence or non-occurrence of
which constitutes (i) a Default, (ii) a default by such Borrower Party under the
Senior Credit Facility Documents, or (iii) except with respect to Funded Debt in
an aggregate principal amount equal to or less than $100,000, a default under
any other indenture, agreement, or other instrument, or any judgment, decree, or
order to which such Borrower Party or such Subsidiary is a party or by which
such Borrower Party or such Subsidiary or any of their respective properties may
be bound.

(r)            Casualties; Taking of Properties, etc. Since December 31, 2005,
neither the business nor the properties of the Borrower Parties and their
Subsidiaries has been materially and adversely affected as a result of any fire,
explosion, earthquake, flood, drought, windstorm, accident, strike or other
labor disturbance, embargo, requisition or taking of property or cancellation of
contracts, permits or concessions by any domestic or foreign government or any
agency thereof, riot, activities of armed forces, or acts of God or of any
public enemy.

(s)           Accuracy and Completeness of Information. All written information,
reports, other papers and data relating to the Borrower Parties and their
Subsidiaries furnished by or at the direction of the Borrower Parties to the
Lender Group were, at the time furnished, complete and correct in all material
respects. With respect to projections, estimates and forecasts given to the
Lender Group, such projections, estimates and forecasts are based on the
Borrower Parties’ good faith assessment of the

54


--------------------------------------------------------------------------------




future of the business at the time made. The Borrower Parties had a reasonable
basis for such assessment at the time made.

(t)            Compliance with Regulations T, U, and X. No Borrower Party or any
Subsidiary of a Borrower Party is engaged principally in or has as one of its
important activities the business of extending credit for the purpose of
purchasing or carrying, and no Borrower Party or any Subsidiary of a Borrower
Party owns or presently intends to acquire, any “margin security” or “margin
stock” as defined in Regulations T, U and X of the Board of Governors of the
Federal Reserve System (herein called “Margin Stock”). None of the proceeds of
the Term Loan will be used, directly or indirectly, for the purpose of
purchasing or carrying any Margin Stock or for the purpose of reducing or
retiring any Funded Debt which was originally incurred to purchase or carry
Margin Stock or for any other purpose which might constitute this transaction a
“purpose credit” within the meaning of said Regulations T, U and X. None of any
Borrower Party, any Subsidiary of a Borrower Party or any bank acting on its
behalf has taken or will take any action which might cause this Agreement or any
other Loan Documents to violate Regulation T, U or X or any other regulation of
the Board of Governors of the Federal Reserve System or to violate the SEA, in
each case as now in effect or as the same may hereafter be in effect. If so
requested by the Administrative Agent, the Borrower Parties and their
Subsidiaries will furnish the Administrative Agent with (i) a statement or
statements in conformity with the requirements of Federal Reserve Form U-1
referred to in Regulation U of said Board of Governors and (ii) other documents
evidencing its compliance with the margin regulations, including without
limitation an opinion of counsel in form and substance satisfactory to the
Administrative Agent. Neither the making of the Term Loan nor the use of
proceeds thereof will violate, or be inconsistent with, the provisions of
Regulation T, U or X of said Board of Governors.

(u)           Solvency. As of the Agreement Date and after giving effect to the
transactions contemplated by the Senior Credit Facility Documents and the Loan
Documents (i) the property of each Borrower Party, at a fair valuation on a
going concern basis, will exceed its debt; (ii) the capital of each Borrower
Party will not be unreasonably small to conduct its business; and (iii) no
Borrower Party will have incurred debts, or have intended to incur debts, beyond
its ability to pay such debts as they mature. For purposes of this Section,
“debt” shall mean any liability on a claim, and “claim” shall mean (A) the right
to payment, whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, undisputed, legal,
equitable, secured or unsecured, or (B) the right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, undisputed, secured or unsecured.

(v)           Insurance. The Borrower Parties and their Subsidiaries have
insurance meeting the requirements of Section 6.5, and such insurance policies
are in full

55


--------------------------------------------------------------------------------




force and effect. As of the Agreement Date, all insurance maintained by the
Borrower Parties and their Subsidiaries is fully described on Schedule 5.1(v).

(w)          Broker’s or Finder’s Commissions. Except as set forth on Schedule
5.1(w), no broker’s or finder’s fee or commission will be payable with respect
to the execution and delivery of this Agreement and the other Loan Documents,
and no other similar fees or commissions will be payable by the Borrower Parties
for any other services rendered to the Borrower Parties ancillary to the credit
transactions contemplated herein.

(x)            Real Property. All real property leased by each Borrower Party
and each Subsidiary of a Borrower Party as of the Agreement Date, and the name
of the lessor of such real property, is set forth in Schedule 5.1(x)-1. The
leases of each Borrower Party and each Subsidiary of a Borrower Party are valid,
enforceable and in full force and effect, and have not been modified or amended,
except as otherwise set forth in Schedule 5.1(x)-1. The Borrower Parties and
their Subsidiaries are the sole holders of the lessee’s interests under such
leases, and have the right to pledge, mortgage, assign and sublet the same
except as set forth in Schedule 5.1(x)-1. No Borrower Party or any Subsidiary of
a Borrower Party has made any pledge, mortgage, assignment or sublease of any of
it rights under such leases except pursuant to the Loan Documents and as set
forth in Schedule 5.1(x)-1 and, there is no default or condition which, with the
passage of time or the giving of notice, or both, would constitute a material
default on the part of a Borrower Party or any Subsidiary of a Borrower Party
under such leases and the Borrower Parties and their Subsidiaries have paid all
rents and other charges due and payable under such leases. All real property
owned by each Borrower Party or a Subsidiary of a Borrower Party as of the
Agreement Date is set forth in Schedule 5.1(x)-2. As of the Agreement Date, no
Borrower Party or any Subsidiary of a Borrower Party owns, leases or uses any
real property other than as set forth on Schedule 5.1(x)-1 or 2. Each Borrower
Party and each Subsidiary of a Borrower Party owns good and marketable fee
simple title to all of its owned real property, and none of its respective owned
real property is subject to any Liens, except Permitted Liens. No Borrower Party
or any Subsidiary of a Borrower Party owns or holds, or is obligated under or a
party to, any option, right of first refusal or any other contractual right to
purchase, acquire, sell, assign or dispose of any real property owned or leased
by it.

(y)           Environmental Matters.

(i)            Except as is described on Schedule 5.1(y)-1, none of the
Properties contains, in, on or under, including, without limitation, the soil
and groundwater thereunder, any Hazardous Materials in violation of
Environmental Laws or in amounts that could give rise to any material liability
under Environmental Laws.

(ii)           Except as is described on Schedule 5.1(y)-2, each Borrower Party
and each Subsidiary of a Borrower Party is in compliance with all

56


--------------------------------------------------------------------------------




applicable Environmental Laws and there is no violation of any Environmental Law
or contamination which could materially interfere with the continued operation
of any of the Properties or impair the financial condition of any Borrower Party
or any Subsidiary of a Borrower Party.

(iii)          Except as is described on Schedule 5.1(y)-3, no Borrower Party or
any Subsidiary of a Borrower Party has received from any Governmental Authority
any complaint, or notice of violation, alleged violation, investigation or
advisory action or notice of potential liability regarding matters of
environmental protection or permit compliance under applicable Environmental
Laws with regard to the Properties, nor is any Borrower Party aware that any
such notice is pending.

(iv)          Except as is described on Schedule 5.1(y)-4, Hazardous Materials
have not been generated, treated, stored, disposed of, at, on or under any of
the Property in violation of any Environmental Laws or in a manner that could
give rise to any liability under Environmental Laws nor have any Hazardous
Materials been transported or disposed of from any of the Properties to any
other location in violation of any Environmental Laws or in a manner that could
give rise to liability under Environmental Laws. Except as disclosed on Schedule
5.1(y)-4, no Borrower Party or any Subsidiary of a Borrower Party has permitted
or will permit any tenant or occupant of the Properties to engage in any
activity that could impose material liability under the Environmental Laws on
such tenant or occupant, any Borrower Party or any Subsidiary of a Borrower
Party or any other owner of any of the Properties.

(v)           Except as is described on Schedule 5.1(y)-5, no Borrower Party or
any Subsidiary of a Borrower Party is a party to any governmental administrative
actions or judicial proceedings pending under any Environmental Law with respect
to any of the Properties, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
any of the Properties.

(vi)          Except as is described on Schedule 5.1(y)-6, there has been no
release or threat of release of Hazardous Materials into the environment at or
from any of the Properties, or arising from or relating to the operations of the
Borrower Parties or their Subsidiaries, in material violation of Environmental
Laws or in amounts that could give rise to any material liability under
Environmental Laws.

(vii)         None of the matters disclosed on Schedules 5.1(y)-1 through 6 is
reasonably likely to result in liability to the Borrower Parties and their
Subsidiaries in excess of $100,000 in the aggregate.

57


--------------------------------------------------------------------------------




(z)            OSHA. All of the Borrower Parties’ and their Subsidiaries’
operations are conducted in compliance, in all material respects, with all
applicable rules and regulations promulgated by the Occupational Safety and
Health Administration of the United States Department of Labor.

(aa)         Name of Borrower Party. No Borrower Party or any Subsidiary of any
Borrower Party has changed its name within the preceding five (5) years from the
Agreement Date, nor has any Borrower Party or any Subsidiary of a Borrower Party
transacted business under any other name or trade name during such five (5) year
period.

(bb)         Investment Company Act; Public Utility Holding Company Act. No
Borrower Party or any Subsidiary of a Borrower Party is required to register
under the provisions of the Investment Company Act of 1940, as amended, and
neither the entering into or performance by the Borrower Parties of this
Agreement nor the issuance of any Term Loan Notes violates any provision of such
Act or requires any consent, approval, or authorization of, or registration
with, any governmental or public body or authority pursuant to any of the
provisions of such Act. No Borrower Party or any Subsidiary of a Borrower Party
is a “holding company” or a “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company”, as such terms are defined in the Public Utility Holding Company Act of
2005, as amended.

(cc)         Anti-Terrorism Laws.

(i)            Anti-Terrorism Laws. No Borrower Party nor any Affiliate of any
Borrower Party is in violation of any Anti-Terrorism Law or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

(ii)           Executive Order No. 13224. No Borrower Party nor any Affiliate of
any Borrower Party is any of the following (each a “Blocked Person”):

(A)          a Person that is listed in the annex to, or is otherwise subject to
the provisions of, Executive Order No. 13224;

(B)           a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

(C)           a Person or entity with which any bank or other financial
institution is prohibited from dealing or otherwise engaging in any transaction
by any Anti-Terrorism Law;

58


--------------------------------------------------------------------------------




(D)          a Person or entity that commits, threatens or conspires to commit
or supports “terrorism” as defined in Executive Order No. 13224;

(E)           a Person or entity that is named as a “specially designated
national” on the most current list published by OFAC at its official website or
any replacement website or other replacement official publication of such list;
or

(F)           a Person or entity who is affiliated with a Person or entity
listed above.

No Borrower Party nor any Affiliate of any Borrower Party (x) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person or (y) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224.

(iii)          OFAC. No Borrower Party nor any Affiliate of any Borrower Party
is in violation of any rules or regulations promulgated by OFAC or of any
economic or trade sanctions or engages in administered and enforced by OFAC or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any rules or regulations promulgated by OFAC.

(dd)         Debarment and Suspension. No event has occurred and, to the best
knowledge of principal officers of the Borrower, no condition exists that may
result in the debarment or suspension of the Borrower or any of its Subsidiaries
from any contracting with the Federal Government, and neither the Borrower nor
any Affiliate of the Borrower has been subject to any such debarment or
suspension prior to the date of this Agreement. No investigation or inquiry
involving fraud, deception or willful misconduct has been commenced in
connection with any contract between the Federal Government and the Borrower or
a Subsidiary of the Borrower or any activities of the Borrower or any Subsidiary
of the Borrower.

Section 5.2             Representations and Warranties Relating to Accounts.
With respect to all Accounts of each Borrower Party, such Borrower Party hereby
warrants and represents to the Lender Group that such Accounts are bona fide
existing payment obligations of Account Debtors created by the sale and delivery
of Inventory or the rendition of services to such Account Debtors in the
ordinary course of such Borrower Party’s business and all documents relating to
such Accounts are legally sufficient under Applicable Law and are legally
enforceable in accordance with their terms as necessary to provide the practical
realization of the rights and benefits contained therein. As to each Account
that is identified by such Borrower Party as an Eligible Account in the most
recent Borrowing Base Certificate submitted to the Administrative Agent by the

59


--------------------------------------------------------------------------------




Borrower, such Account is not ineligible by virtue of one or more of the
excluding criteria set forth in the definition of Eligible Accounts.

Section 5.3             Representations and Warranties Relating to Inventory.
With respect to all Eligible Inventory, the Administrative Agent may rely upon
all statements, warranties, or representations made in any Borrowing Base
Certificate in determining the classification of such Inventory and in
determining which items of Inventory listed in such Borrowing Base Certificate
meet the requirements of eligibility.

Section 5.4             Survival of Representations and Warranties, etc. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made, and shall be true and correct, at and as
of the Agreement Date, except to the extent previously fulfilled in accordance
with the terms of this Agreement or the other Loan Documents and to the extent
subsequently inapplicable or that are by their terms true only as of a date
certain other than the Agreement Date. All representations and warranties made
under this Agreement and the other Loan Documents shall survive, and not be
waived by, the execution hereof by the Lender Group, or any of them, any
investigation or inquiry by any member of the Lender Group, or the making of the
Term Loan under this Agreement.

ARTICLE 6.

GENERAL COVENANTS

Until the Obligations are repaid in full in cash, unless the Majority Lenders
shall otherwise give their prior consent in writing:

Section 6.1             Preservation of Existence and Similar Matters. Each
Borrower Party will, and will cause each of its Subsidiaries to (i) except as
expressly permitted by Section 8.7, preserve and maintain its existence, rights,
franchises, licenses, and privileges in its jurisdiction of incorporation or
organization including, without limitation, all Necessary Authorizations, and
(ii) qualify and remain qualified and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification or authorization.

Section 6.2             Compliance with Applicable Law. Each Borrower Party
will, and will cause each of its Subsidiaries to, comply with the requirements
of all Applicable Law, except where the failure to so comply would not have a
Material Adverse Effect.

Section 6.3             Maintenance of Properties. Each Borrower Party will, and
will cause each of its Subsidiaries to, maintain or cause to be maintained in
the ordinary course of business in good repair, working order and condition,
normal wear and tear and disposal of obsolete equipment excepted, all properties
used or useful in its business (whether owned or held under lease), and from
time to time make or cause to be made all

60


--------------------------------------------------------------------------------




needed and appropriate repairs, renewals, replacements, additions, betterments,
and improvements thereto.

Section 6.4             Accounting Methods and Financial Records. Each Borrower
Party will, and will cause each of its Subsidiaries to, maintain a system of
accounting established and administered in accordance with GAAP and with any
system mandated by an Account Debtor, such as the federal government cost and
accounting standards, and will, and will cause each of its Subsidiaries to, keep
adequate records and books of account in which complete entries will be made in
accordance with such accounting principles consistently applied and reflecting
all transactions required to be reflected by such accounting principles.

Section 6.5             Insurance. Each Borrower Party will, and will cause each
of its Subsidiaries to, maintain insurance including, but not limited to, public
liability, property insurance, comprehensive general liability, business
interruption, product liability and fidelity coverage insurance, in such amounts
and against such risks as would be customary for companies in the same industry
and of comparable size as the Borrower Parties and their Subsidiaries from
financially sound and reputable insurance companies having and maintaining
an A.M. Best rating of “A+” or better and being in a size category of VI or
larger or otherwise acceptable to the Administrative Agent. In addition to the
foregoing, each Borrower Party further agrees to maintain and pay for insurance
upon all goods constituting Collateral wherever located, in storage or in
transit in vehicles, vessels or aircraft, including goods evidenced by
documents, covering casualty, hazard, public liability and such other risks and
in such amounts as would be customary for companies in the same industry and of
comparable size as the Borrower Parties, from financially sound and reputable
insurance companies having and maintaining an A.M. Best rating of “A+” or better
and being in a size category of VI or larger or otherwise acceptable to the
Administrative Agent to insure the Lender Group’s interest in such Collateral.
All such property insurance policies shall name the Administrative Agent as loss
payee and all liability insurance policies shall name the Administrative Agent
as additional insured. Each Borrower Party shall deliver the original
certificates of insurance evidencing that the required insurance is in force
together with satisfactory lender’s loss payable and additional insured, as
applicable, endorsements. Each policy of insurance or endorsement shall contain
a clause requiring the insurer to give not less than thirty (30) days’ prior
written notice to the Administrative Agent in the event of cancellation or
modification of the policy for any reason whatsoever and a clause that the
interest of the Administrative Agent shall not be impaired or invalidated by any
act or neglect of any Borrower Party or owner of the Collateral nor by the
occupation of the premises for purposes more hazardous than are permitted by
said policy. If any Borrower Party fails to provide and pay for such insurance,
the Administrative Agent may, at the Borrower’s expense, procure the same, but
shall not be required to do so. Upon the occurrence and during the continuance
of an Event of Default, each Borrower Party agrees to deliver to the
Administrative Agent, promptly as rendered, true copies of all reports made in
any reporting forms to insurance companies.

61


--------------------------------------------------------------------------------


Section 6.6             Payment of Taxes and Claims. Each Borrower Party will,
and will cause each of its Subsidiaries to, pay and discharge all taxes,
assessments, and governmental charges or levies imposed upon it or its income or
profit or upon any properties belonging to it prior to the date on which
penalties attach thereto, and all lawful claims for labor, materials and
supplies which have become due and payable and which by law have or may become a
Lien upon any of its Property; except that, no such tax, assessment, charge,
levy, or claim need be paid which is being contested in good faith by
appropriate proceedings and for which adequate reserves shall have been set
aside on the appropriate books, but only so long as such tax, assessment,
charge, levy, or claim does not become a Lien or charge other than a Permitted
Lien and no foreclosure, distraint, sale, or similar proceedings shall have been
commenced and remain unstayed for a period thirty (30) days after such
commencement. Each Borrower Party shall, and shall cause each of its
Subsidiaries to, timely file all information returns required by federal, state,
or local tax authorities.

Section 6.7             Visits and Inspections. Each Borrower Party will, and
will permit each of its Subsidiaries to, permit representatives of the
Administrative Agent to (a) visit and inspect the properties of the Borrower
Parties and their Subsidiaries during normal business hours upon reasonable
prior notice to the Borrower (unless an Event of Default shall have occurred and
be continuing), (b) inspect and make extracts from and copies of the Borrower
Parties’ and their Subsidiaries’ books and records, subject to the
confidentiality requirements of this Agreement, and (c) discuss with the
Borrower Parties’ and their Subsidiaries’ respective principal officers the
Borrower Parties’ or such Subsidiaries’ businesses, assets, liabilities,
financial positions, results of operations, and business prospects relating to
the Borrower Parties or such Subsidiaries. Any other member of the Lender Group
may, at its expense, accompany the Administrative Agent on any regularly
scheduled visit (or at any time that an Event of Default exists any visit
regardless of whether it is regularly scheduled) to the Borrower Parties and
their Subsidiaries’ properties.

Section 6.8             Conduct of Business. Each Borrower Party shall, and
shall cause each of its Subsidiaries to, continue to engage in business of the
same general type as conducted by it as of the Agreement Date.

Section 6.9             ERISA. Each Borrower Party shall at all times make, or
cause to be made, prompt payment of contributions required to meet the minimum
funding standards set forth in ERISA with respect to each Borrower Party’s and
its ERISA Affiliates’ Plans; furnish to the Administrative Agent, promptly upon
the Administrative Agent’s request therefor, copies of any annual report
required to be filed pursuant to ERISA in connection with each such Plan of each
Borrower Party and its ERISA Affiliates; notify the Administrative Agent as soon
as practicable of any ERISA Event; and furnish to the Administrative Agent,
promptly upon the Administrative Agent’s request therefor, such additional
information concerning any such Plan as may be reasonably requested by the
Administrative Agent.

62


--------------------------------------------------------------------------------




Section 6.10           Lien Perfection. Each Borrower Party agrees to take such
action as may be requested by the Administrative Agent to perfect or continue
the perfection of the Administrative Agent’s (on behalf of, and for the benefit
of, the Lender Group) security interest in the Collateral. Each Borrower Party
hereby authorizes the Administrative Agent to file any such financing statement
on such Borrower Party’s behalf describing the Collateral as “all assets of the
debtor” or “all personal property of the debtor.”

Section 6.11           Location of Collateral. All Collateral, other than
Inventory in transit and Inventory sold in the ordinary course of business, will
at all times be kept by the Borrower Parties at one or more of the business
locations of the Borrower Parties set forth in Schedule 6.11 or any other
location if (i) the Borrower gives the Administrative Agent written notice of
the new location at least thirty (30) days prior to storing Collateral (other
than Inventory) at such location, (ii) the Lender Group’s security interest in
such Collateral is and continues to be a duly perfected, first priority Lien
thereon, (iii) neither any Borrower Party’s nor the Administrative Agent’s right
of entry upon the premises where such Collateral is stored or its right to
remove the Collateral therefrom, is in any way restricted, and (iv) the owner of
such premises shall have executed and delivered to the Administrative Agent a
Collateral Access Agreement. The Inventory shall not, without the prior written
approval of the Administrative Agent, be moved from the locations set forth on
Schedule 6.11 except as permitted in the immediately preceding sentence and
prior to an Event of Default, (a) sales or other dispositions of assets
permitted pursuant to Section 8.7 and (b) the storage of Inventory at locations
within the continental US other than those specified in the first sentence of
this Section 6.11 if (i) the Borrower gives the Administrative Agent written
notice of the new storage location at least thirty (30) days prior to storing
Inventory at such location, (ii) the Lender Group’s security interest in such
Inventory is and continues to be a duly perfected, first priority Lien thereon,
(iii) neither any Borrower Party’s nor the Administrative Agent’s right of entry
upon the premises where such Inventory is stored or its right to remove the
Inventory therefrom, is in any way restricted, (iv) the owner of such premises,
and any bailee, warehouseman or similar party that will be in possession of such
Inventory, shall have executed and delivered to the Administrative Agent a
Collateral Access Agreement, and (v) all negotiable documents and receipts in
respect of any Collateral maintained at such premises are promptly delivered to
the Administrative Agent and any non-negotiable documents and receipts in
respect of any Collateral maintained at such premises are issued to the
Administrative Agent and promptly delivered to the Administrative Agent.

Section 6.12           Protection of Collateral. All insurance expenses and
expenses of protecting, storing, warehousing, insuring, handling, maintaining
and shipping the Collateral (including, without limitation, all rent payable by
any Borrower Party to any landlord of any premises where any of the Collateral
may be located), and any and all excise, property, sales, and use taxes imposed
by any state, federal, or local authority on any of the Collateral or in respect
of the sale thereof, shall be borne and paid by the Borrower Parties. If the
Borrower Parties fail to promptly pay any portion thereof when

63


--------------------------------------------------------------------------------




due, the Lenders may, at their option, but shall not be required to, pay the
same directly to the appropriate Person and such amounts shall be borne and paid
on demand by the Borrower Parties. The Borrower agrees to reimburse the Lenders
promptly therefor with interest accruing thereon daily at the Default Rate
provided in this Agreement. All sums so paid or incurred by the Lenders for any
of the foregoing and all reasonable costs and expenses (including attorneys’
fees, legal expenses, and court costs) which the Lenders may incur in enforcing
or protecting the Lien on or rights and interest in the Collateral or any of
their rights or remedies under this or any other agreement between the parties
hereto or in respect of any of the transactions to be had hereunder until paid
by the Borrower to the Lenders with interest at the Default Rate, shall be
considered Obligations owing by the Borrower to the Lenders hereunder. Such
Obligations shall be secured by all Collateral and by any and all other
collateral, security, assets, reserves, or funds of the Borrower Parties in or
coming into the hands or inuring to the benefit of the Lenders. Neither the
Administrative Agent nor the Lenders shall be liable or responsible in any way
for the safekeeping of any of the Collateral or for any loss or damage thereto
(except for reasonable care in the custody thereof while any Collateral is in
the Lenders’ actual possession and loss or damage resulting from such Person’s
gross negligence or willful misconduct as determined by a final non-appealable
order of a court of competent jurisdiction) or for any diminution in the value
thereof, or for any act or default of any warehouseman, carrier, forwarding
agency, or other person whomsoever, but the same shall be at the Borrower
Parties’ sole risk.

Section 6.13           Assignments and Records of Accounts. If so requested by
the Administrative Agent following an Event of Default, each Borrower Party
shall execute and deliver to the Administrative Agent, for the benefit of the
Lender Group, formal written assignments of all of the Accounts daily, which
shall include all Accounts that have been created since the date of the last
assignment, together with copies of invoices or invoice registers related
thereto. Each Borrower Party shall keep accurate and complete records of the
Accounts and all payments and collections thereon.

Section 6.14           Administration of Accounts.

(a)           The Administrative Agent retains the right after the occurrence
and during the continuance of an Event of Default to notify the Account Debtors
that the Accounts have been assigned to the Administrative Agent, for the
benefit of the Lender Group, and to collect the Accounts directly in its own
name and to charge the collection costs and expenses, including attorneys’ fees,
to the Borrower. The Administrative Agent has no duty to protect, insure,
collect or realize upon the Accounts or preserve rights in them. Each Borrower
Party irrevocably makes, constitutes and appoints the Administrative Agent as
such Borrower Party’s true and lawful attorney and agent-in-fact to endorse such
Borrower Party’s name on any checks, notes, drafts or other payments relating
to, the Accounts which come into the Administrative Agent’s possession or under
the Administrative Agent’s control as a result of its taking any of the
foregoing actions. Additionally, the Administrative Agent, for the benefit of
the Lender Group,

64


--------------------------------------------------------------------------------




shall have the right to collect and settle or adjust all disputes and claims
directly with the Account Debtor and to compromise the amount or extend the time
for payment of the Accounts upon such terms and conditions as the Administrative
Agent may deem advisable, and to charge the deficiencies, reasonable costs and
expenses thereof, including attorney’s fees, to the Borrower.

(b)           If an Account includes a charge for any tax payable to any
governmental taxing authority, the Administrative Agent on behalf of the Lenders
is authorized, in its sole discretion, to pay the amount thereof to the proper
taxing authority for the account of the applicable Borrower Party. The Borrower
agrees to reimburse the Lenders promptly therefor with interest accruing thereon
daily at the Default Rate provided in this Agreement. The Borrower Parties shall
notify the Administrative Agent if any Account includes any tax due to any
governmental taxing authority and, in the absence of such notice, the
Administrative Agent shall have the right to retain the full proceeds of the
Account and shall not be liable for any taxes to any governmental taxing
authority that may be due by any Borrower Party by reason of the sale and
delivery creating the Account.

(c)           Whether or not a Default has occurred, any of the Administrative
Agent’s officers, employees or agents shall have the right, at any time or times
hereafter, in the name of the Lenders, or any designee of the Lenders or the
Borrower Parties, to verify the validity, amount or other matter relating to any
Accounts by mail, telephone, telegraph or otherwise. The Borrower Parties shall
cooperate fully with the Administrative Agent and the Lenders in an effort to
facilitate and promptly conclude any such verification process.

Section 6.15           The Blocked Account.

(a)           The Borrower Parties shall establish and maintain one or more
blocked accounts (each a “Blocked Account”) pursuant to a lockbox arrangement
acceptable to the Administrative Agent with SunTrust Bank, any Affiliate thereof
or a banking institution acceptable to the Administrative Agent. The Borrower
Parties shall issue to each such bank an irrevocable letter of instruction
directing such bank to deposit all payments or other remittances received in the
lockbox to the Blocked Account maintained at such bank. All amounts which shall
be deposited into any Blocked Account shall immediately become the property of
and, subject to the SunTrust Intercreditor Agreement, be under the sole dominion
and exclusive control of the Administrative Agent, on behalf of the Lender
Group, and no Borrower Party shall have any right to withdraw such amounts from
the Blocked Account. The Borrower Parties shall, at all times prior to the
payment in full of the Senior Credit Facility Obligations (including letters of
credit that are included therein being cash collateralized) and the termination
of the Senior Credit Facility, comply with the blocked account provisions set
forth in Section 6.15 of the Senior Credit Facility Agreement (as in effect on
the date hereof). After the payment in full of the Senior Credit Facility
Obligations (including

65


--------------------------------------------------------------------------------




letters of credit that are included therein being cash collateralized) and
termination of the Senior Credit Facility, the Borrower Parties shall maintain
cash management arrangements satisfactory to the Administrative Agent in all
respects, including, without limitation, the blocked account arrangements
described in this Section 6.15. The Borrower Parties acknowledge and agree that
(i) the funds on deposit in each Blocked Account shall at all times constitute
collateral security for all of the Obligations and (ii) the funds on deposit in
each such Blocked Account shall be applied as provided the Senior Credit
Facility Agreement as in effect on the date hereof or, after the payment in full
of the Senior Credit Facility Obligations (including letters of credit that are
included therein being cash collateralized) and the termination of the Senior
Credit Facility, in a manner satisfactory in all respects to the Administrative
Agent.

(b)           The Borrower Parties shall take all steps to ensure that all of
their Account Debtors and all of their credit card processors forward all items
of payment to lockboxes established with the Blocked Account banks. The Borrower
Parties shall cause each of their credit card processors to enter into an
agreement, in form and substance satisfactory to the Administrative Agent, with
the Administrative Agent and the applicable Borrower Party pursuant to which the
applicable Borrower Party shall irrevocably instruct such credit card processor
to forward all items of payment owing to the Borrower Parties directly to a
Blocked Account.

(c)           In the event that any Borrower Party shall at any time receive any
remittances of any of the foregoing directly or shall receive any other funds
representing proceeds of the Collateral, such Borrower Party shall hold the same
as trustee for the Administrative Agent, shall segregate such remittances from
its other assets, and shall promptly deposit the same into a Blocked Account.
All cash, cash equivalents, checks, notes, drafts or similar items of payment
(including, without limitation, from the sale of any assets under
Section 8.7(b) or otherwise or constituting insurance or condemnation proceeds)
received by any Borrower Party shall be deposited into a Blocked Account
promptly upon receipt thereof by such Borrower Party.

(d)           If the Administrative Agent or any Affiliate of the Administrative
Agent is a Blocked Account bank, on each Business Day the Administrative Agent
shall, without further consent of any Borrower Party but subject to the SunTrust
Intercreditor Agreement, withdraw all immediately available funds in such
Blocked Account, deposit the same in the Loan Account, and apply the same
against the Obligations in the manner provided for in Section 2.11 or, if
applicable, Section 2.6(c); provided, however, if on any such date there are no
outstanding Obligations or the amount of any such deposit in the Loan Account is
in excess of the outstanding Obligations, then at the written request of the
Borrower such excess amount shall be directed to any other deposit or investment
account maintained by the Borrower so long as such account is subject to a
Blocked Account Agreement or other control agreement acceptable to the
Administrative Agent. With respect to the calculation of interest, the
application of such funds to the Obligations shall be deemed made one (1) day
after receipt of such funds.

66


--------------------------------------------------------------------------------




(e)           As of the Agreement Date, all bank accounts and investment
accounts of the Borrower Parties are listed on Schedule 6.15 and such Schedule
designates which such accounts are deposit accounts. No Borrower Party shall
open any other deposit account unless the depository bank for such account shall
have entered into an agreement with the Administrative Agent substantially in
the form of the Blocked Account Agreement.

Section 6.16           Further Assurances. Upon the written request of the
Administrative Agent, each Borrower Party will promptly cure, or cause to be
cured, defects in the creation and issuance of any Term Loan Notes and the
execution and delivery of the Loan Documents (including this Agreement),
resulting from any act or failure to act by any Borrower Party or any employee
or officer thereof. Each Borrower Party at its expense will promptly execute and
deliver to the Administrative Agent and the Lenders, or cause to be executed and
delivered to the Administrative Agent and the Lenders, all such other and
further documents, agreements, and instruments in compliance with or
accomplishment of the covenants and agreements of the Borrower Parties in the
Loan Documents (including this Agreement) or to correct any omissions in the
Loan Documents or more fully to state the obligations set out herein or in any
of the Loan Documents or to obtain any consents, all as may be necessary or
appropriate in connection therewith as may be reasonably requested provided that
such further documents, agreements and instruments do not increase the
obligations or diminish the rights of any Borrower under the Loan Documents from
the existing covenants and agreements contained in the Loan Documents (including
this Agreement).

Section 6.17           Broker’s Claims. Each Borrower Party hereby indemnifies
and agrees to hold each member of the Lender Group harmless from and against any
and all losses, liabilities, damages, costs and expenses which may be suffered
or incurred by such member of the Lender Group in respect of any claim, suit,
action or cause of action now or hereafter asserted by a broker or any Person
acting in a similar capacity arising from or in connection with the execution
and delivery of this Agreement or any other Loan Document or the consummation of
the transactions contemplated herein or therein. This Section 6.17 shall survive
termination of this Agreement.

Section 6.18           Indemnity. Each Borrower Party will indemnify and hold
harmless each Indemnified Person from and against any and all claims,
liabilities, investigations, losses, damages, actions, demands, penalties,
judgments, suits, investigations and costs, expenses (including fees and
expenses of experts, agents, consultants and reasonable fees and expenses of
counsel) and disbursements, in each case, of any kind or nature (whether or not
the Indemnified Person is a party to any such action, suit or investigation)
whatsoever which may be imposed on, incurred by, or asserted against an
Indemnified Person resulting from any breach or alleged breach by the Borrower
Parties of any representation or warranty made hereunder, or otherwise in any
way relating to or arising out of the Term Loan, this Agreement, the other Loan
Documents or any other document contemplated by this Agreement, the making,
administration or enforcement of the Loan

67


--------------------------------------------------------------------------------




Documents and the Term Loan, any transaction contemplated hereby or any related
matters unless, with respect to any of the above, such Indemnified Person is
determined by a final non-appealable judgment of a court of competent
jurisdiction to have acted or failed to act with gross negligence or willful
misconduct. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER
PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY
OR SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT. This Section 6.18 shall survive
termination of this Agreement.

Section 6.19           Environmental Matters.

(a)           Each Borrower Party shall, and shall cause its Subsidiaries to,
comply in all material respects with the Environmental Laws and shall notify the
Administrative Agent within thirty (30) days in the event of any discharge or
discovery of any Hazardous Materials at, upon, under or within the Properties in
amounts that require remediation. Each Borrower Party shall forward to the
Administrative Agent copies of all documents alleging a violation of
Environmental Laws, all responses thereto and all documents submitted to
environmental agencies relative to remediation of Hazardous Materials on the
Properties, in each case, within thirty (30) days of receipt, delivery or
submission (as the case may be) of the same.

(b)           The Borrower Parties will not use or permit any other party to use
any Hazardous Materials at any of their places of business except such materials
as are used in the Borrower Parties’ normal course of business, maintenance and
repairs, and then only in material compliance with all applicable Environmental
Laws. The Borrower Parties shall not install or permit to be installed in the
Property friable asbestos or any substance containing asbestos and deemed
hazardous by an Applicable Law respecting such material, or any other building
material deemed to be harmful, hazardous or injurious by relevant Applicable Law
and with respect to any such material currently present in any Property shall
promptly either (i) remove any material which such Applicable Law deem harmful,
hazardous or injurious and require to be removed or (ii) otherwise comply with
such Applicable Law, at the Borrower Parties’ expense.

(c)           Promptly upon the written request of the Administrative Agent from
time to time, the Borrower Parties shall provide the Administrative Agent with
an environmental site assessment or environmental audit report prepared by an
environmental engineering firm acceptable to the Administrative Agent, to assess
with a reasonable degree of certainty the presence or absence of any Hazardous
Materials and

68


--------------------------------------------------------------------------------




the potential costs in connection with abatement, cleanup or removal of any
Hazardous Materials found on, under, at or within the Properties. Such
assessment or report shall be at Borrower Parties’ expense if, in the judgment
of the Administrative Agent, there is reason to believe that a violation of
Environmental Laws has occurred.

(d)           Each Borrower Party shall at all times indemnify and hold harmless
the Lender Group against and from any and all claims, suits, actions, debts,
damages, costs, losses, obligations, judgments, charges, and expenses, or any
nature whatsoever under or on account of the Environmental Laws including the
assertion of any lien thereunder, with respect to:

(i)            any discharge of Hazardous Materials, the threat of a discharge
of any Hazardous Materials or the presence of any Hazardous Materials affecting
the Properties whether or not the same originates or emanates from the
Properties or any contiguous real estate including any loss of value of the
Properties as a result of any of the foregoing;

(ii)           any costs of removal or remedial action incurred by the US
government or any costs incurred by any other person or damages from injury to,
destruction of, or loss of natural resources, including reasonable costs of
assessing such injury, destruction or loss incurred pursuant to any
Environmental Laws;

(iii)          liability for personal injury or property damage arising under
any statutory or common law tort theory (including without limitation damages
assessed) for the maintenance of a public or private nuisance or for the
carrying on of an abnormally dangerous activity at or caused by any Borrower
Party or Subsidiary of a Borrower Party near the Properties; and/or

(iv)          any other environmental matter affecting the Properties within the
jurisdiction of the Environmental Protection Agency, any other federal agency,
or any state or local environmental agency.

(e)           In the event of any discharge or discovery of any Hazardous
Materials at, upon, under or within the Properties in amounts that require
remediation, if the applicable Borrower Party or Subsidiary fails to begin the
remediation within thirty (30) days after notice to the Administrative Agent,
the Administrative Agent may at its election, but without the obligation to do
so, give such notices and/or cause such work to be performed at the Properties
and/or take any and all other actions as the Administrative Agent shall deem
necessary or advisable in order to abate the discharge of such Hazardous
Material, remove such Hazardous Material or cure such Borrower Party’s or
Subsidiary’s noncompliance.

(f)            All of the representations, warranties, covenants and indemnities
of this Section 6.19 and Section 5.1(y) shall survive the termination of this
Agreement, the repayment of the Obligations and/or the release of the liens of
the Mortgage from the

69


--------------------------------------------------------------------------------




Properties that are subject to the Mortgage and shall survive the transfer of
any or all right, title and interest in and to the Properties by the Borrower
Parties or any Subsidiary to any party, whether or not affiliated with the
Borrower Parties.

Section 6.20           Assignment of Claims Act. If so requested by the
Administrative Agent (after consultation with the Borrower) upon (a) the
occurrence and during the continuance of an Event of Default or (b) the
occurrence of any event, act or condition resulting in a Material Adverse
Effect, each Borrower Party shall execute and deliver to the Administrative
Agent, for the benefit of the Lender Group, all documents, instruments, filings,
or take any other required actions, necessary to complete the required
procedures under the Federal Assignment of Claims Act of 1940 for the effective
collateral assignment (to the extent available under Applicable Law) of all
Accounts which are owed by the Federal Government to the extent the amount of
such Accounts, either individually or in the aggregate together with all other
Accounts under a single contract, exceeds $1,000,000; provided, however, such
Borrower Party shall only be required to use commercially reasonable efforts
with respect to actions required by the applicable Account Debtor or any other
Person.

Section 6.21           Formation of Subsidiaries. At the time of the formation
of any direct or indirect Subsidiary of the Borrower after the Agreement Date or
the acquisition of any direct or indirect Subsidiary of the Borrower after the
Agreement Date, the Borrower Parties, as appropriate, shall (a) cause such new
Domestic Subsidiary to provide to the Administrative Agent, for the benefit of
the Lender Group, a joinder and supplement to this Agreement substantially in
the form of Exhibit I (each, a “Guaranty Supplement”), pursuant to which such
new Domestic Subsidiary shall agree to join as a Guarantor of the Obligations
under Article 3 and as a Borrower Party under this Agreement, a supplement to
the Security Agreement, and such other security documents (including, without
limitation, Mortgages with respect to any real estate owned by such Subsidiary),
together with appropriate Uniform Commercial Code financing statements, all in
form and substance reasonably satisfactory to the Administrative Agent,
(b) provide to the Administrative Agent, for the benefit of the Lender Group, a
pledge agreement and appropriate certificates and powers or Uniform Commercial
Code financing statements, pledging all direct or beneficial ownership interest
in such new Subsidiary (regardless of whether owned by a Borrower Party or a
Subsidiary of a Borrower Party or a minority shareholder), in form and substance
reasonably satisfactory to the Administrative Agent, and (c) provide to the
Administrative Agent, for the benefit of the Lender Group, all other
documentation, including one or more opinions of counsel satisfactory to the
Administrative Agent, which in its reasonable opinion is appropriate with
respect to such formation and the execution and delivery of the applicable
documentation referred to above. Nothing in this Section 6.21 shall authorize
any Borrower Party or any Subsidiary of a Borrower Party to form or acquire any
Subsidiary absent express authorization to so form or acquire such Subsidiary
pursuant to Article 8. Any document, agreement or instrument executed or issued
pursuant to this Section 6.21 shall be a “Loan Document” for purposes of this
Agreement

70


--------------------------------------------------------------------------------




Section 6.22           Notifications Relating to Contracts with the Federal
Government. Each Borrower Party will promptly (and in any event within three
(3) Business Days of), deliver to the Administrative Agent: (a) any written
notification from the Federal Government indicating that it intends to take a
setoff with respect to any Account as to which the Federal Government is the
Account Debtor; (b) any written notification from any subcontractor indicating
any Borrower Parties failure to make prompt payments with respect to any
contract entered into in connection with any Account as to which the Federal
Government is the Account Debtor; (c) any written notification from the Federal
Government in connection with any Account as to which the Federal Government is
the Account Debtor indicating that the Federal Government intends to cancel an
order for goods or services or to change or limit the scope of an order for
goods or services, if such cancellation, change or limitation could,
individually, have a negative impact of $5,000,000 or more on the revenue of the
Borrower; and (d) any written notification from the Federal Government
indicating that the Federal Government intends to terminate for convenience any
contract entered into in connection with any Account as to which the Federal
Government is the Account Debtor if such termination could, individually, have a
negative impact of $5,000,000 or more on the revenue of the Borrower.

Section 6.23           Inventory Appraisals; Delivery of Appraisals under Senior
Credit Facility Documents, Etc.

(a)           Absent the occurrence of an Event of Default, the Administrative
Agent may, at the Borrower’s expense, (i) have conducted appraisals of the
Borrower’s Inventory not more than twice during any 12 month period and
(ii) have conducted commercial finance examinations not more than four times
during any 12 month period. Prior to the occurrence of an Event of Default, the
Agent may have conducted appraisals of the Borrower’s Inventory and commercial
finance examinations (in addition to those appraisals commercial finance
examinations conducted at the Borrowers’ expense as set forth in the preceding
sentence) at its own expense at any time upon its reasonable request. At any
time an Event of Default has occurred and is continuing, the Administrative
Agent shall have the right to have conducted further appraisals, commercial
finance examinations, audits and valuations of the Inventory and other
Collateral in its Permitted Discretion at the Borrower’s expense. The
requirements of this Section 6.23(a) may be satisfied by the receipt by the
Administrative Agent from the Senior Credit Facility Agent (in each case, in
form and substance acceptable to the Administrative Agent in its Permitted
Discretion (exercised in a manner consistent with the Senior Credit Facility
Agent’s Discretion)) of appraisals, field audits, commercial finance
examinations, environmental reports and other evaluations (in each case,
promptly upon the Senior Credit Facility Agent’s receipt of the same) performed
by or for the benefit of the Senior Credit Facility Agent under the Senior
Credit Facility Agreement; provided that the failure by the Senior Credit
Facility Agent to deliver such items shall not constitute a Default or Event of
Default hereunder.

71


--------------------------------------------------------------------------------




(b)           All amounts chargeable to the Borrower under this Section 6.23
shall constitute Obligations that are secured by all of the Collateral and shall
be payable to the Administrative Agent within 10 days of written demand.

Section 6.24           Post Closing Conditions. The Borrower shall perform or
cause to be performed the following, each of which shall be in form and
substance satisfactory to the Administrative Agent:

(a)           Within 30 days after the Agreement Date (as may be extended by the
Administrative Agent in its sole discretion), Borrower shall have delivered to
Administrative Agent a certificate of good standing from the Secretary of State
of each of the jurisdictions listed on Schedule 1.1(d), in each case evidencing
that Borrower is qualified and in good standing as a foreign corporation in such
jurisdictions under the name “GTSI Corp” (other than the State of California or
such other state as the Administrative Agent may approve) and, with respect to
the State of California or such other state, the Borrower shall take such steps
to qualify and be in good standing as a foreign corporation as may be reasonably
acceptable to the Administrative Agent.

(b)           Within 30 days of the Agreement date (as may by extended by the
Administrative Agent in its sole discretion), the Borrower shall, or shall cause
its Subsidiaries to, close its German bank account.

(c)           Within 60 days after the Agreement Date (as may by extended by the
Administrative Agent in its sole discretion), deliver to Administrative Agent
evidence that (i) Technology Logistics, Inc., as incorporated in Virginia (which
for the avoidance of doubt differs from Technology Logistics, Inc. incorporated
in Delaware and which is a Guarantor hereunder), has been either dissolved or
merged into Technology Logistics, Inc., as incorporated in Delaware, and
(ii) Technology Logistics, Inc., as incorporated in Delaware, has filed for
qualification as a foreign corporation in Virginia. The Borrower Parties hereby
represent and covenant that until such time as the requirements in clauses
(i) and (ii) of this subsection (c) have been completed, Technology
Logistics, Inc. shall not have any material assets or liabilities other than the
Obligations and the obligations under the Subordinated Debt Documents.

(d)           Within 15 days after the Agreement Date (as may by extended by the
Administrative Agent in its sole discretion), deliver to Administrative Agent a
fully executed Collateral Access Agreement, in form and substance satisfactory
to Co-Collateral Agents, with respect to Borrower’s leased location at 3900
Stonecroft Boulevard, Chantilly, Virginia 20151.

(e)           Within 30 days of the Agreement date (as may by extended by the
Administrative Agent in its sole discretion), the Borrower take all actions
required or reasonably requested by the Administrative Agent to provide the
Administrative Agent with a first priority security perfected Lien (subject to
the Lien in favor of the Senior Credit Facility Agent) on the judgment in favor
of the Borrower against Ichiban, Inc.

72


--------------------------------------------------------------------------------




ARTICLE 7.

INFORMATION COVENANTS

Until the Obligations are repaid in full in cash, unless the Majority Lenders
shall otherwise give their prior consent in writing, the Borrower Parties will
furnish or cause to be furnished to each member of the Lender Group:

Section 7.1             Monthly and Quarterly Financial Statements and
Information. (a)  Within thirty (30) days after the last day of each fiscal
month in each fiscal year of the Borrower, the balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal month, and the related statement
of income and retained earnings and related statement of cash flows for such
fiscal month and for the fiscal year to date period (starting with the Agreement
Date) ended with the last day of such fiscal month, which financial statements
shall set forth in comparative form such figures (i) as at the end of such month
during the previous fiscal year and for such month during the previous fiscal
year and (ii) as contained in the Borrower’s projections most recently delivered
to the Administrative Agent for such periods, all of which shall be on a
consolidated and consolidating basis with the other Borrower Parties and shall
be certified by an Authorized Signatory of the Borrower to be, in his or her
opinion, complete and correct in all material respects and to present fairly in
accordance with GAAP the financial position of the Borrower Parties, as at the
end of such period and the results of operations for such period, and for the
elapsed portion of the year (starting with the Agreement Date) ended with the
last day of such period, subject only to normal year-end adjustments and lack of
footnotes, provided, that Borrower may deliver the financial statements required
under this subsection (a) up to five (5) Business Days late and on up to two
(2) occurrences in any twelve (12) month period before causing a default under
Section 9.1(c) with respect to this subsection (a).

(b)           Within forty-five (45) days after the last day of each fiscal
quarter in each fiscal year of the Borrower, the balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal quarter, and the related
statement of income and retained earnings and related statement of cash flows
for such fiscal quarter which financial statements shall set forth in
comparative form (i) such figures as at the end of such quarter during the
previous fiscal year and for such quarter during the previous fiscal year and
(ii) as contained in the Borrower’s projections most recently delivered to the
Administrative Agent for such periods, all of which shall be on a consolidated
and consolidating basis with the other Borrower Parties and shall be certified
by an Authorized Signatory of the Borrower to be, in his or her opinion,
complete and correct in all material respects and to present fairly in
accordance with GAAP the financial position of the Borrower Parties, as at the
end of such period and the results of operations for such period, subject only
to normal year-end adjustments and lack of footnotes.

73


--------------------------------------------------------------------------------




Section 7.2             Annual Financial Statements and Information; Certificate
of No Default. Within ninety (90) days after the end of each fiscal year of the
Borrower, the audited balance sheet of the Borrower and its Subsidiaries as at
the end of such year and the related audited statements of income and retained
earnings and related audited statements of cash flows for such year, all of
which shall be on a consolidated and consolidating basis with the other Borrower
Parties, which financial statements shall set forth in comparative form (i) such
figures as at the end of and for the previous year and (ii) as contained in the
Borrower’s projections most recently delivered to the Administrative Agent for
such periods, and shall be accompanied by an opinion of independent certified
public accountants of recognized standing satisfactory to the Administrative
Agent, stating that such financial statements are unqualified and prepared in
all material respects in accordance with GAAP, without any explanatory
paragraphs.

Section 7.3             Compliance Certificates.

(a)           Compliance Certificates. At the time the financial statements are
furnished pursuant to Section 7.1 and Section 7.2, a Compliance Certificate:

(b)           Setting forth as at the end of such period, the arithmetical
calculations required to establish whether or not the Borrower Parties were in
compliance with the requirements of the Financial Covenants;

(c)           Stating whether any change in GAAP or the application thereof has
occurred since the date of the Borrower’s audited financial statements delivered
on the Agreement Date, and, if any change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate; and

(d)           Stating that, to the best of his or her knowledge, no Default has
occurred as at the end of such period, or, if a Default has occurred, disclosing
each such Default and its nature, when it occurred and whether it is continuing.

Section 7.4             Access to Accountants. Each Borrower Party hereby
authorizes the Administrative Agent to communicate directly with the Borrower
Parties’ and their Subsidiaries’ independent public accountants and authorizes
these accountants to disclose to the Administrative Agent any and all financial
statements and other supporting financial data, including matters relating to
the annual audit and copies of any management letter with respect to its
business, financial condition and other affairs. On or before the Agreement
Date, the Borrower Parties shall deliver to their independent public accountants
a letter authorizing them to comply with the provisions of this Section 7.4.

Section 7.5             Additional Reports.

(a)           (i) Prior to 2:00 p.m. (Boston, Massachusetts time) on each
Business Day, the Borrower shall deliver to the Administrative Agent, (A) a
Borrowing

74


--------------------------------------------------------------------------------




Base Certificate as of the close of business on the immediately preceding
Business Day, which shall be in such form as shall be reasonably satisfactory to
the Administrative Agent, including (without limitation) a daily roll-forward
from the prior Business Day of all origination and collection activity for
Eligible Accounts and Eligible Inventory, (B) a summary of key vendor terms
(including credit limits and payment terms) or a certification that such key
vendor terms have not changed from the key vendor terms previously reported,
provided, that Borrower may deliver a Borrowing Base Certificate required under
this clause (i) up to one (1) Business Day late and on up to ten
(10) non-consecutive occurrences in any twelve (12) month period before causing
a default under Section 9.1(c) with respect to this clause (i), (ii) on the 1st
and 15th day of each calendar month, a Borrowing Base Certificate as of the
close of business on the immediately preceding 1st day of such month or the 15th
day of the prior calendar month, whichever is most recent, setting forth (A) a
categorical breakdown of all Accounts of the Borrower, (B) a calculation of
Eligible Accounts and Eligible Inventory as of such date, (C) an aging of all
Accounts that are not Eligible Accounts and summary of all Inventory that is not
Eligible Inventory as of such date, in each case with the supporting
documentation and schedules in reasonable detail to confirm such calculations
and (iii) simultaneously with the delivery of the same to the Senior Credit
Facility Agent or the Senior Credit Facility Lenders, which times shall be not
less frequent than the times set forth in the Senior Credit Facility Agreement
as in effect on the date hereof, a copy of the relevant Senior Credit Facility
Borrowing Base Certificate and all supporting information delivered in
connection therewith.

(b)           Within 15 days after the end of each fiscal month, or more
frequently as reasonably required by the Administrative Agent, the Borrower
shall deliver to the Administrative Agent and the Lenders, a Borrowing Base
Certificate as of the last day of the preceding fiscal month or such other date
reasonably required by the Administrative Agent, which shall be in such form as
shall be satisfactory to the Administrative Agent, setting forth a categorical
breakdown of all Accounts of the Borrower, a calculation of Eligible Accounts
and Eligible Inventory as of such last day of the preceding fiscal month and a
calculation of “Average Availability” (as defined in the Senior Credit Facility
Agreement as in effect on the date hereof) for the preceding fiscal month,
provided, that Borrower may deliver the items required under this subsection
(b) up to five (5) Business Days late and on up to two (2) occurrences in any
twelve (12) month period before causing a default under Section 9.1(c) with
respect to this subsection (b).

(c)           Within 15 days after the end of each fiscal month or more
frequently as reasonably required by the Administrative Agent, the Borrower
shall deliver to the Administrative Agent and to any Lender requesting the same,
in form acceptable to the Administrative Agent, lockbox, bank and investment
account statements, a report of sales and collections, debit and credit
adjustments, a detailed aged trial balance of all Accounts of the Borrower
existing as of the last day of the preceding fiscal month or such other date
reasonably required by the Administrative Agent, specifying the names, and

75


--------------------------------------------------------------------------------




face value for each Account Debtor obligated on an Account of the Borrower so
listed and all other information necessary to calculate Eligible Accounts as of
such last day of the preceding month or such other date reasonably required by
the Administrative Agent and, upon the Administrative Agent’s request therefor,
copies of proof of delivery and the original copy of all documents, including,
without limitation, repayment histories and present status reports relating to
the Accounts of the Borrower so scheduled and such other matters and information
relating to the status of then existing Accounts of the Borrower as the
Administrative Agent shall reasonably request, provided, that Borrower may
deliver the items required under this subsection (c) up to five (5) Business
Days late and on up to two (2) occurrences in any twelve (12) month period
before causing a default under Section 9.1(c) with respect to this subsection
(c).

(d)           On Friday of each week, the Borrower shall deliver to the
Administrative Agent a 13-week cashflow, Term Loan Availability and Senior
Credit Facility Availability forecast for the 13-week period commencing on the
Monday immediately following such Friday, such forecast to be in form and
substance satisfactory to the Administrative Agent, provided, that Borrower may
deliver the items required under this subsection (d) up to one (1) Business Day
late and on up to five (5) occurrences in any twelve (12) month period before
causing a default under Section 9.1(c) with respect to this subsection (d).

(e)           Promptly upon receipt thereof, the Borrower Parties shall deliver
to the Lender Group copies of all final reports, if any, submitted to any
Borrower Party or any Subsidiary of a Borrower Party by the Borrower Parties’
and their Subsidiaries’ independent public accountants in connection with any
annual or interim audit of the Borrower Parties and their Subsidiaries,
including, without limitation, any final management report prepared in
connection with the annual audit referred to in Section 7.2.

(f)            Within 15 days after the end of each fiscal month, or more
frequently as reasonably required by the Administrative Agent, the Borrower
shall deliver to the Administrative Agent and the Lenders, an Inventory report
as of the last day of the preceding fiscal month or such other date reasonably
required by the Administrative Agent, which shall be in such form as shall be
reasonably satisfactory to the Administrative Agent, setting forth a categorical
breakdown of all Inventory of the Borrower, including, without limitation,
Inventory that secures trade or vendor debt, and Inventory that is free and
clear of any Lien (other than the Liens in favor of the Administrative Agent and
the Senior Credit Facility Agent), provided, that Borrower may deliver the items
required under this subsection (f) up to one (1) Business Day late and on up to
five (5) occurrences in any twelve (12) month period before causing a default
under Section 9.1(c) with respect to this subsection (f).

(g)           On or before the date thirty (30) days prior to the commencement
of each fiscal year, the Borrower Parties shall deliver to the Lender Group the
annual

76


--------------------------------------------------------------------------------




budget for the Borrower Parties and their Subsidiaries approved by the board of
directors of the Borrower or a committee thereof, including forecasts of the
income statement, the balance sheet and a cash flow statement for the
immediately succeeding year on a month by month basis and each succeeding year
thereafter through the Maturity Date on an annual basis.

(h)           To the extent not covered elsewhere in this Article 7, promptly
after the sending thereof, the Borrower Parties shall, and shall cause their
Subsidiaries to, deliver to the Administrative Agent and the Lenders copies of
all financial statements, reports and other information which any Borrower Party
or any such Subsidiary sends to any holder of its Funded Debt (including the
Senior Credit Facility Obligations) or its securities or which any Borrower
Party or any such Subsidiary files with the Securities and Exchange Commission
or any national securities exchange.

(i)            If there is a material change in GAAP after December 31, 2005,
that affects the presentation of the financial statements referred to in
Section 7.1 and 7.2, then, in addition to delivery of such financial statements,
and on the date such financial statements are required to be delivered, the
Borrower Parties shall furnish the adjustments and reconciliations necessary to
enable the Borrower and each Lender to determine compliance with each of the
Financial Covenants, all of which shall be determined in accordance with GAAP
consistently applied.

(j)            Promptly upon the filing thereof, copies of all 10-K, 10-Q, and
all other material financial reports filed by the Borrower parties with the SEC.

(k)           To the extent not otherwise delivered to the Administrative Agent
hereunder, the Borrower Parties will provide, or will cause to be provided to,
the Administrative Agent and the Lenders all reports and information as may be
delivered pursuant to the terms of the Senior Credit Facility Documents
(including, without limitation, information and reports relating to collateral
audits and appraisals of the Borrower Parties), simultaneously with the delivery
of the same to the Senior Credit Facility Agent or the Senior Credit Facility
Lenders.

(l)            To the extent not otherwise delivered to the Administrative Agent
hereunder, the Borrower Parties shall deliver to the Administrative Agent and
the Lenders (i) a copy of each notice or other written communication outside of
the ordinary course of business delivered by it or on its behalf in connection
with the Senior Credit Facility, such delivery to be made at the same time and
by the same means as such notice or other communication is delivered to the
Senior Credit Facility Agent or the Senior Credit Facility Lenders, and (ii) a
copy of each notice or other written communication outside of the ordinary
course of business received by the Borrowers in connection with the Senior
Credit Facility, such delivery to be made promptly after such notice or other
communication is received by the Borrower Parties.

77


--------------------------------------------------------------------------------


(m)          From time to time and promptly upon (and in any event within ten
(10) Business Days of) each written request from the Administrative Agent, the
Borrower Parties shall, and shall cause their Subsidiaries to, deliver to the
Administrative Agent on behalf of the Lender Group such data, certificates,
reports, statements, opinions of counsel, documents, or further information
regarding the business, assets, liabilities, financial position, projections,
results of operations, or business prospects of the Borrower Parties, such
Subsidiaries, or any of them, as the Administrative Agent may reasonably
request.

Section 7.6             Notice of Litigation and Other Matters.

(a)           Promptly upon (and in any event within five (5) Business Days of)
any Borrower Party’s obtaining knowledge of the institution of, or a written
threat of, any action, suit, governmental investigation or arbitration
proceeding against any Borrower Party, any Subsidiary of a Borrower Party or any
Property, which action, suit, governmental investigation or arbitration
proceeding, if adversely determined, would expose, in such Borrower Party’s
reasonable judgment, any Borrower Party or any Subsidiary of a Borrower Party to
liability in an aggregate amount in excess of $500,000, such Borrower Party
shall notify the Lender Group of the occurrence thereof, and the Borrower
Parties shall provide such additional information with respect to such matters
as the Lender Group, or any of them, may reasonably request.

(b)           Immediately following the occurrence of any default (whether or
not any Borrower Party has received notice thereof from any other Person) (i) on
Funded Debt of any Borrower Party or any Subsidiary of a Borrower Party which
singly, or in the aggregate, exceeds $500,000 or (ii) under the Senior Credit
Facility Documents, such Borrower Party shall notify the Lender Group of the
occurrence thereof;

(c)           Promptly upon (and in any event within five (5) Business Days of)
any Borrower Party’s receipt of notice of the pendency of any proceeding for the
condemnation or other taking of any Property of any Borrower Party or any
Subsidiary of a Borrower Party, such Borrower Party shall notify the Lender
Group of the occurrence thereof;

(d)           Promptly upon (and in any event within five (5) Business Days of)
any Borrower Party’s receipt of notice of any event that could reasonably be
likely to result in a Materially Adverse Effect, such Borrower Party shall
notify the Lender Group of the occurrence thereof;

(e)           Promptly (and in any event within five (5) Business Days)
following any material amendment or change approved by the board of directors of
the Borrower to the budget submitted to the Lender Group pursuant to
Section 7.5(d), the Borrower Parties shall notify the Lender Group of the
occurrence thereof;

78


--------------------------------------------------------------------------------




(f)            Promptly (but in any event within two (2) Business Days)
following any (i) Default under any Loan Document, or default by any Borrower
Party under the Senior Credit Facility Documents, or (ii) default under any
other agreement (other than those referenced in clause (i) of this
Section 7.6(f) above or in Section 7.6(b)) to which any Borrower Party or any
Subsidiary of a Borrower Party is a party or by which any Borrower Party’s or
any such Subsidiary’s properties is bound which could reasonably be expected to
have a Materially Adverse Effect, then the Borrower Parties shall notify the
Lender Group of the occurrence thereof giving in each case the details thereof
and specifying the action proposed to be taken with respect thereto;

(g)           Promptly (but in any event within five (5) Business Days)
following the occurrence of any ERISA Event or a “prohibited transaction” (as
such term is defined in Section 406 of ERISA or Section 4975 of the Code) with
respect to any Plan of any Borrower Party or any of its ERISA Affiliates or the
commencement or threatened commencement of any litigation regarding any such
Plan or naming it or the trustee of any such Plan with respect to such Plan
(other than claims for benefits in the ordinary course of business), the
Borrower Parties shall notify the Administrative Agent and the Lenders of the
occurrence thereof.

(h)           The Borrower Parties shall deliver updates or supplements to the
following schedules (i) within forty-five days after the end of the end of each
fiscal year, as of the last day of such fiscal year:  Schedule 5.1(c)-1,
Schedule 5.1(c)-2, Schedule 5.1(d), Schedule 5.1(h), Schedule 5.1(m), Schedule
5.1(p), Schedule 5.1(x)-1, Schedule 5.1(x)-2, Schedule 5.1(y)-1, Schedule
5.1(y)-2, Schedule 5.1(y)-3, Schedule 5.1(y)-4, Schedule 5.1(y)-5 and Schedule
5.1(y)-6, and (ii) within forty-five days after the end of the end of each of
the first and third fiscal quarters of each fiscal year, as of the last day of
such fiscal quarter: Schedule 6.11 and Schedule 6.15, in each case, as may be
required to render correct the representations and warranties contained in the
applicable sections to which such schedules relate as of the last day of such
fiscal quarter without giving effect to any references therein to the “Agreement
Date” in each case, appropriately marked to show the changes made therein;
provided that no such supplement to any such Schedules or representation shall
be deemed a waiver of any Default resulting from the matters disclosed therein,
except as consented to by the Majority Lenders in writing.

ARTICLE 8.

NEGATIVE COVENANTS

Until the Obligations are repaid in full in cash, unless the Majority Lenders
shall otherwise give their prior consent in writing:

Section 8.1             Funded Debt. No Borrower Party will, or will permit any
of its Subsidiaries to, create, assume, incur, or otherwise become or remain
obligated in respect of, or permit to be outstanding, any Funded Debt except:

79


--------------------------------------------------------------------------------




(a)           Funded Debt under this Agreement and the other Loan Documents;

(b)           Funded Debt under the Senior Credit Facility Documents (or
Refinancing Debt) and the “Bank Products Documents” (as defined in the Senior
Credit Facility Agreement as in effect on the date hereof); provided that the
aggregate amount of Senior Credit Facility Outstandings does not, at any time,
exceed the lesser of (i) $150,000,000 and (ii) the result of (A) the Term Loan
Borrowing Base at such time minus (B) the outstanding principal amount of the
Term Loan at such time;

(c)           Trade or accounts payable and/or similar obligations, and accrued
expenses, incurred in the ordinary course of business, other than for borrowed
money;

(d)           Funded Debt of the Borrower or any Subsidiary of the Borrower that
is unsecured or secured by Permitted Liens described in clause (f) of the
definition of Permitted Liens set forth in Article 1 (including without
limitation Capitalized Lease Obligations), collectively, not to exceed the
aggregate principal amount of $1,000,000 at any time;

(e)           Guaranties permitted by Section 8.2;

(f)            Unsecured Funded Debt of any Borrower Party owed to another
Borrower Party; and

(g)           Obligations under Hedge Agreements not entered into for
speculative purposes approved by the Administrative Agent.

Section 8.2             Guaranties. No Borrower Party will, or will permit any
Subsidiary of a Borrower Party to, at any time guarantee or enter into or assume
any Guaranty, or be obligated with respect to, or permit to be outstanding, any
Guaranty, other than (a) guaranties of the Obligations and the Senior Credit
Facility Obligations, (b) guaranties by any Borrower Party of obligations under
agreements of any other Borrower Party entered into in connection with the
acquisition of services, supplies, and equipment in the ordinary course of
business of such Borrower Party, (c) endorsements of instruments in the ordinary
course of business, and (d) guaranties by any Borrower Party of any obligation
of any other Borrower Party.

Section 8.3             Liens. No Borrower Party will, or will permit any
Subsidiary of a Borrower Party to, create, assume, incur, or permit to exist or
to be created, assumed, or permitted to exist, directly or indirectly, any Lien
on any of its property, real or personal, now owned or hereafter acquired,
except for Permitted Liens.

Section 8.4             Restricted Payments and Purchases. No Borrower Party
shall, or shall permit any Subsidiary of a Borrower Party to, directly or
indirectly declare or make any Restricted Payment or Restricted Purchase, or set
aside any funds for any such purpose, other than (a) Dividends on common stock
which accrue (but are not paid in

80


--------------------------------------------------------------------------------




cash) or are paid in kind or Dividends on preferred stock which accrue (but are
not paid in cash) or are paid in kind; provided, however, that the Borrower’s
Subsidiaries may make Restricted Payments to the Borrower or a wholly owned
Domestic Subsidiary of the Borrower that is a Borrower Party, (b) Restricted
Purchases or Restricted Payments for the sole purposes of repurchasing the
Borrower’s Stock from employees of the Borrower and its Subsidiaries upon
termination of employment of any such employee so long as (i) no Default or
Event of Default shall have occurred and be continuing or result therefrom and
(ii) the aggregate amount of all such Restricted Payments and Restricted
Purchases shall not exceed $500,000 during any twelve-month period and
(c) Restricted Payments and Restricted Purchases provided that the Borrower
shall have delivered evidence satisfactory to the Administrative Agent that the
following conditions have been satisfied before and after giving effect to any
such Restricted Payment or Restricted Purchase: (i) no Default or Event of
Default shall have occurred and be continuing or result from such Restricted
Payment or Restricted Purchase, (ii) any such Restricted Payment or Restricted
Purchase shall have occurred on or after the date that is one year immediately
following the Agreement Date, (iii) each of the Term Loan Availability and the
Senior Credit Facility Availability (after giving effect to such transaction)
shall not be less than $15,000,000, (iv) the Borrower shall have a Fixed Charge
Coverage Ratio on a Pro Forma Basis after giving effect to such transaction of
not less than 1.25 to 1.00 at the time of such Restricted Payment or Restricted
Purchase and shall have delivered to the Administrative Agent pro forma
calculations evidencing a projected Fixed Charge Coverage Ratio of not less than
1.25 to 1.00 for the twelve-month period immediately following such Restricted
Payment or Restricted Purchase, and (v) the aggregate amount of all such
Restricted Payments and Restricted Purchases shall not exceed $500,000 during
any twelve-month period.

Section 8.5             Investments. No Borrower Party will, or will permit any
Subsidiary of a Borrower Party to, make Investments, except that (a) the
Borrower may purchase or otherwise acquire and own and may permit any of its
Subsidiaries to purchase or otherwise acquire and own Cash Equivalents provided
that any such Investments in Cash Equivalents shall be subject to a Blocked
Account Agreement or other control agreement in form and substance satisfactory
to the Administrative Agent; (b) the Borrower may hold the Investments in
existence on the Agreement Date and described on Schedule 5.1(c)-2; (c) so long
as no Default exists, the Borrower may convert any of its Accounts that are in
excess of ninety (90) days past due into notes or Equity Interests from the
applicable Account Debtor so long as the Administrative Agent, for the benefit
of the Lender Group, is granted a first priority security interest in such
Equity Interests or notes (subject only to Liens securing the Senior Credit
Facility, which Liens are subject to the SunTrust Intercreditor Agreement) which
Lien is perfected contemporaneously with the conversion of such Account to
Equity Interests or notes; (d) the Borrower Parties and their Subsidiaries may
hold the Equity Interests of their respective Subsidiaries in existence as of
the Agreement Date and their Subsidiaries created after the Agreement Date in
accordance with Sections 6.21, 8.7(d) and 8.7(i); (e) without limiting
Section 8.2, any Borrower Party may make Investments in any other

81


--------------------------------------------------------------------------------




Borrower Party; and (f) the Borrower Parties may hold Investments arising out of
Hedge Agreements not entered into for speculative purposes and approved by the
Administrative Agent, which such approval shall not be unreasonably withheld in
the Administrative Agent’s Permitted Discretion.

Section 8.6             Affiliate Transactions. No Borrower Party shall, or
shall permit any Subsidiary of a Borrower Party to, enter into or be a party to
any agreement or transaction with any Affiliate except (a) as described on
Schedule 8.6, (b) in the ordinary course of and pursuant to the reasonable
requirements of the applicable Borrower Party’s or Subsidiary’s business and
upon fair and reasonable terms that are no less favorable to such Borrower Party
or such Subsidiary than it would obtain in a comparable arms length transaction
with a Person not an Affiliate of such Borrower Party or such Subsidiary, and
otherwise on terms consistent with the business relationship of such Borrower
Party or such Subsidiary and such Affiliate prior to the Agreement Date, if any,
and fully disclosed to the Administrative Agent or (c) as permitted by Sections
8.1, 8.4 and 8.5.

Section 8.7             Liquidation; Change in Ownership, Name, or Year;
Disposition or Acquisition of Assets; Etc. No Borrower Party shall, or shall
permit any Subsidiary to, at any time:

(a)           Liquidate or dissolve itself (or suffer any liquidation or
dissolution) or otherwise wind up its business, except that any Subsidiary of
the Borrower may liquidate or dissolve itself in accordance with Applicable Law;

(b)           Sell, lease, abandon, transfer or otherwise dispose of, in a
single transaction or a series of related transactions, any assets, property or
business, except for (i) the sale of Inventory in the ordinary course of
business at the fair market value thereof and for cash or cash equivalents,
(ii) the sale of leases (and related assets) for which the Borrower is the
lessor and which were entered into in the ordinary course of business, any such
sale to be at fair market value and for cash or cash equivalents, (iii) physical
assets used or consumed in the ordinary course of business, and (iv) the sale or
other disposal of obsolete equipment with a sale value not greater than $100,000
in the aggregate for all such assets that may be sold during any year if the
purchase price therefor is paid solely in cash;

(c)           Become a partner or joint venturer with any third party after the
Agreement Date;

(d)           Acquire (i) any Person, (ii) all or any substantial part of the
assets, property or business of a Person, or (iii) any assets that constitute a
division or operating unit of the business of any Person; provided, however,
that the Borrower Parties and their Subsidiaries may acquire all or any
substantial part of the assets, property or business of a Person or any assets
that constitute a division or operating unit of the business of a Person  so
long as (A) no Default or Event of Default shall have occurred and be continuing
or result therefrom (including, without limitation, under Section 8.7(i)) and
the Borrower

82


--------------------------------------------------------------------------------




delivers to the Lender Group evidence satisfactory to the Administrative Agent
that the Borrower Parties will be in pro forma compliance with this Agreement
and the other Loan Documents after giving effect to such acquisition, (B) the
aggregate consideration (including, without limitation, cash consideration,
assumption of Funded Debt and seller financing) for any such acquisition or
series of related acquisitions does not exceed $2,500,000 and that all such
acquisitions during the term of this Agreement does not exceed $7,500,000,
(C) the Borrower Parties execute and deliver to the Administrative Agent all
documents required by Section 6.10 and 6.21 and any other Loan Documents and
opinions reasonably requested by the Administrative Agent regarding the creation
and perfection of the security interests of the Administrative Agent in the
Collateral, (D) any such acquisition shall not occur before the date that is one
year immediately following the Agreement Date, (E) each of the Term Loan
Availability and the Senior Credit Facility Availability (after giving effect to
such transaction) shall not be less than $15,000,000, (F) the Borrower shall
have a Fixed Charge Coverage Ratio on a Pro Forma Basis after giving effect to
such transaction of not less than 1.25 to 1.00 at the time of such acquisition
and shall have delivered to the Administrative Agent pro forma calculations
evidencing a projected Fixed Charge Coverage Ratio of not less than 1.25 to 1.00
for the twelve-month period immediately following such acquisition, (G) the
assets, property or business acquired shall have at least $1 of positive EBITDA
for the twelve-month period immediately preceding the acquisition date and
(H) any assets acquired in such acquisitions shall not be included in the
Borrowing Base until the Administrative Agent has conducted (or received from
the Senior Credit Facility Agent in accordance with Section 6.23(a)) a field
exam with results satisfactory to the Administrative Agent in its Permitted
Discretion (exercised in a manner consistent with the Senior Credit Facility
Agent’s Discretion);

(e)           Merge or consolidate with any other Person; provided, however,
that (i) any Guarantor may merge into the Borrower so long as the Borrower is
the surviving entity after such merger, and (ii) any Guarantor may merge into
any other Guarantor so long as a Guarantor is the surviving entity after such
merger;

(f)            Change its corporate name without giving the Administrative Agent
thirty (30) days prior written notice of its intention to do so and complying
with all reasonable requirements of the Lenders in regard thereto;

(g)           Change its year-end for accounting purposes from the fiscal year
ending December 31;

(h)           Acquire any real estate;

(i)            Create any Subsidiary; provided, however, that the Borrower or
any Subsidiary of the Borrower may create wholly owned Domestic Subsidiaries so
long as the Borrower and such Subsidiaries comply with Sections 6.10 and 6.21;
or

83


--------------------------------------------------------------------------------




(j)            Engage in any business other than the type of business in which
such Borrower Parties and their Subsidiaries are engaged in on the Agreement
Date and reasonable extensions thereof and activities incidental thereto.

Section 8.8             Minimum Term Loan Availability. The Borrower shall not
permit Term Loan Availability plus, at any time that there are no outstanding
Senior Credit Facility Obligations, Qualified Cash, at any time to be less than
$5,000,000 (assuming trade payables are not past due, expenses and liabilities
are being paid in the ordinary course of business and without acceleration of
sales, and without deterioration in working capital).

Section 8.9             Minimum EBITDA. The Borrower Parties shall not permit
the EBITDA of the Borrower Parties be less than the amounts set forth in the
table below for the applicable periods set forth in such table:

Period

 

Minimum EBITDA:

 

Twelve month period ending June 30, 2006

 

$

(12,200,000

)

Twelve month period ending July 31, 2006

 

$

(9,250,000

)

Twelve month period ending August 31, 2006

 

$

(7,070,000

)

Twelve month period ending September 30, 2006

 

$

(9,680,000

)

Twelve month period ending October 31, 2006

 

$

(7,580,000

)

Twelve month period ending November 30, 2006

 

$

(3,596,000

)

Twelve month period ending December 31, 2006

 

$

(789,000

)

Twelve month period ending January 31, 2007

 

$

(59,000

)

Twelve month period ending February 28, 2007

 

$

3,583,000

 

Twelve month period ending March 31, 2007

 

$

3,813,000

 

Twelve month period ending April 30, 2007

 

$

5,521,000

 

Twelve month period ending May 31, 2007

 

$

5,922,000

 

Twelve month period ending June 30, 2007

 

$

5,520,000

 

Twelve month period ending July 31, 2007

 

$

6,721,000

 

Twelve month period ending August 31, 2007

 

$

7,118,000

 

Twelve month period ending September 30, 2007

 

$

7,929,000

 

 

84


--------------------------------------------------------------------------------




Section 8.10           Fixed Charge Coverage Ratio. The Borrower Parties shall
not permit for the month ended October 31, 2007, and for each month end
thereafter, the Fixed Charge Coverage Ratio for the immediately preceding twelve
(12) month period to be less than 1.25 to 1.00.

Section 8.11           Capital Expenditures. The Borrower Parties and their
Subsidiaries shall not make or incur in the aggregate any Capital Expenditures
in excess of the amounts set forth in the table below for the applicable periods
set forth in such table:

Period

 

Capital Expenditures shall not exceed:

 

Agreement Date through December 31, 2006

 

$4,000,000

 

Fiscal year ending December 31, 2007

 

$4,000,000

 

 

Section 8.12           Limitation on Leases. The Borrower Parties shall not, and
shall not permit their Subsidiaries to, create, incur, assume or suffer to
exist, any obligation for the payment of rent or hire for property or assets of
any kind whatsoever, whether real or personal, under leases or lease agreements
(other than Capitalized Lease Obligations) which would cause the aggregate
amount of all payments made by the Borrower Parties and their Subsidiaries,
pursuant to such lease or lease agreements to exceed $4,000,000 during the
fiscal year.

Section 8.13           Sales and Leasebacks. No Borrower Party shall, or shall
permit any Subsidiary of a Borrower Party to, enter into any arrangement,
directly or indirectly, with any third party whereby such Borrower Party or such
Subsidiary, as applicable, shall sell or transfer any property, real or
personal, whether now owned or hereafter acquired, and whereby such Borrower
Party or such Subsidiary, as applicable, shall then or thereafter rent or lease
as lessee such property or any part thereof or other property which such
Borrower Party or such Subsidiary intends to use for substantially the same
purpose or purposes as the property sold or transferred.

85


--------------------------------------------------------------------------------




Section 8.14           Amendment and Waiver. No Borrower Party shall, or shall
permit any Subsidiary of a Borrower Party to (a) enter into any amendment of, or
agree to or accept any waiver, which would adversely affect the rights of such
Borrower Party or such Subsidiary, applicable, or any member of the Lender
Group, of (i) its articles or certificate of incorporation or formation and
by-laws, partnership agreement or other governing documents, or (ii) the Senior
Credit Facility Document, except amendments, waivers and modifications permitted
by the SunTrust Intercreditor Agreement, (b) permit any Material Contract to be
cancelled or terminated prior to its stated maturity if such cancellation or
termination could reasonably be likely to result in a Materially Adverse Effect
or (c) permit the Consulting Agreement to be amended, cancelled or terminated
without the prior written consent of the Administrative Agent.

Section 8.15           ERISA Liability. No Borrower Party shall fail to meet all
of the applicable minimum funding requirements of ERISA and the Code, without
regard to any waivers thereof, and, to the extent that the assets of any of
their Plans would be less than an amount sufficient to provide all accrued
benefits payable under such Plans, the Borrower Parties shall make the maximum
deductible contributions allowable under the Code (based on the Borrower’s
current actuarial assumptions). No Borrower Party shall, or shall cause or
permit any ERISA Affiliate to, (a) cause or permit to occur any event that could
result in the imposition of a Lien under Section 412 of the Code or Section 302
or 4068 of ERISA, or (b) cause or permit to occur an ERISA Event to the extent
such ERISA Event could reasonably be expected to have a Materially Adverse
Effect.

Section 8.16           Prepayments. No Borrower Party shall, or shall permit any
Subsidiary of a Borrower Party to, prepay, redeem, defease or purchase in any
manner, or deposit or set aside funds for the purpose of any of the foregoing,
make any payment in respect of principal of, or make any payment in respect of
interest on, any Funded Debt (other than the Senior Credit Facility
Obligations), except the Borrower may (i) make regularly scheduled payments of
principal or interest required in accordance with the terms of the instruments
governing any Funded Debt permitted hereunder, and (ii) make payments, including
prepayments permitted or required hereunder, with respect to the Obligations.

Section 8.17           Negative Pledge. No Borrower Party shall, or shall permit
any Subsidiary of any Borrower Party to, directly or indirectly, enter into any
agreement (other than the Loan Documents and the Senior Credit Facility
Documents) with any Person that prohibits or restricts or limits the ability of
any Borrower Party or any such Subsidiary to create, incur, pledge, or suffer to
exist any Lien upon any of its respective assets, or restricts the ability of
any Subsidiary of the Borrower to pay Dividends to the Borrower.

Section 8.18           Inconsistent Agreements. No Borrower Party shall, or
shall permit any Subsidiary of any Borrower Party to, enter into any contract or
agreement which would violate the terms hereof, any other Loan Document.

86


--------------------------------------------------------------------------------




Section 8.19           Borrowings Under The Senior Credit Facility. The Borrower
shall not make any borrowings under the Senior Credit Facility at any time the
cash balances in the Borrower Parties’ bank accounts exceeds $15,000,000.

ARTICLE 9.

DEFAULT

Section 9.1             Events of Default. Each of the following shall
constitute an Event of Default, whatever the reason for such event and whether
it shall be voluntary or involuntary or be effected by operation of law or
pursuant to any judgment or order of any court or any order, rule, or regulation
of any governmental or non-governmental body:

(a)           Any representation or warranty made under this Agreement or any
other Loan Document shall prove incorrect or misleading in any material respect
when made or deemed to have been made pursuant to Section 5.3;

(b)           (i) Any payment of any principal hereunder or under the other Loan
Documents shall not be received by the Administrative Agent on the date such
payment is due or (ii) any payment of any interest hereunder or any fees payable
hereunder or under the other Loan Documents shall not be received by the
Administrative Agent on the date such payment is due (and such failure shall
continue for a period of three (3) Business Days with respect to interest and
fees);

(c)           Any Borrower Party shall default in the performance or observance
of any agreement or covenant contained in Section 2.6, 2.12, 6.1, 6.5, 6.6, 6.7,
6.10, 6.12, 6.15, 6.19, 6.20, 6.21 or 6.24 or in Article 7 or Article 8 or in
any Security Document;

(d)           Any Borrower Party shall default in the performance or observance
of any other agreement or covenant contained in this Agreement not specifically
referred to elsewhere in this Section 9.1, and such default, if curable, shall
not be cured to the Majority Lenders’ satisfaction within the earlier of (i) a
period of thirty (30) days from the date that such Borrower Party knew or should
have known of the occurrence of such default, or (ii) a period of thirty (30)
days after written notice of such default is given to such Borrower Party;

(e)           There shall occur any default in the performance or observance of
any agreement or covenant contained in any of the other Loan Documents (other
than this Agreement or the Security Documents or as otherwise provided in this
Section 9.1) which shall not be cured to the Majority Lenders’ satisfaction
within the applicable cure period, if any, provided for in such Loan Document;

(f)            There shall occur any Change in Control;

87


--------------------------------------------------------------------------------




(g)           (i) There shall be entered a decree or order for relief in respect
of any Borrower Party or any Subsidiary of a Borrower Party under the Bankruptcy
Code, or any other applicable federal or state bankruptcy law or other similar
law, or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator, or similar official of any Borrower Party or of any Subsidiary of
a Borrower Party or of any substantial part of its properties, or ordering the
winding-up or liquidation of the affairs of any Borrower Party or any Subsidiary
of a Borrower Party, or (ii) an involuntary petition shall be filed against any
Borrower Party or any Subsidiary of a Borrower Party and a temporary stay
entered and (A) such petition and stay shall not be diligently contested, or
(B) any such petition and stay shall continue undismissed for a period of sixty
(60) consecutive days;

(h)           Any Borrower Party or any Subsidiary of a Borrower Party shall
commence an insolvency proceeding or any Borrower Party or any Subsidiary of a
Borrower Party shall consent to the institution of an insolvency proceeding or
to the appointment or taking of possession of a receiver, liquidator, assignee,
trustee, custodian, sequestrator, or other similar official of such Borrower
Party or any Subsidiary of a Borrower Party or of any substantial part of its
properties, or any Borrower Party or any Subsidiary of a Borrower Party shall
fail generally to pay its debts as they become due, or any Borrower Party or any
Subsidiary of a Borrower Party shall take any action in furtherance of any such
action;

(i)            A final judgment (other than a money judgment or judgments fully
covered (except for customary deductibles or copayments not to exceed $100,000
in the aggregate) by insurance as to which the insurance company has
acknowledged coverage) shall be entered by any court against any Borrower Party
or any Subsidiary of any Borrower Party for the payment of money which exceeds,
together with all such other judgments of the Borrower Parties and their
Subsidiaries, $2,000,000 in the aggregate, or a warrant of attachment or
execution or similar process shall be issued or levied against property of any
Borrower Party or any Subsidiary of a Borrower Party pursuant to a final
judgment which, together with all other such property of the Borrower Parties
and their Subsidiaries subject to other such process, exceeds in value
$2,000,000 in the aggregate, and if, within thirty (30) days after the entry,
issue, or levy thereof, such judgment, warrant, or process shall not have been
paid or discharged or stayed pending appeal, or if, after the expiration of any
such stay, such judgment, warrant, or process shall not have been paid or
discharged;

(j)            There shall be at any time any “accumulated funding deficiency,”
as defined in ERISA or in Section 412 of the Code, with respect to any Plan
maintained by any Borrower Party or any ERISA Affiliate of a Borrower Party, or
to which any Borrower Party or any of its ERISA Affiliates has any liabilities,
or any trust created thereunder; or a trustee shall be appointed by a United
States District Court to administer any such Plan; or the PBGC shall institute
proceedings to terminate any such Plan; or any Borrower Party or any ERISA
Affiliate of any Borrower Party shall incur any liability to the PBGC in
connection with the termination of any such Plan; or any Plan or trust

88


--------------------------------------------------------------------------------




created under any Plan of any Borrower Party or any ERISA Affiliate of any
Borrower Party shall engage in a non-exempt “prohibited transaction” (as such
term is defined in Section 406 of ERISA or Section 4975 of the Code) which would
subject any such Plan, any trust created thereunder, any trustee or
administrator thereof, or any party dealing with any such Plan or trust to any
material tax or penalty on “prohibited transactions” imposed by Section 502 of
ERISA or Section 4975 of the Code; or any Borrower Party or any ERISA Affiliate
of any Borrower Party shall enter into or become obligated to contribute to a
Multiemployer Plan; or there shall be at any time a Lien imposed against the
assets of a Borrower Party or ERISA Affiliate under Code Section 412, or ERISA
Sections 302 or 4068; or there shall occur at any time an ERISA Event to the
extent such ERISA Event could reasonably be expected to result in an aggregate
liability greater than $500,000 or otherwise have a Materially Adverse Effect.

(k)           (i) There shall occur any default (after the expiration of any
applicable cure period) under any indenture, agreement, or instrument evidencing
Funded Debt of any Borrower Party or any Subsidiary of a Borrower Party in an
aggregate principal amount exceeding $500,000 (determined singly or in the
aggregate with other Funded Debt) but excluding the Senior Credit Facility
Documents, (ii) there shall occur any default under any Hedge Agreement (after
the expiration of any applicable cure period set forth therein) or (iii) there
shall occur (A) an “Overadvance” (as defined in the Senior Credit Facility
Agreement as in effect on the date hereof) under the Senior Credit Facility
Agreement, (B) any default or event of default under the Senior Credit Facility
Agreement as in effect on the date hereof as a result of non-compliance with
Section 8.8 of the Senior Credit Facility Agreement as in effect on the date
hereof or (C) if the events described in foregoing clauses (A) or (B) are waived
(or any other action is taken which has the effect of waiving such events), any
default or event of default under the Senior Credit Facility Agreement as a
result of non-compliance with any covenant or condition imposed as a condition
of such waiver, or, in any case, the Senior Credit Facility Agent or any Senior
Credit Facility Lender shall provide written notice to the Administrative Agent
of the occurrence or existence of any such default or event of default;

(l)            All or any portion of any Loan Document shall at any time and for
any reason be declared to be null and void, or a proceeding shall be commenced
by any Borrower Party, any Subsidiary of a Borrower Party or any Affiliate
thereof, or by any governmental authority having jurisdiction over any Borrower
Party, any Subsidiary of a Borrower Party or any Affiliate thereof, seeking to
establish the invalidity or unenforceability thereof (exclusive of questions of
interpretation of any provision thereof), or any Borrower Party, any Subsidiary
of a Borrower Party or any Affiliate thereof shall deny that it has any
liability or obligation for the payment of any Obligation purported to be
created under any Loan Document; or

(m)          If the Borrower or any Subsidiary of the Borrower shall be
debarred, proposed for debarment, suspended or proposed for suspension from any
contracting with the Federal Government; or if a notice of proposed debarment or
notice

89


--------------------------------------------------------------------------------




of proposed suspension shall have been issued to the Borrower or any Subsidiary
of the Borrower by the Federal Government; or if a notice of termination for
default or the actual termination for default of any Material Contract shall
have been issued to or received by the Borrower or any Subsidiary of the
Borrower.

Section 9.2             Remedies. If an Event of Default shall have occurred and
shall be continuing, in addition to the rights and remedies set forth elsewhere
in this Agreement and the other Loan Documents:

(a)           With the exception of an Event of Default specified in
Section 9.1(g) or (h), the Administrative Agent may in its discretion (unless
otherwise instructed by the Majority Lenders) or shall at the direction of the
Majority Lenders, declare the principal of and interest on the Term Loan and all
other Obligations to be forthwith due and payable without presentment, demand,
protest, or notice of any kind, all of which are hereby expressly waived,
anything in this Agreement or in any other Loan Document to the contrary
notwithstanding, or both.

(b)           Upon the occurrence and continuance of an Event of Default
specified in Sections 9.1(g) or (h), such principal, interest, and other
Obligations shall thereupon and concurrently therewith become due and payable,
all without any action by the Lender Group, or any of them and without
presentment, demand, protest, or other notice of any kind, all of which are
expressly waived, anything in this Agreement or in any other Loan Document to
the contrary notwithstanding.

(c)           The Administrative Agent may in its discretion (unless otherwise
instructed by the Majority Lenders) or shall at the direction of the Majority
Lenders exercise all of the post-default rights granted to the Lender Group, or
any of them, under the Loan Documents or under Applicable Law. The
Administrative Agent, for the benefit of the Lender Group, shall have the right
to the appointment of a receiver for the Property of the Borrower Parties, and
the Borrower Parties hereby consent to such rights and such appointment and
hereby waive any objection the Borrower Parties may have thereto or the right to
have a bond or other security posted by the Lender Group, or any of them, in
connection therewith.

(d)           Intentionally Omitted.

(e)           If so requested by the Administrative Agent (after consultation
with the Borrower) each Borrower Party shall execute and deliver to the
Administrative Agent, for the benefit of the Lender Group, all documents,
instruments, filings, or take any other required actions, necessary to complete
the required procedures under the Federal Assignment of Claims Act of 1940 for
the effective collateral assignment (to the extent available under Applicable
Law) of all Accounts which are owed by the Federal Government; provided,
however, such Borrower Party shall only be required to use commercially
reasonable efforts with respect to actions required by the applicable Account
Debtor or any other Person.

90


--------------------------------------------------------------------------------


(f)            The rights and remedies of the Lender Group hereunder shall be
cumulative, and not exclusive.

ARTICLE 10.

THE ADMINISTRATIVE AGENT

Section 10.1           Appointment and Authorization. Each member of the Lender
Group hereby irrevocably appoints and authorizes, and hereby agrees that it will
require any transferee of any of its interest in this Agreement and the other
Loan Documents and its Term Loan irrevocably to appoint and authorize, the
Administrative Agent to take such actions as its agent on its behalf and to
exercise such powers hereunder and under the other Loan Documents as are
delegated by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Without limiting the foregoing, each member of
the Lender Group hereby authorizes the Administrative Agent to execute and
deliver each Loan Document to which the Administrative Agent is, or is required
to be, a party. Neither the Administrative Agent nor any of its directors,
officers, employees, or agents shall be liable for any action taken or omitted
to be taken by it hereunder or in connection herewith, except for its own gross
negligence or willful misconduct as determined by a final non-appealable order
of a court of competent jurisdiction.

Section 10.2           Interest Holders. The Administrative Agent may treat each
Lender, or the Person designated in the last notice filed with the
Administrative Agent under this Section 10.2, as the holder of all of the
interests of such Lender in this Agreement and the other Loan Documents and the
Term Loan until written notice of transfer, signed by such Lender (or the Person
designated in the last notice filed with the Administrative Agent) and by the
Person designated in such written notice of transfer, in form and substance
satisfactory to the Administrative Agent, shall have been filed with the
Administrative Agent.

Section 10.3           Consultation with Counsel. The Administrative Agent may
consult with legal counsel selected by it and shall not be liable to any Lender
for any action taken or suffered by it in good faith in reliance on the advice
of such counsel.

Section 10.4           Documents. The Administrative Agent shall not be under
any duty to examine, inquire into, or pass upon the validity, effectiveness, or
genuineness of this Agreement, any other Loan Document, or any instrument,
document, or communication furnished pursuant hereto or in connection herewith,
and the Administrative Agent shall be entitled to assume that they are valid,
effective, and genuine, have been signed or sent by the proper parties, and are
what they purport to be.

Section 10.5           Administrative Agent and Affiliates. With respect to the
Term Loan, the Administrative Agent shall have the same rights and powers
hereunder as any other Lender, and the Administrative Agent and its Affiliates
may accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower Parties or

91


--------------------------------------------------------------------------------




any Affiliates of, or Persons doing business with, the Borrower Parties, as if
it were not the Administrative Agent or affiliated with the Administrative Agent
and without any obligation to account therefor. The Lenders acknowledge that the
Administrative Agent and its Affiliates have other lending and investment
relationships with the Borrower Parties and their Affiliates and in the future
may enter into additional such relationships.

Section 10.6           Responsibility of the Administrative Agent.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, nor
shall the Administrative Agent have or be deemed to have any fiduciary
relationship with any other member of the Lender Group, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” in this Agreement with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall be entitled to
assume that no Default exists unless it has actual knowledge, or has been
notified by any Borrower Party, of such fact, or has been notified by a Lender
that such Lender considers that a Default exists, and such Lender shall specify
in detail the nature thereof in writing. The Administrative Agent shall provide
each Lender with copies of such documents received from any Borrower Party as
such Lender may reasonably request.

Section 10.7           Action by Administrative Agent.

(a)           The Administrative Agent shall be entitled to use its discretion
with respect to exercising or refraining from exercising any rights which may be
vested in it by, and with respect to taking or refraining from taking any action
or actions which it may be able to take under or in respect of, this Agreement,
unless the Administrative Agent shall have been instructed by the Majority
Lenders to exercise or refrain from exercising such rights or to take or refrain
from taking such action. The Administrative Agent shall incur no liability under
or in respect of this Agreement with respect to anything which it may do or
refrain from doing in the reasonable exercise of its judgment or which may seem
to it to be necessary or desirable in the circumstances.

(b)           The Administrative Agent shall not be liable to the Lenders, or
any of them, in acting or refraining from acting under this Agreement or any
other Loan Document in accordance with the instructions of the Majority Lenders
(or all Lenders if expressly required by Section 11.12), and any action taken or
failure to act pursuant to such instructions shall be binding on all Lenders.

Section 10.8           Notice of Default. In the event that any member of the
Lender Group shall acquire actual knowledge, or shall have been notified in
writing, of any

92


--------------------------------------------------------------------------------




Default, such member of the Lender Group shall promptly notify the other members
of the Lender Group, and the Administrative Agent shall take such action and
assert such rights under this Agreement as the Majority Lenders shall request in
writing, and the Administrative Agent shall not be subject to any liability by
reason of its acting pursuant to any such request. If the Majority Lenders shall
fail to request the Administrative Agent to take action or to assert rights
under this Agreement in respect of any Default after their receipt of the notice
of any Default from a member of the Lender Group, or shall request inconsistent
action with respect to such Default, the Administrative Agent may, but shall not
be required to, take such action and assert such rights (other than rights under
Article 9) as it deems in its discretion to be advisable for the protection of
the Lender Group, except that, if the Majority Lenders have instructed the
Administrative Agent not to take such action or assert such right, in no event
shall the Administrative Agent act contrary to such instructions.

Section 10.9           Responsibility Disclaimed. The Administrative Agent shall
not be under any liability or responsibility whatsoever as Administrative Agent:

(a)           To any Borrower Party or any other Person or entity as a
consequence of any failure or delay in performance by or any breach by, any
member of the Lender Group of any of its obligations under this Agreement;

(b)           To any Lender Group, or any of them, as a consequence of any
failure or delay in performance by, or any breach by, any Borrower Party or any
other obligor of any of its obligations under this Agreement or any other Loan
Document; or

(c)           To any Lender Group, or any of them, for any statements,
representations, or warranties in this Agreement, or any other document
contemplated by this Agreement or any information provided pursuant to this
Agreement, any other Loan Document, or any other document contemplated by this
Agreement, or for the validity, effectiveness, enforceability, or sufficiency of
this Agreement, any other Loan Document, or any other document contemplated by
this Agreement.

Section 10.10         Indemnification. The Lenders agree to indemnify (to the
extent not reimbursed by the Borrower) and hold harmless the Administrative
Agent and each of their Affiliates, employees, representatives, officers and
directors (each an “Indemnified Person”) pro rata in accordance with their Term
Loan Ratios from and against any and all claims, liabilities, investigations,
losses, damages, actions, demands, penalties, judgments, suits, investigations,
costs, expenses (including fees and expenses of experts, agents, consultants and
counsel) and disbursements, in each case, of any kind or nature (whether or not
an Indemnified Person is a party to any such action, suit or investigation)
whatsoever which may be imposed on, incurred by, or asserted against an
Indemnified Person resulting from any breach or alleged breach by the Borrower
Parties of any representation or warranty made hereunder, or otherwise in any
way relating to or arising out of the Term Loan, this Agreement, the other Loan
Documents or any other document contemplated by this Agreement or any action
taken or omitted by the Administrative

93


--------------------------------------------------------------------------------




Agent under this Agreement, any other Loan Document, or any other document
contemplated by this Agreement, the making, administration or enforcement of the
Loan Documents and the Term Loan or any transaction contemplated hereby or any
related matters unless, with respect to any of the above, such Indemnified
Person is determined by a final non-appealable judgment of a court of competent
jurisdiction to have acted or failed to act with gross negligence or willful
misconduct. This Section 10.10 is for the benefit of each Indemnified Person and
shall not in any way limit the obligations of the Borrower Parties under
Section 6.18. The provisions of this Section 10.10 shall survive the termination
of this Agreement.

Section 10.11         Credit Decision. Each member of the Lender Group
represents and warrants to each other member of the Lender Group that:

(a)           In making its decision to enter into this Agreement and to make
the Term Loan it has independently taken whatever steps it considers necessary
to evaluate the financial condition and affairs of the Borrower Parties and that
it has made an independent credit judgment, and that it has not relied upon
information provided by the Administrative Agent or any of their respective
Affiliates;

(b)           So long as any portion of the Obligations remains outstanding, it
will continue to make its own independent evaluation of the financial condition
and affairs of the Borrower Parties; and

(c)           Except for notices, reports and other documents expressly herein
required to be furnished to the Lenders by the Administrative Agent, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of the
Borrower Parties which may come into the possession of any of the Administrative
Agent or any Affiliates of the Administrative Agent.

Section 10.12         Successor Administrative Agent. Subject to the appointment
and acceptance of a successor Administrative Agent as provided below, the
Administrative Agent may resign at any time by giving written notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Majority Lenders
shall have the right to appoint a successor Administrative Agent (with the
consent of the Borrower if no Event of Default then exists). If no successor
Administrative Agent shall have been so appointed by the Majority Lenders, and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be any Lender or a Person organized under the
laws of the United States of America, a State or any political subdivision
thereof. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges, duties, and obligations of the

94


--------------------------------------------------------------------------------




retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of Article 10 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as the
Administrative Agent.

Section 10.13         Administrative Agent May File Proofs of Claim. The
Administrative Agent may file such proofs of claim and other papers or documents
as may be necessary or advisable in order to have the claims of the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent, its agents,
financial advisors and counsel) and the Lenders allowed in any judicial
proceedings relative to any Borrower Party, or any of their respective creditors
or property, and shall be entitled and empowered to collect, receive and
distribute any monies, securities or other property payable or deliverable on
any such claims and any custodian in any such judicial proceedings is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due to the Administrative Agent for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent, its agents, financial
advisors and counsel, and any other amounts due the Administrative Agent under
Section 11.2. Nothing contained in the Loan Agreement or the Loan Documents
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting this Agreement, any Term Loan
Notes, or to authorize the Administrative Agent to vote in respect of the claim
of any Lender in any such proceeding.

Section 10.14         Collateral. The Administrative Agent is hereby authorized
to hold all Collateral pledged pursuant to any Loan Document and to act on
behalf of the Lender Group, in its own capacity and through other agents
appointed by it, under the Security Documents; provided, that the Administrative
Agent shall not agree to the release of any Collateral except in accordance with
the terms of this Agreement. The Lender Group acknowledges that the Term Loan
and all interest, fees and expenses hereunder constitute one Funded Debt,
secured by all of the Collateral. The Administrative Agent hereby appoints each
Lender as its agent (and each Lender hereby accepts such appointment) for the
purpose of perfecting the Administrative Agent’s Liens in assets which, in
accordance with the UCC, can be perfected by possession. Should any Lender
obtain possession of any such Collateral, subject to the limitations set forth
in the Blocked Account Agreements, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or in
accordance with the Administrative Agent’s instructions.

Section 10.15         Release of Collateral.

95


--------------------------------------------------------------------------------




(a)           Each Lender hereby directs, in accordance with the terms of this
Agreement, the Administrative Agent to release any Lien held by the
Administrative Agent for the benefit of the Lender Group:

(i)            against all of the Collateral, upon final and indefeasible
payment in full of the Obligations; or

(ii)           against any part of the Collateral sold or disposed of by the
Borrower Parties if such sale or disposition is permitted by Section 8.7 or is
otherwise consented to by the requisite Lenders for such release as set forth in
Section 11.12, as certified to the Administrative Agent by the Borrower in a
certificate of an Authorized Signatory.

(b)           Each Lender hereby directs the Administrative Agent to execute and
deliver or file or authorize the filing of such termination and partial release
statements and do such other things as are necessary to release Liens to be
released pursuant to this Section 10.15 promptly upon the effectiveness of any
such release. Upon request by the Administrative Agent at any time, the Lenders
will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 10.15.

ARTICLE 11.

MISCELLANEOUS

Section 11.1           Notices.

(a)           All notices and other communications under this Agreement shall be
in writing and shall be deemed to have been given five (5) days after deposit in
the mail, designated as certified mail, return receipt requested,
postage-prepaid, or one (1) day after being entrusted to a reputable commercial
overnight delivery service, or when delivered to the telegraph office or sent
out (with receipt confirmed) by telex or telecopy ,(or to the extent
specifically permitted under Section 11.1(c) only, when sent out by electronic
means) addressed to the party to which such notice is directed at its address
determined as in this Section 11.1. All notices and other communications under
this Agreement shall be given to the parties hereto at the following addresses:

96


--------------------------------------------------------------------------------




(i)            If to any Borrower Party, to such Borrower Party in care of the
Borrower at:

                GTSI Corp.

3901 Stonecroft Blvd.

Chantilly, Virginia 20151

Attn: Legal Department

Telecopy No.: 703-222-5217

Email:Legal@GTSI.com

With a copy to:

Carter Strong, Esq.

Arent Fox PLLC

1050 Connecticut Avenue, N.W.

Washington, D.C. 20036

Telecopy No. (202) 857-6395

Strong.carter@arentfox.com

(ii)                                  If to the Administrative Agent, to it at:

Crystal Capital Fund, L.P.

1 Federal Street

Ninth Floor

Boston, Massachusetts 02110

Attn: Michael L. Pizette

Telecopy No.: 617-428-8701

Email: mpizette@crystalcapital.com

with a copy to:

Matthew Furlong, Esq.

Bingham McCutchen LLP

150 Federal Street

Boston, Massachusetts 02110

Telecopy No.: 617-951-8736

Email:  matthew.furlong@bingham.com

(iii)          If to the Lenders, to them at the addresses set forth on the
signature pages of this Agreement.

(b)           Any party hereto may change the address to which notices shall be
directed under this Section 11.1 by giving ten (10) days’ written notice of such
change to the other parties.

97


--------------------------------------------------------------------------------




(c)           The Borrower may make delivery of the items required by Sections
7.1, 7.2 and 7.3 via Electronic Transmission to the Lender Group.

Section 11.2           Expenses. The Borrower agrees to promptly pay or promptly
reimburse:

(a)           All out-of-pocket expenses of the Administrative Agent and its
respective Affiliates in connection with the preparation, negotiation,
execution, delivery and syndication of this Agreement and the other Loan
Documents, the transactions contemplated hereunder and thereunder, and the
making of the Term Loan, including, but not limited to, the reasonable fees and
disbursements of counsel for the Administrative Agent and its Affiliates, and
allocated costs for services of internal counsel for the Administrative Agent;

(b)           All out-of-pocket expenses of the Administrative Agent in
connection with the administration of the transactions contemplated in this
Agreement and the other Loan Documents, and the preparation, negotiation,
execution, and delivery of any waiver, amendment, or consent by the Lenders
relating to this Agreement or the other Loan Documents, including, but not
limited to, all out-of-pocket expenses of the Administrative Agent in connection
with its periodic field audits, a fee of $1,000 per day (as may be increased
from time to time by the Administrative Agent), per auditor, plus out-of-pocket
expenses for each field audit of a Borrower Party performed by personnel
employed by the Administrative Agent, the fees and disbursements of counsel for
the Administrative Agent and allocated costs for services of internal counsel
for the Administrative Agent;

(c)           All out-of-pocket costs and expenses of the Administrative Agent
and any Lender in connection with any restructuring, refinancing, or “work out”
of the transactions contemplated by this Agreement, and of obtaining performance
under this Agreement and the other Loan Documents, and all out-of-pocket costs
and expenses of collection if default is made in the payment of the Obligations,
which in each case shall include reasonable fees and out-of-pocket expenses of
counsel for the Administrative Agent and any Lender, and the fees and
out-of-pocket expenses of any experts of the Administrative Agent, or
consultants of the Administrative Agent, including in each case, but without in
any way limiting the generality of the foregoing, allocated costs for service of
their internal counsel; and

(d)           All taxes, assessments, general or special, and other charges
levied on, or assessed, placed or made against any of the Collateral, any Term
Loan Notes or the Obligations.

Section 11.3           Waivers. The rights and remedies of the Lender Group
under this Agreement and the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies which they would otherwise have. No failure
or delay by the Lender Group, or any of them, or the Majority Lenders in
exercising any right shall operate as a

98


--------------------------------------------------------------------------------




waiver of such right. The Lender Group expressly reserve the right to require
strict compliance with the terms of this Agreement in connection with any
funding of a request for the Term Loan. In the event the Lenders decide to fund
a request for the Term Loan at a time when the Borrower is not in strict
compliance with the terms of this Agreement, such decision by the Lenders shall
not preclude the Lenders from exercising any rights available to the Lenders
under the Loan Documents or at law or equity. Any waiver or indulgence granted
by the Lenders or by the Majority Lenders shall not constitute a modification of
this Agreement, except to the extent expressly provided in such waiver or
indulgence, or constitute a course of dealing by the Lenders at variance with
the terms of the Agreement such as to require further notice by the Lenders of
the Lenders’ intent to require strict adherence to the terms of the Agreement in
the future. Any such actions shall not in any way affect the ability of the
Lenders, in their discretion, to exercise any rights available to them under
this Agreement or under any other agreement, whether or not the Lenders are
party, relating to the Borrower.

Section 11.4           Set-Off. In addition to any rights now or hereafter
granted under Applicable Law and not by way of limitation of any such rights,
except to the extent limited by Applicable Law, at any time that a Default
exists, each member of the Lender Group and each subsequent holder of the
Obligations is hereby authorized by the Borrower Parties at any time or from
time to time, without notice to the Borrower Parties or to any other Person, any
such notice being hereby expressly waived, to set-off and to appropriate and
apply any and all deposits (general or special, time or demand, including, but
not limited to, Funded Debt evidenced by certificates of deposit, in each case
whether matured or unmatured, but not including any amounts held by any member
of the Lender Group or any of its Affiliates in any escrow account) and any
other Funded Debt at any time held or owing by any member of the Lender Group or
any such holder to or for the credit or the account of any Borrower Party,
against and on account of the obligations and liabilities of the Borrower
Parties, to any member of the Lender Group or any such holder under this
Agreement, any Term Loan Notes and any other Loan Document, including, but not
limited to, all claims of any nature or description arising out of or connected
with this Agreement, any Term Loan Notes or any other Loan Document,
irrespective of whether or not (a) the Lender Group shall have made any demand
hereunder or (b) the Lender Group shall have declared the principal of and
interest on the Term Loan and any Term Loan Notes and other amounts due
hereunder to be due and payable as permitted by Section 9.2 and although said
obligations and liabilities, or any of them, shall be contingent or unmatured.
Any sums obtained by any member of the Lender Group or by any subsequent holder
of the Obligations shall be subject to the application of payments provisions of
Article 2.

Section 11.5           Assignment.

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower Party may assign or otherwise transfer
any of its rights

99


--------------------------------------------------------------------------------




or obligations hereunder without the prior written consent of each Lender (and
any attempted assignment or transfer by any Borrower Party without such consent
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Affiliates of the Administrative Agent) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)           Any Lender may assign to one or more Persons all or a portion of
its rights and obligations under this Agreement (including all or a portion of
the Term Loan at the time owing to it); provided that (i) except in the case of
an assignment of the entire remaining amount of the assigning Lender’s portion
of the Term Loan at the time owing to it or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
the aggregate amount of the Term Loan of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent), shall not
be less than $1,000,000, unless the Administrative Agent otherwise consents, and
(ii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, and the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.8(b), 2.9, 6.18, 12.3 and 12.5). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.

(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders and principal amount of
the Term Loan owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice

100


--------------------------------------------------------------------------------




to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d)           Any Lender may sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of the Term Loan
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower and the Lender Group shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 11.12(a)(i) that
affects such Participant. Subject to paragraph (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections
2.8(b), 2.9, 6.18, 6.19(c) and 12.3 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 11.4 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.8(b) as though it were a Lender.

(e)           A Participant shall not be entitled to receive any greater payment
under Section 2.8(b) or Section 12.3 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of
Section 2.8(b) unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.8(b) as though it were a Lender.

(f)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including without limitation (i) any pledge or assignment to
secure obligations to a Federal Reserve Bank and (ii) in the case of any Lender
that is a Fund, any pledge or assignment of all or any portion of such Lender’s
rights under this Agreement to any holders of obligations owed, or securities
issued, by such Lender as security for such obligations or securities, or to any
trustee for, or any other representative of, such holders, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

101


--------------------------------------------------------------------------------




Section 11.6           Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
such separate counterparts shall together constitute but one and the same
instrument. In proving this Agreement or any other Loan Document in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is sought.
Any signatures delivered by a party by facsimile transmission or by e-mail
transmission of an adobe file format document (also known as a PDF file) shall
be deemed an original signature hereto.

Section 11.7           Governing Law. This Agreement and the other Loan
Documents shall be construed in accordance with and governed by the laws of the
State of New York, excluding the laws applicable to conflicts or choice of law
(other than the New York General Obligations Law §5-1401), except to the extent
otherwise provided in the Loan Documents.

Section 11.8           Severability. Any provision of this Agreement which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

Section 11.9           Headings. Headings used in this Agreement are for
convenience only and shall not be used in connection with the interpretation of
any provision hereof.

Section 11.10         Source of Funds. Notwithstanding the use by the Lenders of
the Base Rate as a reference rate for the determination of interest on the Term
Loan, the Lenders shall be under no obligation to obtain funds from any
particular source in order to charge interest to the Borrower at interest rates
tied to such reference rates.

Section 11.11         Entire Agreement. THIS WRITTEN AGREEMENT, TOGETHER WITH
THE OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. Each Borrower Party represents and warrants to the Lender Group that it
has read the provisions of this Section 11.11 and discussed the provisions of
this Section 11.11 and the rest of this Loan Agreement with counsel for such
Borrower Party, and such Borrower Party acknowledges and agrees that the Lender
Group is expressly relying upon such representations and warranties of such
Borrower Party (as well as the other representations and warranties of such
Borrower Party set forth in this Agreement and the other Loan Documents) in
entering into this Agreement.

Section 11.12         Amendments and Waivers.

102


--------------------------------------------------------------------------------




(a)           Neither this Agreement, any other Loan Document nor any term
hereof or thereof may be amended orally, nor may any provision hereof be waived
orally but only by an instrument in writing signed by the Majority Lenders, or
in the case of Loan Documents executed by the Administrative Agent (and not the
other members of the Lender Group), signed by the Administrative Agent and
approved by the Majority Lenders and, in the case of an amendment, also by the
Borrower, except that:  (i) the consent of each of the Lenders shall be required
for (A) any sale or release of, or the subordination of the Administrative
Agent’s security interest in, any material Collateral except in conjunction with
sales or transfers of Collateral permitted hereunder or any release of any
guarantor of the Obligations, (B) any extensions, postponements or delays of the
Maturity Date or the scheduled date of payment of interest or principal or fees,
or any reduction of principal (without a corresponding payment with respect
thereto), or reduction in the rate of interest or fees due to the Lenders
hereunder or under any other Loan Documents, (C) any amendment of this
Section 11.12 or of the definition of “Majority Lenders” or any other provision
of the Loan Documents specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder; (D) any amendment increasing the principal amount of the
Term Loan (it being understood and agreed that a waiver of any Default or Event
of Default or modification of any of the defined terms contained herein (other
than those defined terms specifically addressed in this Section 11.12) shall not
constitute a change in the terms of the Term Loan); (E) any amendment increasing
the amounts or percentages set forth in the definition of “Borrowing Base” and
the defined terms used therein; and (F) any amendment to Section 2.11; (ii) the
consent of the Administrative Agent, the Majority Lenders and the Borrower shall
be required for any amendment to Article 10; (iii) the consent of the Guarantors
and the Majority Lenders shall be required for any amendment to Article 3;
(iv) the consent of the Administrative Agent only shall be required to amend
Schedule 1(a) to reflect assignments of the Term Loan in accordance with this
Agreement.

(b)           Each Lender grants to the Administrative Agent the right to
purchase all (but not less than all) of such Lender’s portion of the Term Loan
owing to it and any Term Loan Notes held by it and all of its rights and
obligations hereunder and under the other Loan Documents at a price equal to the
outstanding principal amount of the Term Loan payable to such Lender plus any
accrued but unpaid interest on the Term Loan and accrued but unpaid fees owing
to such Lender, which right may be exercised by the Administrative Agent if such
Lender refuses to execute any amendment, waiver or consent which requires the
written consent of all of the Lenders and to which the Majority Lenders, the
Administrative Agent and the Borrower have agreed. Each Lender agrees that if
the Administrative Agent exercises its option hereunder, it shall promptly
execute and deliver an Assignment and Acceptance and other agreements and
documentation necessary to effectuate such assignment. The Administrative Agent
may assign its purchase rights hereunder to any assignee if such assignment
complies with the requirements of Section 11.5(b).

103


--------------------------------------------------------------------------------




(c)           If any fees are paid to the Lenders as consideration for
amendments, waivers or consents with respect to this Agreement, at
Administrative Agent’s election, such fees may be paid only to those Lenders
that agree to such amendments, waivers or consents within the time specified for
submission thereof.

Section 11.13         Other Relationships. No relationship created hereunder or
under any other Loan Document shall in any way affect the ability of any member
of the Lender Group to enter into or maintain business relationships with the
Borrower, or any of its Affiliates, beyond the relationships specifically
contemplated by this Agreement and the other Loan Documents.

Section 11.14         Pronouns. The pronouns used herein shall include, when
appropriate, either gender and both singular and plural, and the grammatical
construction of sentences shall conform thereto.

Section 11.15         Disclosure. The Borrower Parties agree that the
Administrative Agent shall have the right to issue press releases regarding the
making of the Term Loan to the Borrower pursuant to the terms of this Agreement.

Section 11.16         Replacement of Lender. In the event that a Replacement
Event occurs and is continuing with respect to any Lender, the Borrower may
designate another financial institution (such financial institution being herein
called a “Replacement Lender”) acceptable to the Administrative Agent, and which
is not the Borrower or an Affiliate of the Borrower, to purchase the Term Loan
owing to such Lender and participations of such Lender and such Lender’s rights
hereunder, without recourse to or representation or warranty by, or expense to,
such Lender for a purchase price equal to the outstanding principal amount of
the Term Loan payable to such Lender plus any accrued but unpaid interest on
such Term Loan and accrued but unpaid fees owing to such Lender, and upon such
purchase and substitution, and subject to the execution and delivery to the
Administrative Agent by the Replacement Lender of documentation satisfactory to
the Administrative Agent (pursuant to which such Replacement Lender shall assume
the obligations of such original Lender under this Agreement), the Replacement
Lender shall succeed to the rights and obligations of such Lender hereunder and
such Lender shall no longer be a party hereto or have any rights hereunder
provided that the obligations of the Borrower to indemnify such Lender with
respect to any event occurring or obligations arising before such replacement
shall survive such replacement. “Replacement Event” shall mean, with respect to
any Lender, (a) the commencement of or the taking of possession by, a receiver,
custodian, conservator, trustee or liquidator of such Lender, or the declaration
by the appropriate regulatory authority that such Lender is insolvent or (b) the
making of any claim by any Lender under Section 2.8(b), 12.3 or 12.5, unless the
changing of the lending office by such Lender would obviate the need of such
Lender to make future claims under such Sections.

Section 11.17         Confidentiality. No member of the Lender Group shall
disclose any non-public confidential information regarding the Borrower Parties
(“Confidential

104


--------------------------------------------------------------------------------




Information”) to any other Person without the consent of the Borrower, other
than (i) to such member of the Lender Group’s Affiliates and their officers,
directors, employees, agents and advisors, to other members of the Lender Group
and, as contemplated by Section 11.5, to actual or prospective assignees and
participants, and then only on a confidential basis, (ii) as required by any
law, rule or regulation or judicial process, (iii) to any rating agency when
required by it, provided, that, prior to any such disclosure, such rating agency
shall undertake to preserve the confidentiality of any Confidential Information
relating to the Borrower Parties received by it from such member of the Lender
Group, (iv) as requested or required by any state, federal or foreign authority
or examiner regulating banks or banking, and (v) in connection with the exercise
of any remedy hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder.

Section 11.18         Revival and Reinstatement of Obligations. If the
incurrence or payment of the Obligations by the Borrower or any Guarantor, or
the transfer to the Lender Group of any property, should for any reason
subsequently be declared to be void or voidable under any state or federal law
relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent conveyances, preferences or other voidable or recoverable
payments of money or transfers of property (collectively, a “Voidable
Transfer”), and if the Lender Group, or any of them, is required to repay or
restore, in whole or in part, any such Voidable Transfer, or elects to do so
upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender Group, or any of them, is
required or elects to repay or restore, and as to all reasonable costs, expenses
and attorneys fees of the Lender Group related thereto, the liability of the
Borrower or such Guarantor, as applicable, automatically shall be revived,
reinstated and restored and shall exist as though such Voidable Transfer had
never been made.

Section 11.19         Electronic Transmissions. (a) Authorization. Subject to
the provisions of this Section 11.19(a), each of the Administrative Agent, the
Borrower, the Lenders, the Issuing Bank and each of their Affiliates is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each of the
Borrower and the other Borrower Parties hereby acknowledges and agrees, and each
of the Borrower and the other Borrower Parties shall cause each of their
Subsidiaries to acknowledge and agree, that the use of Electronic Transmissions
is not necessarily secure and that there are risks associated with such use,
including risks of interception, disclosure and abuse and each indicates it
assumes and accepts such risks by hereby authorizing the transmission of
Electronic Transmissions.

(b)           Separate Agreements. All uses of an E-System shall be governed by
and subject to, in addition to the terms and conditions of this Agreement,
separate terms and conditions posted or referenced in such E-System and related
Contractual

105


--------------------------------------------------------------------------------




Obligations executed by Borrower Parties or the members of the Lender Group in
connection with the use of such E-System.

(c)           Limitation of Liability. All E-Systems and Electronic
Transmissions shall be provided “as is” and “as available”. None of
Administrative Agent or any of its Affiliates warrants the accuracy, adequacy or
completeness of any E-Systems or Electronic Transmission, and each disclaims all
liability for errors or omissions therein. No warranty of any kind is made by
the Administrative Agent or any of its Affiliates in connection with any
E-Systems or Electronic Communication, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects. Each of the
Borrower and the other Borrower Parties agrees that the Administrative Agent has
no responsibility for maintaining or providing any equipment, software, services
or any testing required in connection with any Electronic Transmission or
otherwise required for any E-System.

ARTICLE 12.

YIELD PROTECTION

Section 12.1           Intentionally Omitted.

Section 12.2           Intentionally Omitted.

Section 12.3           Intentionally Omitted.

Section 12.4           Intentionally Omitted.

Section 12.5           Capital Adequacy. If after the Agreement Date, any Lender
(or any Affiliate thereof) shall have reasonably determined that the adoption of
any applicable law, governmental rule, regulation or order regarding the capital
adequacy of banks or bank holding companies, or any change therein, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by such Lender (or any Affiliate thereof)
with any request or directive regarding capital adequacy (whether or not having
the force of law) of any such governmental authority, central bank or comparable
agency (but only if such adoption, change, request or directive occurs after the
Agreement Date), has or would have the effect of reducing the rate of return on
such Lender’s (or any Affiliate thereof) capital as a consequence of such
Lender’s obligations hereunder to a level below that which it could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s (or any Affiliate thereof) policies with respect to capital
adequacy immediately before such adoption, change or compliance and assuming
that such Lender’s (or any Affiliate thereof) capital was fully utilized prior
to such adoption, change or compliance), then, promptly upon demand by such
Lender, the Borrower shall

106


--------------------------------------------------------------------------------




immediately pay to such Lender such additional amounts as shall be sufficient to
compensate such Lender for any such reduction actually suffered; provided,
however, that there shall be no duplication of amounts paid to a Lender pursuant
to this sentence and Section 12.3. A certificate of such Lender setting forth
the amount to be paid to such Lender by the Borrower as a result of any event
referred to in this paragraph shall, absent manifest error, be conclusive.

ARTICLE 13.

JURISDICTION, VENUE AND WAIVER OF JURY TRIAL

Section 13.1           Jurisdiction and Service of Process. FOR PURPOSES OF ANY
LEGAL ACTION OR PROCEEDING BROUGHT BY ANY MEMBER OF THE LENDER GROUP WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, EACH BORROWER PARTY HEREBY
IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF THE FEDERAL AND STATE COURTS
SITTING IN THE STATE OF NEW YORK AND HEREBY IRREVOCABLY DESIGNATES AND APPOINTS,
AS ITS AUTHORIZED AGENT FOR SERVICE OF PROCESS IN THE STATE OF NEW YORK, THE
BORROWER, OR SUCH OTHER PERSON AS SUCH BORROWER PARTY SHALL DESIGNATE HEREAFTER
BY WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE AGENT. THE CONSENT TO JURISDICTION
HEREIN SHALL NOT BE EXCLUSIVE. THE LENDER GROUP SHALL FOR ALL PURPOSES
AUTOMATICALLY, AND WITHOUT ANY ACT ON THEIR PART, BE ENTITLED TO TREAT SUCH
DESIGNEE OF EACH BORROWER PARTY AS THE AUTHORIZED AGENT TO RECEIVE FOR AND ON
BEHALF OF SUCH BORROWER PARTY SERVICE OF WRITS, OR SUMMONS OR OTHER LEGAL
PROCESS IN THE STATE OF NEW YORK, WHICH SERVICE SHALL BE DEEMED EFFECTIVE
PERSONAL SERVICE ON SUCH BORROWER PARTY SERVED WHEN DELIVERED, WHETHER OR NOT
SUCH AGENT GIVES NOTICE TO SUCH BORROWER PARTY; AND DELIVERY OF SUCH SERVICE TO
ITS AUTHORIZED AGENT SHALL BE DEEMED TO BE MADE WHEN PERSONALLY DELIVERED OR
THREE (3) BUSINESS DAYS AFTER MAILING BY REGISTERED OR CERTIFIED MAIL ADDRESSED
TO SUCH AUTHORIZED AGENT. EACH BORROWER PARTY FURTHER IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL TO SUCH BORROWER PARTY AT THE ADDRESS
SET FORTH ABOVE, SUCH SERVICE TO BECOME EFFECTIVE THREE (3) BUSINESS DAYS AFTER
SUCH MAILING. IN THE EVENT THAT, FOR ANY REASON, SUCH AGENT OR ITS SUCCESSORS
SHALL NO LONGER SERVE AS AGENT OF EACH BORROWER PARTY TO RECEIVE SERVICE OF
PROCESS IN THE STATE OF NEW YORK, EACH BORROWER PARTY SHALL SERVE AND ADVISE THE
ADMINISTRATIVE AGENT THEREOF SO THAT AT ALL TIMES EACH BORROWER PARTY WILL
MAINTAIN AN AGENT TO

107


--------------------------------------------------------------------------------




RECEIVE SERVICE OF PROCESS IN THE STATE OF NEW YORK ON BEHALF OF SUCH BORROWER
PARTY WITH RESPECT TO THIS AGREEMENT, ALL OTHER LOAN DOCUMENTS. IN THE EVENT
THAT, FOR ANY REASON, SERVICE OF LEGAL PROCESS CANNOT BE MADE IN THE MANNER
DESCRIBED ABOVE, SUCH SERVICE MAY BE MADE IN SUCH MANNER AS PERMITTED BY LAW.

Section 13.2           Consent to Venue. EACH BORROWER PARTY AND EACH MEMBER OF
THE LENDER GROUP HEREBY IRREVOCABLY WAIVES ANY OBJECTION IT WOULD MAKE NOW OR
HEREAFTER FOR THE LAYING OF VENUE OF ANY SUIT, ACTION, OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT BROUGHT IN THE FEDERAL
COURTS OF THE UNITED STATES SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK CITY,
STATE OF NEW YORK, AND HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT,
ACTION, OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

Section 13.3           Waiver of Jury Trial. EACH BORROWER PARTY AND EACH MEMBER
OF THE LENDER GROUP TO THE EXTENT PERMITTED BY APPLICABLE LAW WAIVES, AND
OTHERWISE AGREES NOT TO REQUEST, A TRIAL BY JURY IN ANY COURT AND IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM OF ANY TYPE IN WHICH ANY BORROWER PARTY, ANY MEMBER
OF THE LENDER GROUP OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS IS A PARTY,
AS TO ALL MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE RELATIONS AMONG THE PARTIES LISTED
IN THIS ARTICLE 13.

[remainder of page intentionally left blank]

108


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

BORROWER:

GTSI CORP.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Thomas A. Mutryn

 

Title:

 

Senior Vice President, Finance & CFO

 

 

 

 

 

 

 

 

GUARANTORS:

GTSI FINANCIAL SERVICES, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Charles DeLeon

 

Title:

 

Corporate Secretary

 

 

 

 

 

 

 

 

 

TECHNOLOGY LOGISTICS, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Charles DeLeon

 

Title:

 

Corporate Secretary

 

Credit Agreement Signature Page


--------------------------------------------------------------------------------




 

AGENT AND LENDER:

CRYSTAL CAPITAL FUND, L.P., as the
Administrative Agent, and a Lender

 

 

 

By: Crystal Capital GP, LLC, its General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Michael L. Pizette

 

 

 

Title:

 

Managing Director

 

Credit Agreement Signature Page


--------------------------------------------------------------------------------